EXHIBIT 10.18








WOLVERINE

EMPLOYEES' PENSION PLAN

(Amended and Restated Effective January 1, 1997)



























--------------------------------------------------------------------------------


WOLVERINE

EMPLOYEES' PENSION PLAN

TABLE OF CONTENTS


 

Page

 

 

 

 

ARTICLE 1 - Establishment of Plan and Trust 

1

 

 

 

 

 

1.1

Establishment of Plan

1

 

 

(a)     Employer

1

 

 

(b)     Plan History

1

 

 

(c)     Adoption by Affiliated Employer

1

 

 

(d)     Administration

1

 

1.2

Declaration of Trust

2

 

1.3

Compliance With Law

2

 

1.4

Effective Dates of Plan Provisions

2

 

1.5

Application to Inactive and Former Participants

2

   

ARTICLE 2 - Definitions

1

   

 

2.1

Break in Service

1

 

2.2

Employer Contributions

1

 

2.3

5% Owner

1

 

 

(a)     Corporation

1

 

 

(b)     Partnership

1

 

 

(c)     Proprietorship

1

 

2.4

Highly Compensated Employee

2

 

 

(a)     Definition

2

 

 

(b)     Determination Rules

2

 

2.5

Hour of Service

3

 

 

(a)     Definition

3

 

 

(b)     Back Pay

3

 

 

(c)     No Duties Performed

3

 

 

(d)     Qualified Maternity or Paternity Absence

3

 

 

(e)     Qualified Military Service

4

 

 

(f)     No Duplication

4

 

 

(g)     Non-Covered Employment

4

 

 

(h)     Periods Credited

4

 

 

(i)     Additional Hours

4

 

 

(j)     Predecessor Plan

5

 

 

(k)     Leased Employee

5

 

 

(l)     Equivalency

5

 

2.6

Person

5

 

2.7

Plan Year

5

 

2.8

Related Employer

5

 

2.9

Valuation Date

5

   



-i-

--------------------------------------------------------------------------------




 

Page

 

 

 

 

ARTICLE 3 - Eligibility to Participate

1

   

 

3.1

Eligibility Requirements

1

 

 

(a)     Employee Definitions

1

 

 

(b)     Entry Date

1

 

 

(c)     Year of Eligibility Service

1

 

 

(d)     Eligibility Period

1

 

 

(e)     Breaks in Service

1

 

3.2

Requirement of Covered Employment

1

 

3.3

Participation Rules

2

 

 

(a)     Termination of Participation

2

 

 

(b)     Cancellation of Years of Eligibility Service

2

 

 

(c)     Resumption of Participation

2

 

3.4

Leased Employee

2

 

 

(a)     Definition

2

 

 

(b)     Exceptions

3

   

ARTICLE 4 - Contributions

1

   

 

4.1

Contributions/Amount

1

 

4.2

Limits on Employer Contributions

1

 

4.3

Return of Employer Contributions

1

 

 

(a)     Mistake of Fact

1

 

 

(b)     Nondeductible

1

 

 

(c)     Amount

1

 

4.4

Reduction of Contribution for Leased Employees

2

 

4.5

Timing of Contributions

2

 

 

(a)     Quarterly Payments

2

 

 

(b)     Final Payment

2

 

4.6

414(k) Contributions

2

 

 

(a)     Maximum Match

2

 

 

(b)     Excess Assets

2

 

 

(c)     Maximum Annual Addition

2

 

4.7

414(k) Accounts

3

 

 

(a)     Eligibility/Participation

3

 

 

(b)     401(m)/ACP Compliance

3

 

 

(c)     Additional Rules

5

 

 

(d)     Allocation of Transfers

7

 

 

(e)     Allocation of Forfeitures

7

 

 

(f)     Allocation of Earnings

7

 

 

(g)     Vesting

7

 

 

(h)     Forfeitures

7

 

 

(i)     Distribution

8

 

 

(j)     Investment

8

   



-ii-

--------------------------------------------------------------------------------




 

Page

 

 

 

 

ARTICLE 5 - Amount of Benefits

1

   

 

5.1

Normal Retirement

1

 

 

(a)     Normal Retirement Date

1

 

 

(b)     Normal Retirement Benefit

1

 

 

(c)     Accrued Benefit

1

 

 

(d)     Average Monthly Compensation.

3

 

 

(e)     Compensation

3

 

 

(f)     Benefit Service

4

 

5.2

Early Retirement

5

 

 

(a)     Early Retirement Date

5

 

 

(b)     Early Retirement Benefit

5

 

 

(c)     Early Payment

5

 

5.3

Late Retirement

6

 

 

(a)     Late Retirement Date

6

 

 

(b)     Late Retirement Benefit

6

 

5.4

Deferred Vested Retirement

6

 

 

(a)     Deferred Vested Benefit

6

 

 

(b)     Vested Accrued Benefit

6

 

 

(c)     Early Payment

6

 

5.5

Death Benefits

7

 

 

(a)     Death Before Vesting

7

 

 

(b)     Death Before Annuity Starting Date

7

 

 

(c)     Death After Annuity Starting Date

8

 

5.6

Pension Offsets

8

 

 

(a)     Workers Compensation

8

 

 

(b)     Disability Pension

8

 

5.7

Special Benefit Schedules

8

 

5.8

Benefit Rules

8

 

 

(a)     Single Benefit

8

 

 

(b)     Previously Paid Benefits

9

 

 

(c)     Transfer

9

 

5.9

Maximum Annual Benefits

9

 

 

(a)     Annual Benefit

9

 

 

(b)     Defined Benefit Dollar Limit

10

 

 

(c)     Compensation Limit

10

 

 

(d)     Section 415 Compensation

10

 

 

(e)     Limitation Year

11

 

 

(f)     Related Employer Aggregation

11



-iii-

--------------------------------------------------------------------------------




 

Page

 

 

 

 

 

5.10

Adjustments to Maximum Annual Benefits

11

 

 

(a)     Accrued Benefit

11

 

 

(b)     Adjustments to Defined Benefit Dollar Limit and Compensation Limit

14

 

 

(c)     Age

14

 

 

(d)     $10,000 Limitation

15

 

 

(e)     Grandfathered Annual Benefit

15

 

 

(f)     Late Retirement

15

 

5.11

Maximum Combined Limitation

15

 

 

(a)     Defined Benefit Plan Fraction

15

 

 

(b)     Defined Contribution Plan Fraction

16

 

 

(c)     Benefit Accrual Reduction

17

 

 

(d)     Application of Limitations

17

 

 

(e)     Maximum Limitations

17

   

ARTICLE 6 - Determination of Vested Percentage

1

   

 

6.1

Year of Vesting Service

1

 

 

(a)     Credit

1

 

 

(b)     No Credit

1

 

6.2

Vested Percentage

1

 

 

(a)     Vesting Schedule

1

 

 

(b)     Normal Retirement Date

1

 

6.3

Cashout

1

 

6.4

Five Breaks in Service

2

 

 

(a)     Cancellation of Vesting Service

2

 

 

(b)     Forfeiture of Nonvested Accrued Benefit

2

 

6.5

Death After Termination/Lost Recipient

2

 

 

(a)     Death After Termination

2

 

 

(b)     Lost Recipient

2

   

ARTICLE 7 - Payment of Benefits

1

   

 

7.1

Time of Payment

1

 

 

(a)     Normal Retirement Benefit

1

 

 

(b)     Early Retirement Benefit

1

 

 

(c)     Late Retirement Benefit

1

 

 

(d)     Deferred Vested Benefit

1

 

 

(e)     Death Benefit

1

 

 

(f)     Disability Benefit

1

 

 

(g)     Immediate Payment

2

 

 

(h)     QDRO

2

 

 

(i)     Plan Termination; Partial Termination

2

 

7.2

Determination of Benefits

3

 

 

(a)     Interest Rate

3

 

 

(b)     Mortality Table

3

 

7.3

Form of Payment

3

 

 

(a)     Standard Form

3

 

 

(b)     Optional Forms of Payment

4

 

 

(c)     Direct Transfer

4



-iv-

--------------------------------------------------------------------------------




 

Page

 

 

 

 

 

7.4

Required Distribution Rules - Lifetime

5

 

 

(a)     Required Beginning Date

5

 

 

(b)     Annuity Payments

6

 

 

(c)     Actuarial Increase

8

 

 

(d)     TEFRA Election

8

 

7.5

Required Distribution Rules - Death

8

 

 

(a)     Death Before Required Beginning Date

9

 

 

(b)     Death After Required Beginning Date

9

 

 

(c)     Beneficiary is Minor Child

9

 

 

(d)     TEFRA Election

9

 

7.6

Waiver of QJSA or QPSA; Election of Method and Time of Benefit Payments

9

 

 

(a)     Waiver of QJSA

9

 

 

(b)     Waiver of QPSA

10

 

 

(c)     Spousal Consent

11

 

 

(d)     Permitted Elections

11

 

 

(e)     Participant Consent

11

 

 

(f)     Exceptions

12

 

 

(g)     Election Requirements

13

 

 

(h)     Failure to Elect

13

 

 

(i)     Additional Information

13

 

 

(j)     No Reduction or Delay of Payments

13

 

7.7

Designation of Beneficiary

13

 

 

(a)     Beneficiary

13

 

 

(b)     Spousal Consent

13

 

 

(c)     Failure to Designate

14

 

 

(d)     Death of Beneficiary

14

 

 

(e)     No Beneficiary

14

 

 

(f)     Determination

14

 

7.8

Facility of Payment

15

 

 

(a)     Minimum Payments

15

 

 

(b)     Incapacity

15

 

 

(c)     Legal Representative

15

 

 

(d)     Determination

15

 

 

(e)     Annuity Contract Purchase

15

 

7.9

Penalties

15

 

 

(a)     Payment Before Age 59 1/2

15

 

 

(b)     Failure to Receive Minimum Payments

15

 

7.10

Suspension of Benefit Payments

16

 

 

(a)     Normal/Early Retirement Benefits

16

 

 

(b)     Disability

16





-v-

--------------------------------------------------------------------------------




 

Page

 

 

 

 

ARTICLE 8 - Administration of the Plan

1

   

 

8.1

Duties, Powers, and Responsibilities of the Employer

1

 

 

(a)     Required

1

 

 

(b)     Discretionary

1

 

8.2

Employer Action

2

 

8.3

Plan Administrator

2

 

8.4

Administrative Committee

2

 

 

(a)     Appointment

2

 

 

(b)     Agent; Powers and Duties

2

 

 

(c)     Not Fiduciary

2

 

 

(d)     Membership

3

 

 

(e)     Records

3

 

 

(f)     Actions

3

 

 

(g)     Report to Administrator

3

 

 

(h)     Compensation

3

 

 

(i)     Conflict of Interest

3

 

8.5

Duties, Powers, and Responsibilities of the Administrator

3

 

 

(a)     Plan Interpretation

3

 

 

(b)     Participant Rights

3

 

 

(c)     Limits; Tests

3

 

 

(d)     Benefits and Vesting

3

 

 

(e)     Errors

4

 

 

(f)     Claims and Elections

4

 

 

(g)     Benefit Payments

4

 

 

(h)     QDRO Determination

4

 

 

(i)     Administration Information

4

 

 

(j)     Recordkeeping

4

 

 

(k)     Reporting and Disclosure

4

 

 

(l)     Penalties; Excise Taxes

4

 

 

(m)     Advisers

4

 

 

(n)     Expenses, Fees, and Charges

4

 

 

(o)     Nondiscrimination

4

 

 

(p)     Bonding

4

 

 

(q)     Other Powers and Duties

5

 

8.6

Delegation of Administrative Duties

5

 

 

(a)     In Writing

5

 

 

(b)     Acceptance of Responsibility

5

 

 

(c)     Conflict

5

 

8.7

Interrelationship of Fiduciaries; Discretionary Authority

5

 

 

(a)     Performance of Duties

5

 

 

(b)     Reliance on Others

5

 

 

(c)     Discretionary Authority of Fiduciaries

5

 

8.8

Compensation; Indemnification

5



-vi-

--------------------------------------------------------------------------------




 

Page

 

 

 

 

 

8.9

Fiduciary Standards

6

 

 

(a)     Prudence

6

 

 

(b)     Exclusive Purpose

6

 

 

(c)     Prohibited Transaction

6

 

8.10

Benefit Applications; Appeal Procedures

6

 

 

(a)     Application for Benefits

6

 

 

(b)     Notification of Adverse Determination for Application

6

 

 

(c)     Appeal

6

 

 

(d)     Final Decision

7

 

 

(e)     Notification of Adverse Determination on Appeal

7

 

 

(f)     Disability Claims

7

 

 

(g)     Extensions

7

 

 

(h)     Full and Fair Review

7

 

 

(i)     Authorized Representative; Hearings

7

 

8.11

Participant's Responsibilities

8

 

8.12

Electronic Administration

8

   

ARTICLE 9 - Investment of Funds

1

   

 

9.1

Investment Responsibility

1

 

9.2

Authorized Investments

1

 

 

(a)     Specific Investments

1

 

 

(b)     Right of Trustee To Hold Cash

1

 

9.3

Commingled Investment

2

   

ARTICLE 10 - Administration of the Trust

1

   

 

10.1

Duties and Powers of the Trustee

1

 

 

(a)     Duties of the Trustee

1

 

 

(b)     Powers of the Trustee

1

 

 

(c)     Limitation on Duties and Powers of the Trustee

2

 

10.2

Accounting

3

 

 

(a)     Report

3

 

 

(b)     Judicial Settlement

4

 

10.3

Appointment, Resignation, and Removal of Trustee

4

 

 

(a)     Resignation

4

 

 

(b)     Removal

4

 

 

(c)     Successor Trustee

4

 

 

(d)     Effective Date of Resignation or Removal

4

 

 

(e)     Procedure Upon Transfer

4

 

 

(f)     Earlier Transfer

4

 

 

(g)     Final Transfer

4

 

 

(h)     In Kind Transfer

5

 

 

(i)     Limitation on Liability of Successor

5

 

10.4

Trustee Action

5

 

10.5

Exculpation of Nonfiduciary

5




-vii-

--------------------------------------------------------------------------------




   

 

Page

 

 

 

 

ARTICLE 11 - Amendment, Mergers, Successor Employer

1

   

 

11.1

Amendment

1

 

 

(a)     Prohibitions

1

 

 

(b)     Notice

1

 

11.2

Merger of Plans

2

 

 

(a)     Preservation of Accrued Benefits

2

 

 

(b)     Actuarial Statement

2

 

 

(c)     Authorization

2

 

 

(d)     Special Restriction

2

 

11.3

Successor Employer

2

   

ARTICLE 12 - Termination

1

   

 

12.1

Right to Terminate

1

 

 

(a)     Cessation of Benefit Accrual

1

 

 

(b)     Intent to Terminate

1

 

 

(c)     PBGC Certification

1

 

 

(d)     Benefit Commitments

1

 

12.2

Automatic Termination

1

 

12.3

Termination or Partial Termination of Plan

2

 

 

(a)     Termination

2

 

 

(b)     Partial Termination

2

 

 

(c)     Priorities

2

 

 

(d)     Rules For Application

3

 

12.4

Effect of Termination or Partial Termination

3

 

 

(a)     Nonforfeitability

3

 

 

(b)     Distribution

4

 

 

(c)     Recourse Only Against Trust Assets

4

 

12.5

Reversion of Assets

4

 

12.6

Highest Paid Restriction

4

 

 

(a)     Restrictions on Termination

4

 

 

(b)     Restrictions on Distributions

4

 

 

(c)     Payment of Restricted Benefit in Full

5

 

 

(d)     Payments Prior to January 1, 1994

5

 

12.7

Special Restriction

6

 

 

(a)     Restricted Date

6

 

 

(b)     Change in Control

6

 

 

(c)     Unrestricted Date

6

 

 

(d)     Termination/Partial Termination

7

 

 

(e)     Merger Consolidation

7

 

 

(f)     Amendment

7

   






-viii-

--------------------------------------------------------------------------------




 

Page

 

 

 

 

ARTICLE 13 - General Provisions

1

   

 

13.1

Spendthrift Provision

1

 

 

(a)     Not Security

1

 

 

(b)     Crimes and ERISA Violations

1

 

 

(c)     Attempts Void

2

 

13.2

Effect Upon Employment Relationship

2

 

13.3

No Interest in Employer Assets

2

 

13.4

Construction

2

 

13.5

Severability

3

 

13.6

Governing Law

3

 

13.7

Nondiversion

3

   

ARTICLE 14 - Top-Heavy Plan Provisions

1

   

 

14.1

Top-Heavy Determination

1

 

 

(a)     Top-Heavy Plan

1

 

 

(b)     Calculation

1

 

14.2

Top-Heavy Definitions

2

 

 

(a)     Top-Heavy Ratio

2

 

 

(b)     Present Value of Accrued Benefits

2

 

 

(c)     Required Aggregation Group

3

 

 

(d)     Permissive Aggregation Group

3

 

 

(e)     Determination Date

3

 

 

(f)     Key Employee

3

 

 

(g)     Top-Heavy Valuation Date

4

 

14.3

Minimum Benefits

4

 

 

(a)     Minimum Accrued Benefit

4

 

 

(b)     Minimum Average Monthly Compensation

4

 

14.4

Vesting Schedule

5

 

 

(a)     Cessation

5

 

 

(b)     Vesting Schedule Change

5



SCHEDULE A

SCHEDULE B

SCHEDULE C-1 - FORMER PARTICIPANTS UNDER WEBSTER MANUFACTURING UNIT HOURLY RATED
EMPLOYEES PENSION PLAN

SCHEDULE C-2 - BENEFITS FOR CERTAIN FORMER EMPLOYEES 1994 SPECIAL SEVERANCE
PROGRAM



-ix-

--------------------------------------------------------------------------------





SCHEDULE C-3 - NONDISCRIMINATORY EXECUTIVE BENEFITS

SCHEDULE C-4 - BENEFITS FOR CERTAIN FORMER EMPLOYEES OF FROLIC FOOTWEAR DIVISION
OR THE WOLVERINE SLIPPER GROUP

SCHEDULE C-5 - 2000 EARLY RETIREMENT WINDOW

SCHEDULE C-6 - HY-TEST MERGER

SCHEDULE C-7 - 2001 EARLY RETIREMENT WINDOW/SPECIAL SEVERANCE PROGRAM

SCHEDULE C-8 - SPECIAL SERVICE CREDIT TRU STITCH DIVISION/WOLVERINE PROCUREMENT
INC.

SCHEDULE C-9 - SERVICE CREDIT AND INCLUSION OF CERTAIN FORMER SEBAGO, INC.
EMPLOYEES























-x-

--------------------------------------------------------------------------------




TABLE OF DEFINITIONS

 

Term

Location

 

 

 

 

Accrued Benefit

5.1(c)

 

ACP

4.7(b)(ii)

 

ACP Contributions

4.7(b)(iv)

 

ACP Limit

4.7(b)

 

Actuarially Equivalent

7.2

 

 

 

 

Actuaries

8.5(m)

 

Adjusted Accrued Benefit

5.1(c)(iv)(B)

 

Adjusted Net Income

4.6(a)(iii)

 

Administrator

8.3

 

Affiliated Employer

1.1(c)(ii)

 

 

 

 

Annual Additions

5.12(b)(ii)

 

Annual Benefit

5.10(a)

 

Annual Compensation Limit

5.1(e)(ii)

 

Annuity Starting Date

7.6(e)(ii)

 

Average Assets

4.6(b)(ii)

 

 

 

 

Average Monthly Compensation

5.1(d)

 

Beneficiary

7.7(a)

 

Benefit Commitments

12.1(d)

 

Break in Service

2.1

 

Change in Control

12.79b)

 

 

 

 

Code

1.3

 

Compensation

5.1(e)

 

Compensation Limit

5.10(c)

 

Contribution Percentage

4.7(b)(iii)

 

Covered Compensation

5.1(c)(iii)

 

 

 

 

Covered Employment

3.2

 

Deferred Vested Benefit

5.4(a)

 

Defined Benefit Dollar Limit

5.10(b)

 

Defined Benefit Plan Fraction

5.12(a)(i)

 

Defined Contribution Dollar Limit

5.12(b)(iii)

 

 

 

 

Defined Contribution Plan Fraction

5.12(b)(i)

 

Determination Date

14.2(e)

 

Disability

5.6(b)

 

Disability Benefit

5.6(a)

 

Early Retirement Benefit

5.2(b)




-xi-

--------------------------------------------------------------------------------




 

Term

Location

 

 

 

 

Early Retirement Date

5.2(a)

 

Effective Date

1.4

 

Elective Deferrals

5.1(e)(i)

 

Eligible Compensation

4.6(a)(ii)

 

Eligibility Period

3.1(d)

 

 

 

 

Employee

3.1(a)

 

Employer

1.1(a)

 

Employer Contributions

2.2

 

Entry Date

3.1(b)

 

ERISA

1.3

 

 

 

 

Excess Aggregate Contribution

4.7(b)(viii)

 

Final Average Compensation

5.1(c)(iv)

 

Final Implementation Date

5.11(a)(i)(D)

 

Future Service Benefit

5.1(c)(vi)(C)

 

5% Owner

2.3

 

 

 

 

417(e) Mortality Table

7.2(b)

 

Highly Compensated Employee

2.4(a)

 

Hour of Service

2.5(a)

 

Investment Manager

8.1(b)(i)(B)

 

Key Employee

14.2(f)

 

 

 

 

Late Retirement Benefit

5.3(b)

 

Late Retirement Date

5.3(a)

 

Leased Employee

3.4(a)

 

Limitation Year

5.10(e)

 

Look-Back Year

2.4(b)(i)

 

 

 

 

Minimum Accrued Benefit

14.3(a)

 

Minimum Average Monthly Compensation

14.3(b)

 

Normal Retirement Benefit

5.1(b)

 

Normal Retirement Date

5.1(a)

 

Participant

3.1

 

 

 

 

Participating Compensation

4.6(a)(i)

 

PBGC

12.1

 

Permissive Aggregation Group

14.2(d)

 

Person

2.6

 

Plan Year

2.7




-xii-

--------------------------------------------------------------------------------




 

Term

Location

 

 

 

 

Present Value of Accrued Benefits

14.2(b)(i)

 

Projected Annual Benefit

5.12(a)(ii)

 

QDRO

7.1(h)

 

QJSA

7.3(a)(i)(A)

 

QPSA

5.5(b)(i)(C)

 

 

 

 

Qualified Maternity or

 

 

   Paternity Absence

2.5(d)(i)

 

Qualified Military Service

2.5(e)(i)

 

Regular Employee

3.1(a)

 

Regulations

1.3

 

Related Employer

2.8

 

 

 

 

Required Aggregation Group

14.2(c)

 

Required Beginning Date

7.4(a)(i)

 

Restricted Date

12.7(a)

 

Restricted Period

12.7

 

RPA'94 Freeze Date

5.11(a)(i)(A)

 

 

 

 

RPA'94 Old Law Benefit

5.11(a)(i)(A)

 

Section 203(a)(3)(B) Service

7.10(a)

 

Section 415 Compensation

5.10(d)

 

Single Life Annuity

7.3(b)(i)

 

Social Security Retirement Age

5.11(c)(iii)

 

 

 

 

Spouse

5.5(b)(i)(A)

 

Surviving Spouse

5.5(b)(i)(B)

 

TEFRA Election

7.4(d)

 

30-Year Treasury Rate

7.2(a)

 

Top-Heavy Plan

14.1(a)

 

 

 

 

Top-Heavy Ratio

14.2(a)

 

Top-Heavy Valuation Date

14.2(g)

 

TRA'86 Accrued Benefit

5.11(a)(ii)

 

Trustee

1.2

 

Unrestricted Date

12.7(c)

 

 

 

 

USERRA

2.5(e)(ii)

 

Valuation Date

2.9

 

Vested Accrued Benefit

5.4(b)

 

Vesting Period

6.1

 

Year of Benefit Service

5.1(f)

 

Year of Eligibility Service

3.1(c)

 

Year of Vesting Service

6.1




-xiii-

--------------------------------------------------------------------------------




WOLVERINE

EMPLOYEES' PENSION PLAN


          Wolverine World Wide, Inc., a Delaware corporation, amends and
restates the Wolverine Employees' Pension Plan.


ARTICLE 1

Establishment of Plan and Trust


1.1          Establishment of Plan.

          This defined benefit plan is established by the Employer for the
exclusive benefit of eligible Employees and their beneficiaries.

          (a)          Employer. "Employer" means Wolverine World Wide, Inc.

          (b)          Plan History. A schedule of the effective dates of this
plan and certain amendments is attached as Schedule A.

          (c)          Adoption by Affiliated Employer. Adoption of this plan by
an Affiliated Employer shall be effective as of the date specified by the
Employer in Schedule A. Adoption of this plan by an Affiliated Employer shall
not create a separate plan.

                    (i)          Conditions/Special Provisions. In approving
adoption of this plan by an Affiliated Employer, the Employer may specify
special eligibility rules, entry dates, prior service credits or other
provisions that apply to employees of the Affiliated Employer. The Employer may
limit participation to, or exclude from participation, employees of any
division, facility, subsidiary or other economic or administrative unit of the
Employer or Affiliated Employer.

                    (ii)          Affiliated Employer. An "Affiliated Employer"
may be a subsidiary, which is an entity of which 50% or more of the voting
control is owned directly or indirectly by the Employer, or an affiliate which
is an entity of which 50% or more of the voting control is owned by owners of
50% or more of the voting stock of the Employer.

          (d)          Administration. For purposes of administration of this
plan, "Employer" means only Wolverine World Wide, Inc.






1-1

--------------------------------------------------------------------------------




1.2          Declaration of Trust.

          The Employer may establish one or more Trusts to fund the benefits
under the Plan. The "Trustee" (as to defined benefit assets, PW Trust Company or
a successor Trustee, and as to the 414(k) account, CG Trust Company or a
successor Trustee) declares that plan assets delivered to it will be held in
trust and administered under the terms of this plan and trust. A trust so
established shall be operated for the exclusive benefit of Participants and
their beneficiaries. Trust assets shall not be used for any other purpose except
payment of reasonable administrative expenses.


1.3          Compliance With Law.

          This benefit program is intended to continue a qualified retirement
plan and trust under the Internal Revenue Code of 1986 ("Code") and the Employee
Retirement Income Security Act of 1974 ("ERISA"), as amended, and all applicable
Regulations issued under the Code and ERISA ("Regulations").


1.4          Effective Dates of Plan Provisions.

          "Effective Date" of this restated plan means January 1, 1997, unless a
provision specifies a different effective date. Each plan provision applies from
its effective date until the effective date of an amendment.


1.5          Application to Inactive and Former Participants.

          An amendment to this plan shall apply to former Participants and to
Participants not employed in Covered Employment on the effective date of the
amendment only if it amends a provision of the plan that continues to apply to
those Participants or only to the extent it expressly states that it is
applicable. Except as specified in the preceding sentence, if a Participant is
not employed in Covered Employment on the effective date of an amendment, the
amendment shall not become applicable to the Participant unless the Participant
has an Hour of Service in Covered Employment after the effective date of the
amendment.









1-2

--------------------------------------------------------------------------------





ARTICLE 2

Definitions


          Except for the following general definitions, defined terms are
located at or near the first major use of the term in this plan. A table showing
the location of all definitions appears immediately after the table of contents.
When used as defined, the first letter of each defined term is capitalized.


2.1          Break in Service.

          "Break in Service" means an Employee's failure to complete more than
500 Hours of Service during a 12-consecutive-month period. An unpaid leave of
absence under the Family and Medical Leave Act of 1993 shall not be treated as
or counted toward a Break in Service. Any other leave of absence (for sickness,
accident, vacation or similar reasons governed by rules uniformly applied to
similarly situated Employees by the Employer) shall not cause a Break in
Service.


2.2          Employer Contributions.

          "Employer Contributions" means all contributions paid to the trust by
the Employer under Article 4.


2.3          5% Owner.

          "5% Owner" means:

          (a)          Corporation. An individual who owns (or is considered to
own under Code Section 318) either more than 5% of the outstanding stock of a
corporate Employer or Related Employer, or stock possessing more than 5% of the
total combined voting power of all stock of a corporate Employer or Related
Employer;

          (b)          Partnership. A partner who owns more than 5% of the
capital or profits interest in an Employer or Related Employer that is a
partnership; or

          (c)          Proprietorship. An Employer or Related Employer that is a
sole proprietor.

          Notwithstanding aggregation of the Employer and all Related Employers
as required by Code Sections 414(b), (c) and (m), the percentage of ownership
for purposes of this definition shall be determined separately for each entity
that is an Employer or Related Employer.





2-1

--------------------------------------------------------------------------------




2.4          Highly Compensated Employee.

          (a)          Definition. For Plan Years beginning after December 31,
1996, "Highly Compensated Employee" for a Plan Year means any Employee who:

                    (i)          5% Owner. Was a 5% Owner at any time during the
current Plan Year or the 12-month period immediately preceding the current Plan
Year; or

                    (ii)          Other. Is described in (A) and (B) during the
Look-Back Year.

                              (A)          Compensation. Received Section 415
Compensation in excess of $80,000 (as adjusted under Code Section 415(d)); and

                              (B)          Top-Paid 20%. Was among the top-paid
20% of Employees when ranked by Section 415 Compensation.

          (b)          Determination Rules. The determination of who is a Highly
Compensated Employee for a Plan Year shall be made under Code Section 414(q) and
Regulations, including the following rules:

                    (i)          Look-Back Year. "Look-Back Year" means the
12-month period immediately preceding the current Plan Year.

                    (ii)          Top-Paid 20%. The following Employees are
excluded before determining the top-paid 20% of Employees:

                              (A)          Age and Service. Employees who have
not attained age 21 or completed six months of service by the last day of the
Look-Back Year;

                              (B)          Part-Time/Seasonal. Employees who
normally work less than 17 1/2 hours per week or normally work six months or
less in any Plan Year;

                              (C)          Nonresident Aliens. Employees who are
nonresident aliens receiving no earned income from sources within the United
States; and

                              (D)          Collective Bargaining Employees.
Employees covered by a collective bargaining agreement if more than 90% of all
Employees are covered by a collective bargaining agreement and this plan
excludes them.

                    (iii)          Compensation. For Plan Years beginning before
January 1, 1998, for purposes of determining compensation under (a) above,
compensation means Section 415 Compensation plus elective contributions that are
excluded from gross income by Code Sections 125, 402(e)(3), 402(h)(1)(B), or
403(b).





2-2

--------------------------------------------------------------------------------




                    (iv)          Former Employees. A former Employee who was a
Highly Compensated Employee at termination of employment or at any time after
attaining age 55 shall be a Highly Compensated Employee at all times thereafter.

                    (v)          Consistency. For Plan Years beginning on or
after January 1, 1998, the determination of Highly Compensated Employees shall
be applied consistently to the determination years of all qualified retirement
plans maintained by the Employer (and any Related Employer) that begin with or
within the same calendar year. For Plan Years beginning on or after January 1,
2000, the consistency requirement applies to all qualified retirement and
non-retirement plans. For purposes of this provision, determination year means
the plan year for which the determination of Highly Compensated Employees is
being made.


2.5          Hour of Service.

          (a)          Definition. "Hour of Service" means each hour that an
Employee is directly or indirectly paid or entitled to be paid by the Employer
for the performance of duties during the applicable period. These hours will be
credited for the period in which the duties are performed.

          (b)          Back Pay. Hours of Service include each hour for which
back pay, irrespective of mitigation of damages, is awarded or agreed to by the
Employer. Back pay hours shall be credited to the Employee for the period or
periods to which the award or agreement pertains.

          (c)          No Duties Performed. For all purposes under this plan, an
Employee shall be credited with the first 501 Hours of Service for which the
Employee is directly or indirectly paid or entitled to be paid by the Employer
(including back pay) for each single period of absence from work, even if no
duties are performed due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military service, leave of absence, or other
similar reasons, even if employment terminates. However, an Employee is not
required to be credited with Hours of Service for periods in which no duties are
performed if the Employee is compensated solely as required by worker's
compensation, unemployment compensation, or disability insurance laws. Hours
described in this subsection (c) shall be credited to the Employee for the
period in which payment is made or amounts payable to the Employee become due.

          (d)          Qualified Maternity or Paternity Absence. Only for
purposes of determining whether the Employee has a Break in Service, an Employee
shall be credited with the first 501 Hours of Service during a Qualified
Maternity or Paternity Absence.

                    (i)          Definition of Qualified Maternity or Paternity
Absence. "Qualified Maternity or Paternity Absence" means an absence from work
due to pregnancy of the Employee, birth of a child of the Employee, placement of
a child with the Employee in connection with adoption of the child, or caring
for a child immediately after the birth or placement of the child with the
Employee.





2-3

--------------------------------------------------------------------------------




                    (ii)          Credit. If necessary to avoid a Break in
Service, Hours of Service shall be credited for the period in which the absence
begins. If the hours are not necessary to prevent a Break in Service for that
period, the hours shall be credited for the next period. Hours of Service are
credited at the rate the Employee normally would have earned Hours of Service.
If these hours cannot be determined, the hours shall be credited at the rate of
eight hours per day of absence.

          (e)          Qualified Military Service. Effective December 12, 1994,
if employment terminates due to Qualified Military Service, the Employee shall
be credited with Hours of Service for the hours the Employee would have been
scheduled to work during the period of Qualified Military Service.

                    (i)          Definition of Qualified Military Service.
"Qualified Military Service" means the performance of duty, on a voluntary or
involuntary basis, in a uniformed service under competent authority and includes
active duty, active duty for training, initial active duty for training,
inactive duty training, full-time National Guard duty, and a period for which a
person is absent from a position of employment for the purpose of an examination
to determine the fitness of the person to perform any such duty. For purposes of
this definition, a uniformed service means the Armed Forces, the Army National
Guard and the Air National Guard when engaged in active duty for training,
inactive duty training, or full-time National Guard duty, the commissioned corps
of the Public Health Service, or any other category of persons designated by the
President in time of war or national emergency.

                    (ii)          Qualification/Reemployment. To qualify for
this credit, the Employee must return to employment with the Employer in
accordance with and within the time limits established by the Uniformed Services
Employment and Reemployment Rights Act of 1994 ("USERRA") (Chapter 43 of Title
38 of the United States Code).

          (f)          No Duplication. There shall be no duplication in the
crediting of Hours of Service. An Employee shall not be credited with more than
one Hour of Service for each hour paid at a premium rate.

          (g)          Non-Covered Employment. Hours of Service earned in
employment with the Employer or a Related Employer that is not Covered
Employment count toward Years of Eligibility and Vesting Service, but not toward
Years of Benefit Service.

          (h)          Periods Credited. Generally, Hours of Service shall
be credited as provided in Section 2530.200b of the ERISA Regulations. Hours of
Service under (c) above shall be credited under the rules of this section and as
provided in Section 2530.200b-2(b) of those Regulations. Hours of Service shall
be credited to appropriate periods determined under the rules set forth in
Section 2530.200b-2(c) of those Regulations.

          (i)          Additional Hours. The Administrator may adopt additional
written, uniform, and nondiscriminatory rules that credit more Hours of Service
than those required under the rules set forth in this section.





2-4

--------------------------------------------------------------------------------




          (j)          Predecessor Plan. If this plan is required to be treated
as a continuation of the plan of a predecessor employer under Code Section
414(a), an Employee shall be credited with all Hours of Service credited to the
Employee under the predecessor's plan.

          (k)          Leased Employee. Hours of Service shall be credited for
any period for which an individual is a Leased Employee or would have been a
Leased Employee but for the requirement that the individual perform services as
described in Section 3.4(a)(i) on a full-time basis for at least a one-year
period.

          (l)          Equivalency. If an Employee is not paid on an hourly
basis and records of hours worked are not maintained, Hours of Service shall be
credited at the rate of 10 hours per day that the Employee would be credited
with at least one Hour of Service under this section.


2.6          Person.

          "Person" means an individual, committee, proprietorship, partnership,
corporation, trust, estate, association, organization, or similar entity.


2.7          Plan Year.

          "Plan Year" means the 12-month period beginning each January 1.


2.8          Related Employer.

          "Related Employer" means (i) each corporation, other than
the Employer, that is a member of a controlled group of corporations, as defined
in Code Section 414(b), of which the Employer is a member; (ii) each trade or
business, other than the Employer, whether or not incorporated, under common
control of or with the Employer within the meaning of Code Section 414(c);
(iii) each member, other than the Employer, of an affiliated service group, as
defined in Code Section 414(m), of which the Employer is a member; and (iv) any
other entity required to be aggregated with the Employer by Regulations under
Code Section 414(o). An entity shall not be considered a Related Employer for
any purpose under this plan during any period it is not described in (i), (ii),
(iii), or (iv) in the preceding sentence.


2.9          Valuation Date.

          "Valuation Date" means the last day of the Plan Year and any other
date specified as a Valuation Date by the Administrator.





2-5

--------------------------------------------------------------------------------




ARTICLE 3

Eligibility to Participate


3.1          Eligibility Requirements.

          The eligibility requirements for participation in this plan are as to
Regular Employees, the completion of one Hour of Service and as to all other
Employees the completion of one Year of Eligibility Service. An Employee in
Covered Employment shall become a Participant ("Participant") on the first Entry
Date following the date the Employee satisfies the eligibility requirements.

          (a)          Employee Definitions. "Employee" means an individual who
is employed by the Employer or a Related Employer and who receives compensation
for personal services to the Employer or Related Employer that is subject to
withholding for federal income tax purposes. "Regular Employee" means an
Employee who normally renders, or is scheduled to render, personal services for
at least 1,000 hours per Plan Year.

          (b)          Entry Date. "Entry Date" means each January 1, or July 1.

          (c)          Year of Eligibility Service. "Year of Eligibility
Service" means completion of at least 1,000 Hours of Service during an
Eligibility Period. A Year of Eligibility Service is credited only at the end of
the Eligibility Period.

          (d)          Eligibility Period. "Eligibility Period" means each
12-month period beginning on the date the Employee first has an Hour of Service
or on an anniversary of that date. For an Employee who has a Break in Service
due to termination of employment before completing the eligibility service
requirements, Eligibility Periods begin on the date the Employee has an Hour of
Service due to reemployment and on anniversaries of that date.

          (e)          Breaks in Service. Breaks in Service under this article
shall be determined by reference to Eligibility Periods.


3.2          Requirement of Covered Employment.

          If an eligible Employee is not employed in Covered Employment on the
applicable Entry Date and the Employee's Years of Eligibility Service are not
canceled under Section 3.3(b), the Employee shall become a Participant on the
first subsequent day on which the Employee has an Hour of Service in Covered
Employment.







3-1

--------------------------------------------------------------------------------




          "Covered Employment" means all employment with the Employer except
employment with a Related Employer, employment as a Leased Employee, employment
in a unit of employees covered by a collective bargaining agreement which does
not extend the Plan to Employees within the unit under which the Employer has
engaged in good faith negotiations about retirement benefits, employment of
individuals employed by Seboga, Inc. on the date of the asset acquisition by the
Employer (except as provided under Schedule C-9 or unless the Employee is
subsequently hired independently of the acquisition by the Employer), or
employment as a nonresident alien receiving no earned income from sources within
the United States. "Covered Employment" also excludes any person who is
classified by the Employer as other than an Employee even if it is later
determined that the classification is not correct.


3.3          Participation Rules.

          (a)          Termination of Participation. Participation shall
terminate upon the earliest of the date the Participant is not an Employee and
has been paid the full amount due under this plan, the date of the Participant's
death, or the date the Participant's Years of Eligibility Service are canceled
under (b) below.

          (b)          Cancellation of Years of Eligibility Service. For periods
after December 31, 1976, an Employee's Years of Eligibility Service shall be
canceled if the Employee's vested percentage is zero and the Employee has at
least five consecutive Breaks in Service.

          (c)          Resumption of Participation. If an Employee's Years of
Eligibility Service are canceled under (b) above, the Employee must satisfy the
eligibility requirements of Section 3.1 again to participate or to resume
participation in this plan. If the Years of Eligibility Service of a former
Participant are not canceled, the former Participant shall resume participation
immediately upon completion of an Hour of Service in Covered Employment.


3.4          Leased Employee.

          (a)          Definition. "Leased Employee" means an individual
described in and required to be treated as employed by the recipient under Code
Sections 414(n) and 414(o) and Regulations. For this definition, the term
recipient includes the Employer and any Related Employer for whom the individual
performs services.

                    (i)          Code Section 414(n). A Leased Employee under
Code Section 414(n) is an individual who is not an Employee but who performs
services for the recipient under the primary direction or control of the
recipient, pursuant to an agreement between the recipient and a leasing
organization, on a full-time basis for at least a one-year period.

                    (ii)          Code Section 414(o). A Leased Employee
includes a leased owner or a leased manager determined to be a Leased Employee
under Code Section 414(o) and the Regulations.





3-2

--------------------------------------------------------------------------------




          (b)          Exceptions. A Leased Employee shall not be treated as
employed by the recipient if:

                    (i)          Less Than 20%. Leased Employees determined
under (a) above do not constitute more than 20% of the recipient's non-highly
compensated work force, and

                    (ii)          Covered by Plan Described in Code
Section 414(n). The individual is covered by a money purchase pension plan
described in Code Section 414(n) maintained by the leasing organization with a
nonintegrated employer contribution rate of at least 10% of compensation,
immediate participation for all employees of the leasing organization, and full
and immediate vesting. Immediate participation shall not be required for
employees who received less than $1,000 in compensation from the leasing
organization in each Plan Year during the four-year period ending with the
current Plan Year. For purposes of this provision, compensation means Section
415 Compensation including, for Plan Years beginning before January 1, 1998,
elective contributions that are excluded from gross income by Code Sections 125,
402(e)(3), 402(h)(1)(B), or 403(b).

























3-3

--------------------------------------------------------------------------------




ARTICLE 4

Contributions


4.1          Contributions/Amount.

          Each Plan Year the Employer shall contribute to the trust an amount
determined by a funding policy consistent with plan objectives and in accordance
with the funding method adopted on the advice of the Actuary. The funding method
shall not be changed except with the prior approval of the Internal Revenue
Service. The Employer Contribution for any Plan Year need not be sufficient to
fully fund any benefit. The Employer Contribution shall meet the minimum funding
requirements of the Code, unless the Employer obtains a waiver of that
requirement. Forfeitures shall be applied to reduce the cost of this plan in the
calculations of the Actuary and shall not be applied to increase the benefits
otherwise payable to a Participant.


4.2          Limits on Employer Contributions.

          Employer Contributions for a Plan Year shall not exceed the amount
allowable as a deduction under Code Section 404 and shall not exceed the full
funding limitation under Code Section 412. A nondeductible Employer Contribution
may be subject to a 10% excise tax.


4.3          Return of Employer Contributions.

          (a)          Mistake of Fact. Part or all of any Employer Contribution
made by mistake of fact shall be returned to the Employer, upon demand, within
one year after payment of the contribution.

          (b)          Nondeductible. Each Employer Contribution is conditioned
on its deductibility under Code Section 404. A nondeductible Employer
Contribution shall be returned to the Employer, upon demand, before the due date
for the Employer's federal income tax return for the taxable year for which the
contribution was made or if later, within one year after the date of
disallowance of the deduction. The portion of the contribution to be returned
shall not exceed the amount determined to be nondeductible.

          (c)          Amount. The amount that may be returned shall be
determined as of the Valuation Date coinciding with or most recently preceding
the date of repayment. The amount shall be the excess of the amount contributed
over the amount that is deductible or the amount that would have been
contributed if the mistake of fact had not occurred. Earnings attributable to
the excess amount shall not be returned. Losses attributable to the excess
amount shall reduce the amount returned.





4-1

--------------------------------------------------------------------------------




4.4          Reduction of Contribution for Leased Employees.

          If a Leased Employee becomes a Participant in this plan, the Employer
Contribution shall be reduced by the Actuarially Equivalent value of
contributions made by the leasing organization on behalf of the Participant to a
qualified retirement plan for services performed by the Leased Employee for the
Employer.


4.5          Timing of Contributions.

          (a)          Quarterly Payments. The Employer Contribution may be made
at any time during the Plan Year to which it relates. When required by Code
Section 412, the Employer shall contribute four equal, quarterly installments
(not more than 15 days after the end of each quarter) during the Plan Year. If
the Employer fails to pay the full amount of a required installment for a Plan
Year, interest on the underpayment shall be charged in accordance with Code
Section 412.

          (b)          Final Payment. The entire Employer Contribution shall be
made by the due date (including extensions) of the Employer's federal income tax
return, but not later than 8 1/2 months after the end of the Plan Year unless
the Employer obtains a waiver of the minimum funding requirement.


4.6          414(k) Contributions.

          Effective January 1, 1994, the Employer may transfer for a Plan Year
an amount from the excess assets of the Plan, if any, to the 414(k) account. The
Employer shall not be required to make contributions to the 414(k) account out
of its general assets.

          The formula contribution shall not exceed the least of:

          (a)          Maximum Match. 50% of the Elective Contributions up to 6%
of Compensation made to the Wolverine World Wide, Inc. Money Accumulation Plan
("Money Accumulation Plan) by Participants entitled to an allocation of the
414(k) contribution.

          (b)          Excess Assets. The amount of Excess Assets of the Plan.
"Excess Assets" means the amount by which the value of the assets held in trust
under this Plan (excluding the aggregate 414(k) accounts) exceeds the lesser of
150% of the current liability of the Plan (as defined in Code Section
412(c)(7)(B) of the Code or the accrued liability (including normal cost) of the
Plan excluding the aggregate 414(k) accounts.

          (c)          Maximum Annual Addition. The Maximum Annual Additions of
Participants' accounts determined under Section 5.12.







4-2

--------------------------------------------------------------------------------




4.7          414(k) Accounts.

          The Employer shall establish a separate 414(k) Trust Account and a
separate 414(k) account for each eligible Participant under that Trust to hold
the excess assets transferred to the 414(k) Trust Account. The 414(k) trust
assets shall be treated as a separate defined contribution plan for purposes of
Code Sections 72(d), 401(m), 410, 411(a)(7)(A) and 415.

          (a)          Eligibility/Participation. Each Employee eligible to make
Elective Contributions under the Money Accumulation Plan shall be eligible to
participate in the 414(k) account.

                    (i)          Participation. Each Employee shall become a
Participant as of the first valuation date on which a Matching Contribution is
allocated to the Participant's 414(k) account. Participation in the 414(k)
account shall terminate upon the earliest of the date that: the Participant is
not an Employee, the Participant's death, or the date that the Participant is
paid the full amount due under the 414(k) account.

                    (ii)          Resumption. A former Participant shall resume
participation immediately upon completion of an Hour of Service in Covered
Employment.

          (b)          401(m)/ACP Compliance. For Plan Years beginning after
December 31, 1996, "ACP Limit" means the maximum ACP for Highly Compensated
Employees determined under the prior year testing method as follows:

                    (i)          Amount of Limit. The ACP for Participants who
are Highly Compensated Employees for each Plan Year shall not exceed the greater
of:

                              (A)          125% Limit. 125% of the ACP for the
preceding Plan Year for all Participants who were not Highly Compensated
Employees in the preceding Plan Year, or

                              (B)          200%/2% Limit. Subject to the
multiple use limitation in Subsection (c), 200% of the ACP for the preceding
Plan Year for all Participants who were not Highly Compensated Employees in the
preceding Plan Year or, if less, the ACP for the preceding Plan Year for all
Participants who were not Highly Compensated Employees in the preceding Plan
Year plus two percentage points.

                    (ii)          ACP. "ACP" means the average of the
Contribution Percentages determined by dividing the sum of all Contribution
Percentages of all eligible Participants in the applicable group by the number
of eligible Participants in the group. An eligible Participant is a Participant
who is directly or indirectly eligible to make or receive an allocation of an
ACP Contribution. Effective for Plan Years beginning after December 31, 1998,
the Employer may elect to disregard eligible Participants (other than Highly
Compensated Employees) who have not met the minimum age and service requirements
of Code Section 410(a)(1)(a) provided the plan separately satisfies Code Section
410(b) taking into account only those Participants.




4-3

--------------------------------------------------------------------------------




                    (iii)          Contribution Percentage. "Contribution
Percentage" means the percentage determined by dividing the Participant's ACP
Contributions for the applicable Plan Year by the Participant's ADP
Compensation. If ACP Contributions are not made for the Participant, the
Participant's Contribution Percentage is zero.

                    (iv)          ACP Contributions. "ACP Contributions" means
Matching Contributions.

                    (v)          Aggregation With Other Plans. This plan and any
plan aggregated with this plan under the plan aggregation rules of Subsection
(c) shall be treated as a single plan for testing compliance with the ACP Limit.

                    (vi)          Additional Rules. In determining compliance
with the ACP Limit, the testing coordination, plan aggregation, correction, and
other rules in Subsection (c) apply.

                    (vii)          Prevention of Excess Aggregate Contributions.
If the Administrator determines that the ACP Limit may be exceeded, the
Administrator may reduce or suspend the Matching Contributions for individual
Highly Compensated Employees as necessary.

                    (viii)          Correction of Excess Aggregate Contribution.
An Excess Aggregate Contribution, plus any attributable income or loss, shall be
deducted from the Participant's 414(k) account. "Excess Aggregate Contribution"
means the ACP Contributions of Highly Compensated Employees that cause the ACP
to exceed the ACP Limit. Correction of the Excess Aggregate Contribution first
shall be made by reducing the Participant's Matching Contributions. The vested
amount shall be distributed and the nonvested portion shall be treated as a
forfeiture as of the date of deduction.

                              (A)          Determination of Amount. The amount
of Excess Aggregate Contributions shall be determined by reducing the
Contribution Percentages of Highly Compensated Employees, beginning with those
at the highest Contribution Percentage, to the next lower Contribution
Percentage level for Highly Compensated Employees or, if greater, a percentage
that results in compliance with the ACP Limit. If further reduction is required
to satisfy the ACP Limit, the amount of correction shall be determined by
continuing the process until the ACP Limit is not exceeded. The amount by which
the Contribution Percentage is reduced for each affected Highly Compensated
Employee shall be expressed as a dollar amount and combined to determine the
total amount of Excess Aggregate Contributions for the Plan Year.

                              (B)          Order of Correction. Excess Aggregate
Contributions shall be corrected by allocating the excess amounts determined
under (A) above to the Highly Compensated Employees on the basis of the amount
of ACP Contributions taken into account in determining the Contribution
Percentages of the Highly Compensated Employees for the Plan Year. The ACP
Contributions of the Highly Compensated Employee with the highest dollar amount
of ACP Contributions shall be reduced until the amount of the Highly Compensated
Employee's ACP Contributions equals the ACP Contributions of the Highly
Compensated Employee with the next highest dollar amount of ACP Contributions
or, if greater, until the total amount of the excess has been allocated. The
process shall be continued until the total Excess Aggregate Contributions have
been allocated. The amount by which the ACP Contributions are reduced shall be
deducted from each affected Highly Compensated Employee. After the deductions
have been made, the ACP Limit is treated as being satisfied regardless of
whether the ACP Limit is actually satisfied, if recalculated.



4-4

--------------------------------------------------------------------------------




                              (C)          Attributable Income or Loss. Any
deduction from a Participant's account to correct or in conjunction with
correction of an Excess Aggregate Contribution shall include the attributable
income or loss for the Plan Year.

                              (D)          Deadline for Correction. To correct
an Excess Aggregate Contribution, a distribution or forfeiture shall be made not
later than the last day of the Plan Year after the Plan Year for which the
excess was contributed.

                              (E)          Taxation of Distribution. If made
within the two-and-one-half-month period after the end of the Plan Year for
which the excess was contributed, an amount distributed to correct an Excess
Aggregate Contribution shall be included in the Participant's income on the
earliest dates any Elective Deferrals by the Participant during the Plan Year
would have been received by the Participant had the Participant originally
elected to receive the amounts in cash. A later distribution to correct an
Excess Aggregate Contribution shall be included in the Participant's income for
the calendar year in which it is distributed.

                              (F)          Penalties. Distribution of an Excess
Aggregate Contribution does not subject the Participant to the 10% penalty on an
early withdrawal under Code Section 72(t). The Employer shall be liable for a
10% excise tax under Code Section 4979 on the Excess Aggregate Contributions
distributed or forfeited after the two-and-one-half-month period following the
end of the Plan Year for which they were contributed.

          (c)          Additional Rules. The following additional rules apply to
the contributions subject to the ACP Limits:

                    (i)          Multiple Use Limitation. The ACP Limits under
Sections 4.2(b)(ii)(A)(2) and 4.5(a)(i)(B) may be used only to the extent
permitted by Code Section 401(m) and Regulations Section 1.401(m)-2. If multiple
use of the alternative limitation occurs, first the ACP excess shall be
eliminated by correcting Excess Aggregate Contributions.

                    (ii)          Deadline for Inclusion in Tests. To be
included for testing compliance with the ACP Limit for a Plan Year,
contributions must be allocated to the Participant's accounts as of a date
during the Plan Year and must be paid to the trust by the end of the 12-month
period following the end of the Plan Year to which the contribution relates.
Employer Contributions must be made no later than the date specified under
Regulations Section 1.415-6(b)(7)(ii) to be included as Annual Additions for a
Limitation Year.

                    (iii)          Plan Aggregation Rules.

                              (A)          HCE Required Aggregation. Unless
prohibited by the Regulations, if the same Highly Compensated Employee is
eligible to participate in two or more plans of the Employer or a Related
Employer, the plans shall be treated as a single plan for determining the Highly
Compensated Employee's Deferral Percentage and Contribution Percentage. If the
plans have different plan years, they shall be treated as a single plan with
respect to the plan years ending within the same calendar year.



4-5

--------------------------------------------------------------------------------




                              (B)          Required Aggregation. If this plan
and any other qualified retirement plan of the Employer or a Related Employer
are required to be treated as a single plan for compliance with Code Section
410(b) (other than Code Section 410(b)(2)(A)(ii)), compliance with the ACP
Limits shall be determined as if the plans were a single plan.

                              (C)          Permissive Aggregation. If this plan
and any other qualified retirement plan of the Employer or a Related Employer
are treated as a single plan when permitted but not required by Code Section
410(b) and Regulations, the aggregated plans must comply with the ACP Limits and
must also meet the requirements of Code Sections 401(a)(4) and 410(b) as if the
plans were a single plan. Plans may be aggregated permissively only if they have
the same plan year and use the same testing method to determine compliance with
the ACP Limits.

                              (D)          Prohibited Aggregation. Plans that
may be aggregated under Code Section 410(b) but are not actually aggregated for
a Plan Year for purposes of Code Section 410(b) (other than Code Section
410(b)(2)(A)(ii)) may not be aggregated for purposes of compliance with the ACP
Limits.

                              (E)          Mandatory Disaggregation. If this
plan must be treated as being comprised of two or more separate plans under
Regulation Section 1.410(b)-7(c), each separate plan must meet the requirements
of Code Sections 410(b) and 401(a)(4).

                    (iv)          Plan Coverage Changes. If the ACP Limit is
determined under the prior year testing method and a plan coverage change occurs
during a Plan Year, then the ACP for all Participants who were not Highly
Compensated Employees for the preceding Plan Year is the weighted average of the
ACPs for all subgroups in the preceding Plan Year.

                              (A)          Definition. A plan coverage change
means a change in the group or groups of eligible Employees under this plan on
account of (A) the establishment or amendment of a plan, (B) a merger,
consolidation, or spinoff under Code Section 414(l), (C) a change in the way
plans, within the meaning of Code Section 414(l), are permissively aggregated or
mandatorily disaggregated, or (D) a combination of any of the above.

                              (B)          Subgroup. A subgroup means all
non-Highly Compensated Employees who were Participants in the preceding Plan
Year plus those Employees who would have been eligible to participate had the
plan coverage change occurred in the preceding Plan Year.

                              (C)          Weighted Average. The weighted
average of the ACPs is the sum of the adjusted ACPs for all subgroups in the
preceding Plan Year. The adjusted ACP for a subgroup is the non-Highly
Compensated Employee's ACP for the preceding Plan Year multiplied by a fraction.
The numerator of the fraction is the number of non-Highly Compensated Employees
in the subgroup and the denominator is the total number of non-Highly
Compensated Employees in all subgroups.






4-6

--------------------------------------------------------------------------------




                              (D)          Optional Rule for Minor Plan Coverage
Changes. If a plan coverage change occurs, and at least 90% of the total number
of non-Highly Compensated Employees in all subgroups are from a single subgroup,
then the Employer may elect to use the non-Highly Compensated Employee's ACP for
the preceding Plan Year instead of the weighted average.

          (d)          Allocation of Transfers. The 414(k) transfers shall be
allocated first to restore any forfeited amount required to be restored which is
not satisfied by reallocation of forfeitures and then, to the Section 414(k)
accounts of Participants who were employed on the last day of the Plan Year,
terminated employment at or after age 60, became disabled or died during the
Plan Year as follows:

 

 

Percentage of
Participants'
Elective Deferrals

 

Not in Excess of
Below Percentage of
Participants' Compensation

 

 

 

 

 

 

 

 

Step 1

20%

 

 

2%

 

 

Step 2

20%

 

 

Next 4%

 

 

Step 3

30%

 

 

6%

 

          (e)          Allocation of Forfeitures. Forfeitures shall be allocated
first to restore any forfeited amount required to be restored under Article 6.
Any remaining forfeitures shall reduce the 414(k) Transfer Amount and, if a
transfer to the 414(k) account is not made for the Plan Year, shall be applied
to reduce administrative expenses under the Plan.

          (f)          Allocation of Earnings. The amounts allocated to the
414(k) accounts of a Participant may be allocated under any consistent,
nondiscriminatory cash basis accounting procedure or daily valuation system
(with cash basis accounting) approved by the Administrator.

          (g)          Vesting. The Vested Percentage with respect to the 414(k)
account of a Participant who is employed by an employer at age 65 or whose
employment is terminated due to death or disability or the closing of the B & B
Shoe Division shall be 100%. A Participant's Vested Percentage, upon any other
termination of employment, shall be determined as follows:

 

Years of Vesting Service

Vested Percentage

 

 

 

 

 

 

Less than 1 year

0%

 

 

 

1 year but less than 2 years

20%

 

 

 

2 years but less than 3 years

40%

 

 

 

3 years but less than 4 years

60%

 

 

 

4 years but less than 5 years

80%

 

 

 

5 years or more

100%

 

 

          (h)          Forfeitures. If a Participant's employment terminates and
the Participant's entire Vested Account Balance is distributed, any nonvested
amount shall be forfeited as of the date of distribution.



4-7

--------------------------------------------------------------------------------




                    If the Participant is reemployed by the Employer or a
Related Employer before the Participant has five consecutive Breaks in Service
and repays the entire amount distributed before the earlier of five years after
the date the Participant is reemployed or the date the Participant has five
consecutive Breaks in Service, the forfeited amount shall be restored to the
Participant's account as of the date of repayment.

                    (i)          Zero Vesting. If a Participant's employment
terminates and the Participant's vested percentage under Section 6.2(b) is zero,
any nonvested amount shall be forfeited as of the date that the Participant's
employment terminates. If the former Participant is reemployed by the Employer
or a Related Employer before the Participant has five consecutive Breaks in
Service, the forfeited amount shall be restored as of the date the Participant
is reemployed.

                    (ii)          Five Breaks in Service. If an Employee whose
vested percentage under Section 6.2(b) is zero has five consecutive Breaks in
Service, the Participant's Years of Vesting Service credited before the Breaks
in Service shall be permanently canceled.

                    (iii)          Forfeiture of Nonvested Amount. Unless
previously forfeited, a Participant's nonvested amount shall be permanently
forfeited as of the end of the period that includes the Participant's fifth
consecutive Break in Service.

                    (iv)          Death After Termination. If a Participant
whose vested percentage under Section 6.2(b) is not 100% dies after termination
of employment but before the Participant has five consecutive Breaks in Service,
any remaining Vested Account Balance shall be distributed pursuant to Article 7.
Any nonvested amount that was not forfeited previously shall be forfeited as of
the date of the Participant's death.

                    (v)          Lost Recipient. If a Person entitled to a
payment cannot be located, the Participant's account shall be forfeited as of
the date the Administrator certifies to the Trustee that the Person cannot be
located. The Participant's Vested Account Balance shall be restored to the
Participant's account if the Person entitled to the payment submits a written
election of method of payment.

          (i)          Distribution. Subject to the QPSA/QJSA provisions, a
Participant's 414(k) account shall be distributed in the same manner and be
subject to the provisions of Article 7 of the Money Accumulation Plan except
that 414(k) accounts shall not be distributable as an in-service withdrawal,
hardship withdrawal or upon additional 401(k) distributive events.

          (j)          Investment. The 414(k) accounts of Participants shall be
invested in the manner provided under Articles 9 and 10 of the Money
Accumulation Plan except that the accounts shall not be available for
Participant loans.







4-8

--------------------------------------------------------------------------------




ARTICLE 5

Amount of Benefits


5.1          Normal Retirement.

          A Participant whose employment terminates, for reasons other than
death or Disability, on the Participant's Normal Retirement Date is eligible for
a Normal Retirement Benefit.

          (a)          Normal Retirement Date. "Normal Retirement Date" means
the date the Participant attains age 65.

          (b)          Normal Retirement Benefit. "Normal Retirement Benefit"
means the Participant's Accrued Benefit. The monthly Normal Retirement Benefit
shall be not less than the amount of any Early Retirement Benefit to which the
Participant was entitled if the Participant had retired at any time under the
provisions of Section 5.2.

          (c)          Accrued Benefit. "Accrued Benefit" means a monthly
pension benefit, payable as a Single Life Annuity, beginning on the first day of
the month following the Participant's Normal Retirement Date reduced by any
charge.

                    (i)          Base Monthly Amount. The monthly amount shall
be the greater of:

                              (A)          Unit. 1.6% of Average Monthly
Compensation multiplied by the Participant's Years of Benefit Service (not
exceeding 30) less the Participant's Monthly Social Security Allowance, or

                              (B)          Flat Dollar. The applicable dollar
amount set forth in Schedule B multiplied by the Participant's Years of Benefit
Service (not exceeding 30).

                    (ii)          Monthly Social Security Allowance. A
Participant's Monthly Social Security Allowance shall be the lesser of:

                              (A)          3/4 Unit. 3/4 of 1% of the lesser of
the Participant's Final Average Monthly Compensation or Covered Compensation
multiplied by the Participant's Years of Benefit Service.

                              (B)          1/2 Benefit. 1/2 of the Participant's
Accrued Benefit calculated under 5.1(c)(i)(A) above but based upon the smallest
of the Participant's Monthly Average Compensation, Final Average Compensation or
Covered Compensation.






5-1

--------------------------------------------------------------------------------




                              If payment begins after normal retirement age but
before Social Security Retirement Age, the monthly Social Security Allowance
shall be reduced by .5555% (1/180th) for each month by which payment precedes
the Participant's attainment of Social Security Retirement Age.

                    (iii)          Covered Compensation. "Covered Compensation"
is the monthly average of the Social Security taxable wage bases in effect for
each of the 35 calendar years ending with the year in which the Participant
attains Social Security Retirement Age assuming that the wage base is the same
as that for the current year.

                    (iv)          Final Average Compensation. "Final Average
Compensation" means the monthly average of the Participant's Compensation (not
exceeding the Social Security Taxable Wage Base) for the three consecutive
calendar years preceding retirement or earlier termination of employment.

                    (v)          Preserved Benefits. A Participant's Accrued
Benefit shall not be less than:

                              (A)          1989. The Accrued Benefit determined
under the terms of the Plan as of December 31, 1988, or

                              (B)          1994. The sum of the Participant's
Accrued Benefit as of December 31, 1993, (based on the then terms of the Plan
and the Participant's Credited Service and earnings) plus the benefit accrued
since December 31, 1993.

                    (vi)          Fresh Start Extended Wear Away. Benefit
determined under 5.1(c)(i)(A) above shall be the greater of the actual benefit
amount or the sum of the Adjusted Accrued Benefit and Future Service Benefit.

                              (A)          401(a)(17) Participant. A 401(a)(17)
Participant is a Participant with accrued benefits before January 1, 1994, that
were determined taking into account Compensation in excess of $150,000.

                              (B)          Adjusted Accrued Benefit. The
"Adjusted Accrued Benefit" shall mean the Participant's Accrued Benefit
determined as of December 31, 1993, determined without regard to the $150,000
Code Section 401(a)(127) compensation limit adjusted as permitted under Section
415(d) of the Code.

                              (C)          Future Service Benefit. The "Future
Service Benefit" shall be equal to the benefit computed under 5.1(c)(i)(A) above
for Years of Benefit Service after December 31, 1993. In calculating the
benefit:






5-2

--------------------------------------------------------------------------------




                                        (1)          Less Than 30 Years. For a
Participant who would have less than 30 Years of Benefit Service as of the later
of December 31, 1993, or Normal Retirement Date, future service benefit credits
shall equal the excess of 1.6% of Average Monthly Compensation multiplied by
Years of Benefit Service after December 31, 1993. The Participant's Monthly
Social Security Allowance utilizing only Years of Benefit Service after December
31, 1993. The post-December 31, 1993, Years of Benefit Service shall not exceed
the difference between 30 years and the Years of Benefit Service used in
determining the Adjusted Accrued Benefit.

                                        (2)          30 Years or More. For a
Participant not described in (1) above, the Future Service Benefit shall be
determined by multiplying the excess of 1.6% of Monthly Average compensation
multiplied by Years of Benefit Service (not exceeding 30) over the Monthly
Social Security Allowance by a fraction. The numerator of the fraction is the
Participant's years of Benefit Service credited before December 31, 1993, and
the denominator is the Participant's total Years of Benefit Service at Normal
Retirement Date.

          (d)          Average Monthly Compensation. "Average Monthly
Compensation" means the monthly average of the Participant's Compensation for
the four consecutive Plan Years that yield the highest average during the
10-year period preceding the Participant's Normal Retirement Date (or earlier
termination of employment). A Participant's Compensation for the calendar year
of retirement or earlier termination of employment shall be annualized (based
upon current pay plus non-deferral bonus).

                    (i)          Less Than 4 Years. If the Participant does not
have four complete consecutive Plan Years of Compensation, Average Monthly
Compensation shall be the average of the Participant's total Compensation during
the Participant's completed consecutive Plan Years of employment.

                    (ii)          Calculation. The average shall be determined
and expressed as a monthly amount by adding the Participant's total Compensation
for the period of four or fewer consecutive Plan Years and dividing the sum by
48 or by the lesser number of months of total service. Average Monthly
Compensation shall be determined as of the date the Participant's employment
terminates.

          (e)          Compensation. "Compensation" means the gross salary or
wages paid to a Participant in a Plan Year for personal services performed for
the Employer that are required to be reported under Code Sections 6041, 6051,
and 6052 (Wages, tips and other compensation as reported on Form W-2) for the
Participant plus Elective Deferrals and any amount that is excluded from gross
income pursuant to Code Section 125, but excluding, whether or not includable in
income, reimbursements or other expense allowances, cash and noncash fringe
benefits, moving expenses, deferred compensation, welfare benefits, and payments
under the Wolverine World Wide, Inc. Executive Long Term Incentive Plan.






5-3

--------------------------------------------------------------------------------




                    (i)          Elective Deferrals. "Elective Deferrals" means
any portion of the Participant's income deferred and excluded from current
taxation under Code Sections 401(k) (a qualified cash or deferred arrangement);
408(k)(6) (a simplified employee pension plan); 403(b) (a tax-sheltered
annuity); 408(p)(2)(A)(ii) (a SIMPLE retirement plan); 457 (a deferred
compensation plan of governments and tax-exempts); or 501(c)(18) (a pre-June 25,
1959, employee contributions only plan).

                    (ii)          Adjusted Annual Compensation Limit.
Compensation for any Plan Year shall not exceed the Annual Compensation Limit.
For Plan Years beginning on or after January 1, 2002, the "Annual Compensation
Limit" means $200,000 (as adjusted under Code Section 401(a)(17)(B)).

                              If Compensation for any prior Plan Year is used to
determine a Participant's benefit accruing in a Plan Year beginning on or after
January 1, 2002, the Participant's Compensation for that prior Plan Year is
subject to the Annual Compensation Limit. For this purpose, for Plan Years
beginning before January 1, 2002, the Annual Compensation Limit is $200,000.

                    (iii)          Compensation For Period of Qualified Military
Service. Effective December 12, 1994, if a Participant returns from Qualified
Military Service to employment with the Employer within the time limits
established by USERRA, the Participant shall be treated as receiving
Compensation from the Employer at the rate of pay the Participant would have
received during the period of qualified military Service. If the Participant's
Compensation during the period of qualified Military Service cannot be
determined with reasonable certainty, the Participant's Compensation shall equal
the Participant's average compensation from the Employer for the 12-month period
immediately preceding the Qualified Military Service (or, if shorter than 12
months, the period of employment immediately preceding the Qualified Military
Service).

                    (iv)          Commissioned Salesperson. Compensation, for a
salesperson compensated on a commission basis, shall be 70% of the amount
otherwise determined in this subsection.

          (f)          Benefit Service. A Participant shall earn a "Year of
Benefit Service" for each full or fractional year of Credited Service to which
the Participant was entitled under the terms of the Plan prior to January 1,
1976, and Plan Years after December 31, 1975, in which the Participant completes
at least 1,000 Hours of Service in Covered Employment.

                    (i)          Maximum. A Participant shall not be credited
with more than 30 Years of Benefit Service.

                    (ii)          Restoration. Notwithstanding the provisions of
Section 6.4(b), if a Participant has completed at least four years of continuous
employment at termination of employment and the Participant is reemployed after
attaining age 55 and remains employed until attainment of Normal Retirement Age
or subsequently is credited with at least 10 Years of Vesting Service, all years
of the Participant's Benefit Service (including those which would have otherwise
been cancelled) shall be included in determining the Participant's Benefit
Service.



5-4

--------------------------------------------------------------------------------




5.2          Early Retirement.

          A Participant whose employment terminates, for reasons other than
death or Disability, on or after the Participant's Early Retirement Date and
before the Participant's Normal Retirement Date is eligible for an Early
Retirement Benefit.

          (a)          Early Retirement Date. "Early Retirement Date" means the
date the Participant attains age 60, or if later, the date the Participant
completes 10 Years of Vesting Service.

          (b)          Early Retirement Benefit. "Early Retirement Benefit"
means the Participant's Accrued Benefit determined as of the date that the
Participant's employment terminated. In determining the benefit under
5.1(c)(i)(A):

                    (i)          Tentative Benefit. The tentative benefit shall
be calculated utilizing what the Participant's Years of Benefit Service (not
exceeding 30) and Compensation would have been had the Participant continued in
employment until the Normal Retirement Date.

                    (ii)          Compensation. The Participant's Compensation
shall be assumed to have continued at the same amount immediately before the
Participant's early retirement.

                    (iii)          Fraction. The tentative benefit shall be
multiplied by a fraction. The numerator of the fraction shall be the
Participant's Years of Benefit Service at the Early Retirement Date (not limited
to 30) and the denominator shall be the total number of Years of Benefit Service
(not limited to 30) that the Participant would have had at Normal Retirement
Date.

          (c)          Early Payment. If the Participant elects payment of the
Early Retirement Benefit beginning earlier than the first day of the month after
the Participant's Normal Retirement Date, the monthly amount of the benefit
shall be reduced for each additional month that the benefit is payable by the
percentage determined below:

 

 

 

Percentage eduction

 

 

 

 

 

1.6% or Dollar Formula

 

.3333 (1/3 of 1%)

 

 

 

 

 

Social Security Allowance First 60 months
Preceding Social Security Retirement Age

 

.5555 (5/9% per month)

 

 

 

 

 

Social Security Allowance Next 60 months
Preceding Social Security Retirement Age

 

.2777 (5/18% per month)






5-5

--------------------------------------------------------------------------------




5.3          Late Retirement.

          A Participant whose employment terminates after the Participant's
Normal Retirement Date is eligible for a Late Retirement Benefit.

          (a)          Late Retirement Date. "Late Retirement Date" means the
date that the Participant's employment terminates or, if earlier, the
Participant's Required Beginning Date.

          (b)          Late Retirement Benefit. "Late Retirement Benefit" means
a monthly pension benefit equal to:

                    (i)          Before Required Beginning Date. If the
Participant's employment terminates on or before the Participant's Required
Beginning Date, the greater of:

                              (A)          Actuarially Equivalent. The monthly
benefit that is Actuarially Equivalent to the Normal Retirement Benefit that
would have been payable on the Participant's Normal Retirement Date; or

                              (B)          Additional Accrual. The monthly
benefit that is determined as of the Late Retirement Date, including any
additional benefits accrued for the period of employment after the Participant's
Normal Retirement Date.

                    (ii)          After Required Beginning Date. If the
Participant's employment terminates after the Participant's Required Beginning
Date, the amount determined in (i) above reduced by the Actuarially Equivalent
value of the total plan distributions made to the Participant up to the
Participant's Late Retirement Date.

5.4          Deferred Vested Retirement.

          A Participant whose vested percentage is greater than zero and whose
employment terminates before the Participant's Normal or Early Retirement Date,
for reasons other than death or Disability, is eligible for a Deferred Vested
Benefit.

          (a)          Deferred Vested Benefit. "Deferred Vested Benefit" means
the Participant's Vested Accrued Benefit determined under Section 5.2(b) (Early
Retirement Benefit).

          (b)          Vested Accrued Benefit. "Vested Accrued Benefit" means
the Participant's Deferred Vested Benefit multiplied by the Participant's vested
percentage. The nonvested portion of a Participant's Accrued Benefit is the
difference between the Participant's Accrued Benefit and the Participant's
Vested Accrued Benefit.

          (c)          Early Payment. If the Participant is eligible to elect
and elects payment of the Deferred Vested Benefit beginning earlier than the
first day of the month after the Participant's Normal Retirement Date, the
monthly amount of the benefit shall be reduced for each additional month that
the benefit is payable in the same manner as provided for early payment of the
Early Retirement Benefit.




5-6

--------------------------------------------------------------------------------




5.5          Death Benefits.

          A death benefit shall be paid only as provided in this section.

          (a)          Death Before Vesting. If a Participant whose vested
percentage is zero dies, a benefit shall not be payable under this plan.

          (b)          Death Before Annuity Starting Date. If a Participant who
has a Vested Accrued Benefit dies before the Annuity Starting Date benefits, if
any, will be paid as follows:

                    (i)          Surviving Spouse. If the Participant has a
Surviving Spouse, the Surviving Spouse shall receive a QPSA unless the Surviving
Spouse waives the QPSA and elects another available form of payment.

                              (A)          Spouse Defined. "Spouse" means the
husband or wife to whom the Participant was married at any specified time. A
former Spouse shall not be a Spouse except to the extent specified in a QDRO.

                              (B)          Surviving Spouse Defined. "Surviving
Spouse" means the Spouse to whom the Participant was married at the time of
death and who survives the Participant. If the Participant dies before benefit
payments begin, "Surviving Spouse" means the Spouse to whom the Participant was
married for at least 6 consecutive months at the Participant's death and who
survives the Participant.

                              (C)          QPSA Defined. "QPSA" means a
qualified pre-retirement survivor annuity that is a monthly Single Life Annuity
payable to the Surviving Spouse of a Participant. The monthly amount of the QPSA
is:

                                        (1)          Employee - 10 Years. If the
Participant had three years of Vesting Service by December 31, 2003, and had
completed at least 10 Years of Vesting Service and was an Employee on the Date
of Death, 50% of the monthly pension which should have been provided under the
standard form of payment computed as though the Participant had continued in
covered Employment until the Normal Retirement Date based on his Average Monthly
Compensation at the date of death.

                                        (2)          Non-Employee - 10 Years. If
the Participant had three years of Vesting Service by December 31, 2003, was not
employed but had completed at least 10 years of Vesting Service on the date of
death, 50% of the Deferred Vested Benefit payable without reduction for early
payment; or

                                        (3)          Other. As to any other
Participant, 50% of the benefit that would have been payable to the Participant
if the Participant had retired on the day before the Participant died and had
elected to have benefit payments begin on the earliest permitted payment date in
the form of an immediate QJSA. The monthly amount is subject to reasonable
actuarial adjustments to reflect a payment earlier or later than the date as of
which the QPSA was determined.



5-7

--------------------------------------------------------------------------------




                    (ii)          No Surviving Spouse. If the Participant does
not have a Surviving Spouse, a benefit shall not be payable under this plan.

          (c)          Death After Annuity Starting Date. If a Participant who
has a Vested Accrued Benefit dies after the Annuity Starting Date, the
Beneficiary shall be paid any remaining benefits payable under the form of
payment the Participant was receiving before death.


5.6          Pension Offsets.

          The amount of any retirement benefit shall be reduced by payments
(other than reimbursement for medical expenses) to the Participant.

          (a)          Workers Compensation. On account of disability due to
injury or occupational disease for which an Employer is liable under workers
compensation for occupational disease law received after becoming eligible for
and meeting all requirements to commence benefits.

                    (i)          Lump Sum. A lump sum payment of amounts under
this paragraph shall be charged in full on a monthly basis against the benefit
otherwise payable until the amount received is exhausted.

                    (ii)          Offset Limited. A lump sum shall not be
charged to the extent that he lump sum would have been previously exhausted if
the Participant has been receiving benefits and the payment has been charged
since the earlier of the Participant's receipt of disability benefits or the
date the Participant last completed an Hour of Service.

          (b)          Disability Pension. In the nature of a disability pension
under Federal or State law (other than a military service pension, disability
insurance benefits under the Social Security Act or payments under State law
enacted pursuant to Title I of the Social Security Act).

Payments due to dismemberment or loss of sight or payments arising from
disability provisions of group life insurance policies shall not reduce any
retirement benefit.


5.7          Special Benefit Schedules.

          The provisions of this Article (and, if necessary Articles 3 and 6)
may be modified and superceded as specified in Schedule C to apply to any
identified group or classification of Employees.


5.8          Benefit Rules.

          (a)          Single Benefit. A Participant shall not receive more than
one type of benefit in any month.





5-8

--------------------------------------------------------------------------------




          (b)          Previously Paid Benefits. The amount of a benefit payable
under this article shall be reduced by the amount of benefits previously paid to
or with respect to the Participant, including a lump-sum payment of the
Participant's entire Vested Accrued Benefit after the Participant's employment
terminates. All reductions shall be computed on a uniform basis by calculating
and offsetting the Actuarially Equivalent value of the benefit previously paid
from the Participant's final benefit.

          (c)          Transfer. A transfer between Covered Employment and
employment with the Employer other than Covered Employment, or a transfer
between the Employer and a Related Employer, is not termination of employment.


5.9          Maximum Annual Benefits.

          The Annual Benefit payable to a Participant in a Limitation Year, from
all defined benefit plans maintained by the Employer and each Related Employer,
may not exceed the lesser of the Defined Benefit Dollar Limit or the
Compensation Limit.

          (a)          Annual Benefit. "Annual Benefit" means a benefit payable
annually in the form of a Single Life Annuity with no ancillary benefits. Annual
Benefit does not include benefits attributable to after-tax employee
contributions, rollover contributions, or assets transferred from a qualified
retirement plan not maintained by the Employer.

                    (i)          Adjustment. Benefits payable in another form
will be adjusted to the actuarially equivalent value of the Single Life Annuity.
No actuarial adjustment is required for (i) the value of a QJSA, (ii) the value
of benefits that are not directly related to retirement benefits (such as the
qualified disability benefit, preretirement death benefits, and post-retirement
medical benefits), and (iii) the value of post-retirement cost-of-living
increases made in accordance with Code Section 415(d) and Regulations
Section 1.415-3(c)(2)(iii).

                    (ii)          Actuarial Equivalence. For Limitation Years
beginning before January 1, 1995, actuarial equivalence shall be determined by
using an interest rate assumption equal to the greater of 5% or the rate
specified in this plan. For Limitation Years beginning after December 31, 1994,
the actuarially equivalent value of the Single Life Annuity shall be the greater
of (i) the benefit computed using the interest rate and mortality table
specified in this plan for adjusting benefits in the same form, or (ii) the
benefit computed using an interest rate assumption of 5% and the 417(e)
Mortality Table. For a benefit form other than a nondecreasing annuity payable
for a period of not less than the Participant's life (or, in the case of a QPSA,
the Surviving Spouse's life) or decreases during the Participant's life merely
because of the death of the survivor annuitant (but only if the reduction is not
less than 50% of the benefit payable before the survivor annuitant's death) or
the cessation or reduction of Social Security supplements of qualified
disability payments as defined in Code Section 401(a)(11), the 5% interest rate
assumption in the preceding sentence shall be replaced with the 30-Year Treasury
Rate.




5-9

--------------------------------------------------------------------------------




          (b)          Defined Benefit Dollar Limit. Effective for Limitation
Years ending after June 30, 2002, for Employees who have an Hour of Service in
Covered Employment on or after the first day of the first Limitation Year ending
after December 31, 2001, "Defined Benefit Dollar Limit" means $160,000, as
adjusted, effective January 1 of each year, under Code Section 415(d) in such
manner as the Secretary shall prescribe, and payable in the form of a straight
life annuity. The limit as adjusted under Code Section 415(d) will apply to
Limitation Years ending with or within the calendar year for which the
adjustment applies.

          (c)          Compensation Limit. "Compensation Limit" means 100% of
the average of the Participant's Section 415 Compensation for the three
consecutive years that produce the highest average.

                    If a Participant's employment terminates, the Participant's
highest average compensation shall be automatically adjusted by the
cost-of-living adjustment factor under Code Section 415(d) in the manner
prescribed by the Secretary of Treasury. The adjusted compensation amount shall
apply to Limitation Years ending within the calendar year of the date of the
adjustment.

          (d)          Section 415 Compensation. "Section 415 Compensation"
means a Participant's wages, salaries, and fees for professional services and
other amounts received (whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with the Employer
(including, but not limited to, commissions paid to salesmen, compensation for
services based on a percentage of profits, commissions on insurance premiums,
tips, bonuses, fringe benefits, and reimbursements or other expense allowances
under a nonaccountable plan (as described in Regulations Section 1.62-2(c))
actually paid (or accrued For Limitation Years beginning before January 1, 1992)
and includable in gross income for the Limitation Year. For Limitation Years
beginning after December 31, 1997, Section 415 Compensation shall include
elective contributions that are excluded from gross income by Code Sections 125,
132(f)(4), 402(g)(3), or 457.

                    (i)          Exclusions. Section 415 Compensation excludes:

                              (A)          Contributions. Contributions to a
plan of deferred compensation that are not includable in the Employee's gross
income for the taxable year in which contributed, or contributions under a
simplified employee pension plan to the extent the contributions are deductible
by the Employee, or any distributions from a plan of deferred compensation;

                              (B)          Nonqualified Stock Option. Amounts
realized from the exercise of a nonqualified stock option, or when restricted
stock (or property) held by the Employee either becomes freely transferable or
is no longer subject to substantial risk of forfeiture;

                              (C)          Qualified Stock Option. Amounts
realized from the sale, exchange, or other disposition of stock acquired under a
qualified stock option;




5-10

--------------------------------------------------------------------------------




                              (D)          Other Amounts. Other amounts that
received special tax benefits or contributions made by the Employer (other than
under a salary reduction agreement) toward the purchase of an annuity described
in Code Section 403(b) (whether or not the amounts are actually excludable from
the gross income of the Employee); and

                              (E)          Adjusted Annual Compensation Limit.
Section 415 Compensation shall not exceed the Annual Compensation Limit. For
Plan Years beginning after June 30, 2002, the "Annual Compensation Limit" means
$200,000 (as adjusted under Code Section 401(a)(17)(B)).

                    (ii)          Estimation. Until Section 415 Compensation is
actually determinable, the Employer may use a reasonable estimate of Section 415
Compensation. As soon as administratively feasible, actual Section 415
Compensation shall be determined.

          (e)          Limitation Year. "Limitation Year" means the Plan Year.
If the Limitation Year is amended to a different 12-month period, the new
Limitation Year must begin on a date within the Limitation Year in which the
amendment is made.

          (f)          Related Employer Aggregation. All plans maintained by the
Employer and any Related Employer, all contributions under those plans, and
Section 415 Compensation from the Employer and any Related Employer shall be
aggregated for purposes of applying this section and the remainder of this
article.


5.10          Adjustments to Maximum Annual Benefits.

          (a)          Accrued Benefit. The Accrued Benefit, including the right
to an optional form of benefit payment provided under this plan (and under all
other defined benefit plans required to be aggregated with this plan under
provisions of Code Section 415), shall not exceed the amount permitted under
Code Section 415, as amended.

                    (i)          RPA'94 Protection. If a Participant was a
participant in one or more defined benefit plans maintained by the Employer or a
Related Employer as of the first day of the first Limitation Year beginning
after December 31, 1994, then, for purposes of Code Sections 415(b) and (e), the
Defined Benefit Dollar Limit for that Participant shall not be less than the
Participant's RPA'94 Old Law Benefit. This provision shall not apply unless the
defined benefit plans met the requirements of Code Section 415 on December 7,
1994.

                              (A)          RPA'94 Old Law Benefit. "RPA'94 Old
Law Benefit" means the Participant's Accrued Benefit under this plan as of
January 1, 2000 (the "RPA'94 Freeze Date"), for the Annuity Starting Date and
optional form and taking into account the limitations of Code Section 415, as in
effect on December 7, 1994, including the participation requirement under Code
Section 415(b)(5). In determining the amount of the RPA'94 Old Law Benefit, the
following shall be disregarded:




5-11

--------------------------------------------------------------------------------




                                        (1)          Plan Amendment. Any
amendment to this plan increasing benefits adopted after the RPA'94 Freeze Date;

                                        (2)          Cost-of-Living Adjustment.
Any cost-of-living adjustment occurring after the RPA'94 Freeze Date; and

                                        (3)          Changed Actuarial
Assumptions. The use of a different interest rate or mortality table if it
increases a Participant's RPA'94 Old Law Benefit to an amount greater than the
RPA'94 Old Law Benefit as of the RPA'94 Freeze Date.

                              (B)          Reduction of RPA'94 Old Law Benefit.
A Participant's RPA'94 Old Law Benefit shall not be increased after the RPA'94
Freeze Date. If the limitations of Code Section 415, as in effect on December 7,
1994, are less than the limitations that were applied to determine the
Participant's RPA'94 Old Law Benefit on the RPA'94 Freeze Date, then the
Participant's RPA'94 Old Law Benefit shall be reduced in accordance with such
reduced limitation. If, at any date after the RPA'94 Freeze Date, the
Participant's total benefit, before the application of Code Section 415, is less
than the Participant's RPA'94 Old Law Benefit, the RPA'94 Old Law Benefit will
be reduced to the Participant's total benefit.

                              (C)          Reduction Due to Annual Additions. If
the RPA'94 Old Law Benefit was reduced during the period between the RPA'94
Freeze Date and the first day of the first Limitation Year beginning on or after
January 1, 2000, because of Annual Additions credited to the Participant's
account in an existing defined contribution plan, the RPA'94 Old Law Benefit
shall increase to the RPA'94 Freeze Date level as of the first day of the first
Limitation Year beginning on or after January 1, 2000.

                              (D)          Transition Rule. This subsection
applies to the determination of whether a Participant's benefit exceeds the
limits of Sections 5.8 (as modified by this Section 5.9) after the RPA'94 Freeze
Date. The "Final Implementation Date" shall be January 1, 2000.

                                        (1)          Amount. A Participant's
total annual benefit is the greater of either the sum of the Participant's
RPA'94 Old Law Benefit and the portion of the Participant's total annual benefit
that exceeds the RPA'94 Old Law Benefit (the summed benefit) or the total annual
benefits under this plan as amended and restated (the restated benefit). The
benefit shall not be less than the Participant's RPA'94 Old Law Benefit.

                                        (2)          Actuarially Equivalent
Annual Benefit. If the determination is made before the Final Implementation
Date and the summed benefit must be adjusted to an actuarially equivalent Annual
Benefit, the Annual Benefit equivalent to the RPA'94 Old Law Benefit shall be
determined using the greater of 5% or the rate specified in this plan and the
mortality table, as provided in Code Section 415(b)(2)(E) as in effect on
December 7, 1994, under the terms of the plan as of that date. The Annual
Benefit equivalent to the other portion of the summed benefit shall be
determined in accordance with Section 5.8(a)(ii).




5-12

--------------------------------------------------------------------------------




                                                  If the determination is made
on or after the Final Implementation Date and the summed benefit must be
adjusted to an actuarially equivalent Annual Benefit, the Annual Benefit
equivalent to the RPA'94 Old Law Benefit shall be determined using an interest
rate equal to the greater of 5% or the rate specified in this plan and the
mortality table specified in this plan. The Annual Benefit equivalent to the
other portion of the summed benefit shall be determined in accordance with
Section 5.8(a)(ii).

                                                  If adjustments are necessary
for commencement of benefits prior to age 62, the adjustments shall be made
under (c)(i)(B) below or for commencement of benefits after Social Security
Retirement Age, the adjustments shall be made under (c)(ii) below.

                                        (3)          Actuarial Equivalence -
RPA'94 Old Law Benefit. For purposes of determining that a Participant receives
no less than the Participant's RPA'94 Old Law Benefit, the limitation applicable
to the Participant's RPA'94 Old Law Benefit (old law limitation) is determined
and to the extent the Participant's RPA'94 Old Law Benefit does not exceed such
limitation, the Participant may receive the RPA'94 Old Law Benefit. Before the
Final Implementation Date, adjustments to the old law limitation for
commencement of benefits prior to age 62 shall be determined using an interest
rate equal to the greater of 5% or the rate specified in this plan and the
mortality table, as provided under Code Section 415(b)(2)(E) as in effect on
December 7, 1994, under the terms of the plan as of that date. Adjustments to
the old law limitation for commencement of benefits after Social Security
Retirement Age are determined in accordance with the preceding sentence,
however, the interest rate shall be the lesser of 5% or the rate specified in
this plan.

                                                  On or after the Final
Implementation Date, adjustments to the old law limitation for benefits
commencing prior to age 62 are determined using the greater of 5% or the rate
specified in this plan and the mortality table under the plan as of the date of
determination. Adjustment to the old law limitation for commencement of benefits
after Social Security Retirement Age are determined in accordance with the
preceding sentence, however, the interest rate shall be the lesser of 5% or the
rate specified in this plan.

                    (ii)          TRA'86 Protection. If a Participant was a
participant in one or more defined benefit plans maintained by the Employer or a
Related Employer as of the first day of the first Limitation Year beginning
after December 31, 1986, then, for purposes of Code Sections 415(b) and (e), the
Defined Benefit Dollar Limit for that Participant shall not be less than the
Participant's TRA'86 Accrued Benefit. This provision shall not apply unless the
defined benefit plans met the requirements of Code Section 415 for all
Limitation Years beginning before January 1, 1997. "TRA'86 Accrued Benefit"
means a Participant's Accrued Benefit under this plan assuming that the
Participant's employment terminated as of the last day of the last Limitation
Year beginning before January 1, 1987, when expressed as an annual benefit
within the meaning of Code Section 415(b)(2). In determining the amount of the
TRA'86 Accrued Benefit, any change in the terms and conditions of this plan
adopted after May 5, 1986, and any cost-of-living adjustment occurring after
May 5, 1986, shall be disregarded.





5-13

--------------------------------------------------------------------------------




          (b)          Adjustments to Defined Benefit Dollar Limit and
Compensation Limit.

                    (i)          Defined Benefit Dollar Limit. If the Annual
Benefit begins when the Participant has been a Participant for less than 10
years, the Defined Benefit Dollar Limit shall be reduced by one-tenth for each
year (or part of a year) that the Participant has been a Participant for less
than 10 years.

                              For purposes of this provision, each Participant
shall be credited with a year of participation (computed to fractional parts of
a year) for each Plan Year during which the Participant accrues a benefit,
beginning with the Plan Year in which the Participant first becomes a
Participant. A Participant who is permanently and totally disabled within the
meaning of Code Section 415(c)(3)(C)(i) for a Plan Year shall be credited with a
year of participation for that Plan Year. A Participant will be credited with
not more than one year of participation for each Plan Year.

                    (ii)          Compensation Limit. If the Annual Benefit
begins when the Participant has less than 10 years of service, the Compensation
Limit shall be reduced by one-tenth for each year of service (or part of a year)
the Participant has less than 10 years. For Limitation Years beginning before
January 1, 2000, this adjustment shall be applied in the denominator of the
Defined Benefit Plan Fraction based upon years of service. For purposes of
computing the Defined Benefit Plan Fraction only, years of service shall include
future years occurring before the Participant's Normal Retirement Date. Future
years shall include the year that includes the Participant's Normal Retirement
Date, only if it can be reasonably anticipated that the Participant will receive
a year of service for that year or if earlier, the year in which the Participant
terminates employment.

          (c)          Age. Effective for Limitation Years ending after June 30,
2002, for Employees who have an Hour of Service in Covered Employment on or
after the first day of the first Limitation Year ending after June 30, 2002, the
maximum Annual Benefit shall be adjusted as follows:

                    (i)          Before Age 62. If the Annual Benefit begins
before the date the Participant attains age 62, the benefit may not exceed the
actuarially equivalent value of the Defined Benefit Dollar Limit (as reduced
under (b) above, if necessary) beginning at age 62. The actuarially equivalent
annual benefit shall be the lesser of (A) the benefit computed using the
interest rate and mortality table specified for early retirement benefits, or
(B) the benefit computed using an interest rate assumption of 5% and the 417(e)
Mortality Table. Any decrease in the adjusted Defined Benefit Dollar Limit
determined in accordance with this provision shall not reflect any mortality
decrement to the extent that benefits will not be forfeited upon the
Participant's death.

                    (ii)          After Age 65. If the Annual Benefit begins
after the Participant attains age 65, the benefit may not exceed the actuarially
equivalent value of the Defined Benefit Dollar Limit (as reduced under (b)
above, if necessary) beginning at age 65. The actuarially equivalent annual
benefit shall be the lesser of (A) the benefit computed using the interest rate
and mortality table specified for late retirement benefits, or (B) the benefit
computed using an interest rate assumption of 5% and the 417(e) Mortality Table.




5-14

--------------------------------------------------------------------------------




          (d)          $10,000 Limitation. A benefit shall not be deemed to
exceed the limits of this or the preceding section or Code Section 415 if
benefits payable with respect to the Participant under this plan and all other
defined benefit plans (regardless of whether terminated) of the Employer and all
Related Employers does not at any time exceed $1,000 multiplied by the
Participant's years of service or parts thereof (not to exceed 10) with the
Employer and any Related Employer. This limitation shall be applicable only to a
Participant who has never participated in a defined contribution plan, a welfare
benefit fund under which amounts attributable to post-retirement medical are
allocated to separate accounts of Key Employees (as defined in Code Section
419A(d)(3)), or an individual medical account maintained by the Employer or a
Related Employer. For this purpose, after-tax employee contributions to this
plan, to a prior plan, or to another defined benefit plan maintained by the
Employer or a Related Employer shall not be deemed a defined contribution plan.

          (e)          Grandfathered Annual Benefit. The maximum Annual Benefit
shall be the greatest of the maximum Annual Benefit as specified in this Article
that applies to a Participant at the time of application under Code Section 415,
ERISA Section 2004, Section 235(g) of the Tax Equity and Fiscal Responsibility
Act of 1982, Section 1106 of the Tax Reform Act of 1986, Section 1449(a) of the
Small Business Job Protection Act of 1996, Revenue Ruling 98-1 and Regulations
under the acts, including all effective dates, transitional rules and alternate
limitations contained in those acts and Regulations.

          (f)          Late Retirement. If a Participant's Accrued Benefit
exceeds the maximum Annual Benefit because of actuarial increases to the
Participant's Accrued Benefit due to postponement of commencement of benefits or
Late Retirement, the excess shall be disregarded.


5.11          Maximum Combined Limitation.

          For Limitation Years beginning before January 1, 2000, if a
Participant is, or was, a Participant in both a defined benefit plan and a
defined contribution plan maintained by the Employer or a Related Employer, the
sum of the Participant's Defined Benefit Plan Fraction and Defined Contribution
Plan Fraction may not exceed 1.0 in a Limitation Year.

          (a)          Defined Benefit Plan Fraction.

                    (i)          Definition. "Defined Benefit Plan Fraction"
means a fraction. The numerator of the fraction is the sum of the Participant's
Projected Annual Benefits under all defined benefit plans (whether or not
terminated) maintained by the Employer or a Related Employer. The denominator is
the lesser of 125% of the Defined Benefit Dollar Limit in effect for the
Limitation Year or 140% of the average of the Participant's Section 415
Compensation for the three consecutive calendar years of plan participation that
produce the highest average, including any adjustments under Code Section
415(b)(5).






5-15

--------------------------------------------------------------------------------




                              If the Participant was a participant as of the
first day of the first Limitation Year beginning after December 31, 1986, in one
or more defined benefit plans maintained by the Employer or a Related Employer
that were in existence on May 6, 1986, the denominator of the fraction will not
be less than 125% of the sum of the Annual Benefits under those defined benefit
plans that the Participant had accrued as of the close of the last Limitation
Year beginning before January 1, 1987, disregarding any change in the terms and
conditions of the plan after May 5, 1986. The preceding sentence applies only if
the defined benefit plans individually and in the aggregate satisfied the
requirements of Code Section 415 for all Limitation Years beginning before
January 1, 1987.

                    (ii)          Projected Annual Benefit. "Projected Annual
Benefit" means the Participant's annualized Accrued Benefit at Normal Retirement
Date (or current date, if later) determined as if the Participant continued
employment and the Participant's Compensation for the Limitation Year and all
other relevant factors used to determine such benefit remained constant until
Normal Retirement Date (or current date, if later).

          (b)          Defined Contribution Plan Fraction.

                    (i)          Definition. "Defined Contribution Plan
Fraction" means a fraction. The numerator of the fraction is the sum of the
Annual Additions to the Participant's account under all defined contribution
plans (whether or not terminated) maintained by the Employer or a Related
Employer for the current and all prior Limitation Years. The denominator is the
sum of the lesser of the following amounts determined for the Limitation Year
and each prior Limitation Year of service with the Employer or a Related
Employer: (A) 125% of the Defined Contribution Dollar Limit in effect for each
Limitation Year, or (B) 35% of the Participant's Section 415 Compensation.

                              If the Participant was a participant as of the
first day of the first Limitation Year beginning after December 31, 1986, in one
or more defined contribution plans maintained by the Employer or a Related
Employer that were in existence on May 6, 1986, the numerator of the fraction
will be adjusted if the sum of the fraction and the Defined Benefit Plan
Fraction would otherwise exceed 1.0 under the terms of this plan. Under the
adjustment, an amount equal to the product of (A) the excess of the sum of the
fractions over 1.0 times (B) the denominator of this fraction, will be
permanently subtracted from the numerator of this fraction. The adjustment is
calculated using the fractions as they would be computed as of the close of the
last Limitation Year beginning before January 1, 1987, and disregarding any
change in the terms and conditions of the plans made after May 5, 1986, but
using the Code Section 415 limitations applicable to the first Limitation Year
beginning on or after January 1, 1987.

                    (ii)          Annual Additions. For Limitation Years
beginning after December 31, 1986, "Annual Additions" for a Participant for a
Limitation Year means the sum of:

                              (A)          Employer Contributions and
Forfeitures. The Participant's share of Employer contributions (including
allocations under a simplified employee pension) and forfeitures;





5-16

--------------------------------------------------------------------------------




                              (B)          After-Tax Employee Contributions. The
Participant's after-tax employee contributions;

                              (C)          Post-Retirement Medical Benefits
Account. For purposes of the Defined Contribution Dollar Limit and for
Limitation Years beginning after December 31, 1985, amounts allocated to the
separate post-retirement medical benefits account of a Key Employee, as defined
in Code Section 419A(d)(3), under a welfare benefit fund, as defined in Code
Section 419(e);

                              (D)          Individual Medical Benefit Account.
For purposes of the Defined Contribution Dollar Limit, contributions allocated
for Limitation Years beginning after March 31, 1984, to an individual medical
benefit account in a pension or annuity plan, as defined in Code
Section 415(l)(2);

                              (E)          Excess Deferrals, Excess Aggregate
Contributions. For the Limitation Years during which these amounts were
contributed, excess deferrals that are not distributed to the Participant by the
first April 15th following the end of the Participant's taxable year, and excess
aggregate contributions whether or not distributed to a Participant; and

                              (F)          Excess Annual Addition Applied. An
excess Annual Addition from the preceding Limitation Year applied to reduce the
Employer contributions for the current Plan Year.

                    (iii)          Defined Contribution Dollar Limit. For
Limitation Years beginning after December 31, 1994, "Defined Contribution Dollar
Limit" means $30,000 (as adjusted under Code Section 415(d)).

                              If a short Limitation Year is created by an
amendment, the maximum Annual Addition shall not exceed the Defined Contribution
Dollar Limit multiplied by a fraction. The numerator of the fraction is the
number of months in the short Limitation Year and the denominator is 12.

          (c)          Benefit Accrual Reduction. If, in a Limitation Year, the
sum of the Defined Contribution Plan Fraction and the Defined Benefit Plan
Fraction will exceed 1.0, the rate of benefit accrual under this plan will be
reduced so that the sum of the fractions equals 1.0.

          (d)          Application of Limitations. These limitations shall be
determined with respect to the aggregate benefits and/or contributions under all
plans to which they are applicable with respect to a Participant as provided in
the Regulations under Code Section 415 as in effect at the time the limitation
is applied.

          (e)          Maximum Limitations. These limitations are intended to be
not less than the maximum limitations that apply to a Participant at the time of
application under Code Section 415, ERISA Section 2004, Section 235(g) of the
Tax Equity and Fiscal Responsibility Act of 1982, Section 1106 of the Tax Reform
Act of 1986, any subsequent legislation, and Regulations under the acts,
including all effective dates, transitional rules, and alternate limitations
contained in those acts and Regulations.




5-17

--------------------------------------------------------------------------------




ARTICLE 6

Determination of Vested Percentage


6.1          Year of Vesting Service.

          (a)          Credit. An Employee shall be credited with a "Year of
Vesting Service" for each Vesting Period in which the Employee completes at
least 1,000 Hours of Service, including periods before the Employee became a
Participant and before the original effective date of this plan.

          (b)          No Credit. An Employee shall not be credited with Years
of Vesting Service for service before the date that ERISA became effective for
this plan, if that service would have been disregarded under the rules of the
plan then in effect with respect to breaks in service.

          The "Vesting Period" for determining Years of Vesting Service and the
existence of Breaks in Service under this article shall be the Plan Year.


6.2          Vested Percentage.

          (a)          Vesting Schedule. A Participant's vested percentage shall
be determined as follows:

 

Years of Vesting Service

 

Vested Percentage

 

 

 

 

 

 

 

 

 

 

Less than 5 years

 

-0-

 

 

 

 

5 years or more

 

100%

 

 

         (b)          Normal Retirement Date. The vested percentage of a
Participant who is employed in Covered Employment on the Participant's Normal
Retirement Date shall be 100%.


6.3          Cashout.

          If a Participant's employment terminates and the Participant's vested
percentage under Section 6.2(b) is zero, the nonvested amount shall be forfeited
as of the date that the Participant's employment terminates. If the former
Participant is reemployed by the Employer or a Related Employer before the
Participant has five consecutive Breaks in Service, the forfeited amount shall
be restored as of the date the Participant is reemployed.






6-1

--------------------------------------------------------------------------------




6.4          Five Breaks in Service.

          (a)          Cancellation of Vesting Service. If an Employee whose
vested percentage is zero has five consecutive Breaks in Service, the
Participant's Years of Vesting Service and years of Benefit Service credited
before the Breaks in Service shall be permanently canceled except as provided in
Section 5.1(f)(ii).

          (b)          Forfeiture of Nonvested Accrued Benefit. Unless
previously forfeited, a Participant's nonvested Accrued Benefit shall be
permanently forfeited as of the end of the period that includes the
Participant's fifth consecutive Break in Service except as provided in Section
5.1(f)(ii).


6.5          Death After Termination/Lost Recipient.

          (a)          Death After Termination. If a Participant whose vested
percentage under Section 6.2(b) is not 100% dies after termination of employment
but before the Participant has five consecutive Breaks in Service, any nonvested
amount shall be forfeited as of the date of the Participant's death.

          (b)          Lost Recipient. If a Person entitled to a payment cannot
be located, the Participant's account shall be forfeited as of the date the
Administrator certifies to the Trustee that the Person cannot be located. The
Participant's Vested Account Balance shall be restored to the Participant's
account if the Person entitled to the payment submits a written election of
method of payment.



















6-2

--------------------------------------------------------------------------------




ARTICLE 7

Payment of Benefits


7.1          Time of Payment.

          Subject to the QJSA and QPSA provisions of this plan and the required
distribution rules of Sections 7.4 and 7.5, benefit payments shall begin not
later than 60 days after the end of the Plan Year that includes the
Participant's Normal Retirement Date or, if later, the end of the Plan Year in
which employment terminates.

          (a)          Normal Retirement Benefit. The Normal Retirement Benefit
shall begin on the first day of the month following the Participant's Normal
Retirement Date.

          (b)          Early Retirement Benefit. The Early Retirement Benefit
shall begin on the first day of the month following the Participant's Normal
Retirement Date. The Participant may elect earlier payment beginning on the
first day of any month following the Participant's Early Retirement Date.

          (c)          Late Retirement Benefit. The Late Retirement Benefit
shall begin on the first day of the month following the Participant's
termination of employment or, if earlier, the Participant's Required Beginning
Date.

          (d)          Deferred Vested Benefit. The Deferred Vested Benefit
shall begin on the first day of the month following the Participant's Normal
Retirement Date. If the Participant had completed at least 10 Years of Vesting
Service at termination of employment, the Participant may elect earlier payment
beginning on the first day of any month following the date the Participant
attains age 60.

          (e)          Death Benefit.

                    (i)          Before Annuity Starting Date. The QPSA payable
under subparagraphs 5.5(b)(i)(C)(1) or (2) shall begin on the first day of the
month following the Participant's death. The QPSA under Subparagraph
5.5(b)(i)(C)(3) shall begin on the first day of the month following the
Participant's Normal Retirement Date. The Surviving Spouse may elect earlier
payment beginning on the first day of the month following the date of death, or
if later, the first day a Participant would have attained age 60.

                    (ii)          After Annuity Starting Date. If the form of
payment to the Participant provides for benefits after the Participant's death,
the continuing benefit shall be paid to the Beneficiary as provided.

          (f)          Disability Benefit. The Disability Benefit shall begin on
the first day of the month following the date of Disability.





7-1

--------------------------------------------------------------------------------




          (g)          Immediate Payment.

                    (i)          Small Balance. If a Participant is not required
to consent to a payment pursuant to Section 7.6(f)(i) and the Participant's
employment terminates for any reason, the Administrator shall direct payment of
the Actuarially Equivalent present value of the Participant's Vested Accrued
Benefit in a lump sum as soon as administratively feasible following termination
of employment.

                    (ii)          Consent Required. If a Participant is required
to consent to payment and the Participant's employment terminates for any
reason, the Administrator shall direct payment of the Actuarially Equivalent
present value of the Participant's Vested Accrued Benefit in a lump sum as soon
as administratively feasible after the Participant elects a lump sum payment.

          (h)          QDRO. If the plan receives a QDRO, benefits to an
alternate payee shall begin as specified in the QDRO, but not before benefits
could have otherwise been payable.

                    "QDRO" means a qualified domestic relations order, as
defined in Code Section 414(p), that is issued by a competent state court and
that meets the following conditions:

                    (i)          Alternate Payee. The alternate payee must be
the Spouse or former Spouse or a child or other dependent of the Participant.

                    (ii)          Reason for Payments. The payments must relate
to alimony, support of a child or other dependent, or a division of marital
property.

                    (iii)          Contents. The QDRO must contain the name and
address of the Participant and the alternate payee, the amount of benefits or
percentage of the Participant's Vested Accrued Benefit to be paid to the
alternate payee, the Valuation Date as of which the amount or percentage is to
be determined, and instructions concerning the timing and method of payment.

                    (iv)          Restrictions. A QDRO may not require (A) this
plan to pay more than the Actuarially Equivalent present value of the
Participant's Vested Accrued Benefit to the Participant and all alternate
payees; (B) a method, payment date, or duration of payment not otherwise
permitted under this article; or (C) cancellation of the prior rights of another
alternate payee.

          (i)          Plan Termination; Partial Termination. Benefits shall be
paid in accordance with Article 12 as soon as administratively feasible
following termination or partial termination of this plan.









7-2

--------------------------------------------------------------------------------




7.2          Determination of Benefits.

          The age of the individuals to whom benefits are payable shall be
determined as of the date the benefit is payable. All forms of payment shall be
Actuarially Equivalent to the benefit payable as a Single Life Annuity.
"Actuarially Equivalent" means equal in value based on the following actuarial
assumptions:

          (a)          Lump Sum.  For purposes of determining the lump sum
present value of a benefit:

                    (i)          Interest Rate. The interest rate shall be the
30-Year Treasury Rate. "30-Year Treasury Rate" means the annual yield for
30-year Treasury constant maturities for the month that is three months
preceding the first day of the Plan Year that includes the Annuity Starting
Date.

                    (ii)          Mortality Table. The mortality table shall be
the 417(e) Mortality Table. "417(e) Mortality Table" means the table prescribed
by the Commissioner of the Internal Revenue Service to be used for purposes of
Code Section 417(e).

          (b)          Optional Forms.  For purposes of determining the value of
optional forms of benefit, the interest rate shall be 8% and the mortality table
shall be the 417(e) Mortality Table.  The value of an optional form of benefit
shall not be less than the value determined as of the effective date.


7.3          Form of Payment.

          (a)          Standard Form. Generally, benefits under this plan shall
be paid as follows:

                    (i)          Married. If the Participant is married when
benefit payments are to begin, the Participant's benefit shall be paid as a QJSA
unless the Participant waives the QJSA, with consent of the Spouse, and properly
elects another available form of payment.

                              (A)          Definition. "QJSA" means an immediate
qualified joint and survivor annuity under which a reduced amount (compared to
the Participant's Vested Accrued Benefit payable as a Single Life Annuity) is
payable to the Participant for life and 50% of the reduced amount is payable to
the Surviving Spouse, if any, for life after the Participant's death.

                              (B)          Monthly Payments. The monthly amount
payable to the Participant and the monthly amount payable to the Surviving
Spouse shall not increase after payments begin. The monthly payments under the
QJSA shall be such that the value of the expected payments to the Participant
and the Surviving Spouse is Actuarially Equivalent to the benefit payable as a
Single Life Annuity.

                    (ii)          Not Married. If the Participant is not married
when benefit payments are to begin, the Participant's benefit shall be paid as a
Single Life Annuity, unless the Participant waives that form and properly elects
another available form of payment.








7-3

--------------------------------------------------------------------------------




          (b)          Optional Forms of Payment. Upon waiver of the QJSA (or
Single Life Annuity for an unmarried Participant), the Participant may elect one
of the following optional forms of benefit payment. Upon waiver of the QPSA by
the Surviving Spouse, the Surviving Spouse may elect one of the following
optional forms of benefit payment. A Beneficiary other than the Surviving Spouse
shall not be permitted to elect an alternative form of payment. A lump sum shall
be the only available optional form of benefit payment for payment prior to the
Participant's earliest Early Retirement Date.

                    (i)          Single Life Annuity. A "Single Life Annuity" is
a monthly benefit payable in equal installments for the life of the Participant
or other individual with no payments to be made for any periods after the
recipient's death.

                    (ii)          80% Joint and Survivor Annuity. A 80% joint
and survivor annuity is a monthly benefit equal to 80% of the Participant's
Single Life Annuity payable to the Participant for life with a continuation of
100% of the Participant's monthly benefit to the Surviving Spouse for the
remainder of the Spouse's life after the Participant's death.

                    (iii)          60 or 120 Months Certain and Life Annuity. A
60 or 120 months certain and life annuity is an Actuarially Equivalent monthly
benefit payable to the Participant for life while the Participant is alive. If
the Participant dies before receiving 60 or 120 monthly payments, the
Participant's Beneficiary shall receive the monthly benefit the Participant was
receiving until a total of 60 or 120 monthly payments have been paid.

                    (iv)          Lump Sum. A lump sum is an Actuarially
Equivalent benefit payable in a single payment, or if necessary, in one or more
payments, within one taxable year of the recipient. The Actuarially Equivalent
present value of a Participant's Vested Accrued Benefit paid as a lump sum
before a Participant's Normal Retirement Date shall be Actuarially Equivalent to
the Vested Accrued Benefit payable at Normal Retirement Date (without regard to
any early retirement subsidies). The lump sum shall be available only if the
Participant's consent is not required pursuant to Section 7.6(f)(i) or for a
QDRO under which the present value of the benefit payable to all alternate
payees does not exceed $10,000.

          (c)          Direct Transfer. A distributee may elect to have any
portion of an eligible rollover distribution made on or after January 1, 1993,
paid directly to an eligible retirement plan.

                    (i)          Eligible Rollover Distribution. Effective for
distributions made after June 30, 2002, an eligible rollover distribution is a
distribution of any portion of the balance to the credit of a distributee,
except that an eligible rollover distribution does not include: any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
distributee or the joint lives (or joint life expectancies) of the distributee
and the distributee's designated beneficiary, or for a specified period of ten
years or more; any distribution to the extent that the distribution is required
under Code Section 401(a)(9); any hardship distribution; and any other
distribution that is reasonably expected to total less than $200 during a year.






7-4

--------------------------------------------------------------------------------




                    (ii)          Eligible Retirement Plan. Effective for
distributions made after June 30, 2002, an eligible retirement plan is an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), an annuity contract described in Code Section 403(b), or
a qualified trust described in Code Section 401(a), that accepts the
distributee's eligible rollover distribution. An eligible retirement plan also
includes an eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this plan. For any portion of an
eligible rollover distribution consisting of after-tax contributions that are
not includable in gross income, an eligible retirement plan is an individual
retirement account or annuity described in Code Section 408(a) or 408(b) or a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for such portion.

                    (iii)          Distributee. A distributee includes a
Participant or former Participant, the Participant's or former Participant's
Surviving Spouse, and the Participant's or former Participant's Spouse or former
Spouse who is an alternate payee under a QDRO.


7.4          Required Distribution Rules - Lifetime.

          Subject to the QJSA provisions, this section generally states the
requirements of Code Section 401(a)(9) and the Regulations and shall take
precedence over any other provision of this plan that permits payment at a later
time or in a smaller amount during a Participant's lifetime.

          (a)          Required Beginning Date. Unless payments begin earlier,
the entire interest of the Participant must be distributed or distribution must
begin not later than the Participant's Required Beginning Date.

                    (i)          Definition. "Required Beginning Date" means:

                              (A)          5% Owner. For a Participant who is a
5% Owner, the April 1 following the calendar year in which the Participant
attains age 70 1/2.

                              (B)          Non-5% Owner. For a Participant who
is not a 5% Owner, the April 1 following the calendar year in which the
Participant attains age 70 1/2, or, if later, following the calendar year in
which the Participant's employment terminates.

                              (C)          Determination of 5% Owner. For
purposes of this definition, a Participant is treated as a 5% Owner if the
Participant is a 5% Owner during the Plan Year in which the Participant attains
age 66 1/2 or any later Plan Year. Once distribution begins to a 5% Owner, it
shall continue even if the Participant ceases to be a 5% Owner.








7-5

--------------------------------------------------------------------------------




                    (ii)          Deferral. An Employee (other than a 5% Owner)
who attained age 70 1/2 after December 31, 1995, but before the first day of the
calendar year in which this plan is adopted, may elect by April 1 following the
calendar year in which the Employee attained age 70 1/2 (or by December 31,
1997, in the case of an Employee who attained age 70 1/2 during 1996) to defer
payments required under the terms of this plan in effect prior to the Effective
Date until the Participant's Required Beginning Date specified under (i) above.
If no election is made, payments shall commence by April 1 following the
calendar year in which the Employee attained age 70 1/2 (or by December 31,
1997, in the case of an Employee who attained age 70 1/2 during 1996) in
accordance with the terms of this plan in effect prior to the Effective Date.

                    (iii)          Suspension. An Employee (other than a 5%
Owner) who attained age 70 1/2 before January 1, 1997, may elect in writing to
stop receiving payments required under the terms of this plan in effect prior to
the Effective Date. Benefits paid as a QJSA may not be suspended unless the
Participant's Spouse on the original Annuity Starting Date consents to the
Participant's election. If payments are suspended, payments shall recommence by
the Participant's Required Beginning Date. The date payments begin after
termination of employment shall be a new Annuity Starting Date for the
Participant.

          (b)          Annuity Payments. If benefit payments under this plan are
paid in the form of an annuity, the annuity payments shall comply with the
following requirements:

                    (i)          Payment Intervals. Benefits must be paid at
intervals not longer than one year.

                    (ii)          Payment Period. The payment period must be the
Participant's life expectancy, the joint life and last survivor expectancy of
the Participant and Beneficiary, or a period certain not longer than a life
expectancy or joint life and last survivor expectancy, as described in Code
Sections 401(a)(9)(A)(ii) or 401(a)(9)(B)(iii), whichever is applicable.

                    (iii)          No Recalculation. For purposes of determining
a period certain, the life expectancy or joint-life and last survivor expectancy
shall be determined without recalculation of life expectancy.

                    (iv)          No Extension of Period Certain. After payments
have begun over a period certain, the period certain may not be extended even if
the period certain is shorter than the maximum period otherwise permitted.

                    (v)          Nonincreasing or Permissible Increase. Payments
must either be nonincreasing or may increase as follows:

                              (A)          Cost-of-Living. With any percentage
increase in a specified and generally recognized cost-of-living index;

                              (B)          Cash Refunds. To provide cash refunds
of after-tax employee contributions upon the Participant's death; or

                              (C)          Benefit Increase. Due to an increase
in benefits under this plan.




7-6

--------------------------------------------------------------------------------




                    (vi)          Timing of Life Annuity. If the annuity is a
life annuity or a life annuity with a period certain not exceeding 20 years, the
amount which must be paid on or before the Participant's Required Beginning Date
(or in the case of payments after the Participant's death, the date payments are
required to begin under Section 7.5) shall be the payment required for one
payment interval. The second payment need not be made until the end of the next
payment interval even if that payment interval ends in the next calendar year.
Payment intervals are the periods for which payments are received (month,
quarter, year, etc.).

                    (vii)          Timing of Period Certain. If the annuity is a
period certain annuity without a life contingency or is a life annuity with a
period certain exceeding 20 years, periodic payments for each calendar year
shall be combined and treated as an annual amount. The amount that must be paid
by the Participant's Required Beginning Date (or in the case of payments after
the Participant's death, the date payments are required to begin under
Section 7.5) is the annual amount for the first calendar year for which payments
are required. The annual amounts for each succeeding calendar year, including
the annual amount for the calendar year which includes the Participant's
Required Beginning Date or the date payments are required to begin under
Section 7.5, must be paid on or before the last day of the calendar year for
which the payments are required.

                    (viii)          Annuities Purchased After December 31, 1988;
Beneficiary Not Spouse. Annuities purchased after December 31, 1988, are subject
to the following additional conditions if the Spouse is not the Beneficiary:

                              (A)          Period Certain. If payments are being
paid to the Participant in the form of a period certain annuity without a life
contingency, the period certain for the first calendar year for which payments
are required may not exceed the applicable period determined under Code Section
401(a)(9) and Regulations.

                              (B)          Life Annuity. If benefits are being
paid in the form of joint and survivor annuity for the joint-lives of the
Participant and a nonspouse Beneficiary, payments to be made on or after the
Participant's Required Beginning Date to the Beneficiary after the Participant's
death must never exceed the applicable percentage of the annuity payment for
such period that would have been payable to the Participant under Code Section
401(a)(9) and Regulations.

                    (ix)          Transitional Rule. If payments under an
annuity which complies with the other provisions of this section began before
January 1, 1989, the requirements in effect under Code Section 401(a)(9), as of
July 27, 1987, shall apply to the payments, even if the annuity form of payment
is revocable.

                    (x)          Additional Accruals. If payments are being made
in an annuity form that complies with this section, any additional benefits
accrued after the Participant's Required Beginning Date shall be paid as a
separate and identifiable component of the annuity beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which the additional accrual occurs.





7-7

--------------------------------------------------------------------------------




          (c)          Actuarial Increase. If benefit payments to a Participant
who is not a 5% Owner begin on a Required Beginning Date that is later than the
April 1 following the calendar year in which the Participant attains age 70 1/2,
the benefit shall be actuarially increased to reflect the delay in payment to
the date on which benefit payments commence.

                    The period for the actuarial increase shall begin on April 1
following the calendar year in which the Participant attains age 70 1/2 (or
January 1, 1997, in the case of an Employee who attained age 70 1/2 prior to
1996) and shall end on the date on which benefits commence after termination of
employment in an amount sufficient to satisfy Code Section 401(a)(9). The amount
of the increase for the period for the actuarial increase must result in a
benefit that is Actuarially Equivalent to the benefit payable on the April 1
following the calendar year in which the Participant attains age 70 1/2 plus the
Actuarially Equivalent value of all additional benefits accrued after that date
minus the Actuarially Equivalent value of any benefit payments made after that
date. The actuarial increase is generally the same as, and not in addition to,
the actuarial increase required for that same period under Code Section 411 to
reflect a delay in payments after normal retirement, except that the actuarial
increase required under Code Section 401(a)(9)(C) must be provided even during
the period during which a Participant is in Section 203(a)(3)(B) Service.

                    For purposes of Code Section 411(b)(1)(H), the actuarial
increase will be treated as an adjustment attributable to the delay in payment
of benefits after the attainment of normal retirement age. Accordingly, to the
extent permitted under Code Section 411(b)(1)(H), the actuarial increase
required under Code Section 401(a)(9)(C)(iii) may reduce the benefit accrual
otherwise required under Code Section 411(b)(1)(H)(i), except that the rules on
suspension of benefits are not applicable.

          (d)          TEFRA Election. Benefit payments may begin or may be made
at the time and by the method specified in a TEFRA Election even if later than
the Required Beginning Date. "TEFRA Election" means a written election made
before January 1, 1984, pursuant to the transitional rules of Section 242(b)(2)
of the Tax Equity and Fiscal Responsibility Act of 1982. An amendment or
revocation of a TEFRA Election shall void the election, and the Participant's
benefits shall be paid pursuant to this article. Designation of a different or
additional beneficiary shall not void a TEFRA Election if the designation does
not directly or indirectly alter the time when benefits begin or the period over
which benefits are to be paid.

7.5          Required Distribution Rules - Death.

          Subject to the QPSA provisions, this section generally states the
requirements of Code Section 401(a)(9) and the Regulations and shall take
precedence over any other provision of this plan that permits payment at a later
date or in a smaller amount following a Participant's death. All payments shall
be determined and made in accordance with the Regulations under Code
Section 401(a)(9), including the minimum incidental benefit requirement of those
Regulations.







7-8

--------------------------------------------------------------------------------




          (a)          Death Before Required Beginning Date. If the Participant
dies before the Required Beginning Date and before payment in the form of an
irrevocable annuity has begun:

                    (i)          Spouse. If the Surviving Spouse is the
Beneficiary, payments must begin on or before the last day of the calendar year
in which date the Participant would have attained age 70 1/2 or, if later, the
last day of the calendar year following the calendar year in which the
Participant died. If the Spouse dies before payments begin, payments shall be
made under (ii) or (iii) as though the Surviving Spouse were the Participant. If
the Surviving Spouse dies after payments must begin, payments shall be made
under (b) below as though the Surviving Spouse was the Participant.

                    (ii)          Other Beneficiary. If payments are to be paid
to a Beneficiary other than the Surviving Spouse and payments are elected and
begin before the end of the calendar year following the year in which the
Participant died, the Beneficiary may elect an optional form of benefit payment
under which payments are to be made over a period not exceeding the
Beneficiary's life expectancy. If a death benefit remains to be paid after the
death of the Beneficiary, the remaining death benefit shall be paid to the
successor Beneficiary at least as rapidly as under the form of benefit payment
in effect at the Beneficiary's death.

                    (iii)          Five Year Rule. Unless paid under (i) or (ii)
above, payment of the death benefit will be completed by the last day of the
calendar year that includes the fifth anniversary of the Participant's death. If
the Beneficiary dies before complete payment of the death benefit, the remainder
shall be paid to the successor Beneficiary no later than the last day of the
calendar year that includes the fifth anniversary of the Participant's death.

          (b)          Death After Required Beginning Date. If the Participant
dies after the Required Beginning Date, or if earlier, the date payment begins
in the form of an irrevocable annuity, payments shall be made at least as
rapidly as benefit payments were being paid to the Participant before death.

          (c)          Beneficiary is Minor Child. Any amount paid to the
Participant's minor child will be treated as paid to the Surviving Spouse if the
remainder becomes payable to the Surviving Spouse after the child reaches the
age of majority.

          (d)          TEFRA Election. Benefit payments may begin or may be made
at the time and by the method specified in a TEFRA election even if later than
the dates specified in this section.


7.6          Waiver of QJSA or QPSA; Election of Method and Time of Benefit
Payments.

          (a)          Waiver of QJSA.

                    (i)          Notice. At least 30 days, but not more than 90
days, before the Annuity Starting Date, the Administrator shall provide each
Participant, in writing, a reasonable explanation of (A) the terms and
conditions of the QJSA; (B) the Participant's right to waive, and the effect of
the waiver of, the QJSA; (C) the rights of the Spouse; and (D) the right to
revoke, and the effect of a revocation of, a previous waiver of the QJSA.




7-9

--------------------------------------------------------------------------------




                    (ii)          Waiver. During the 90-day period before the
Annuity Starting Date, a Participant may waive the QJSA, or the Single Life
Annuity if the Participant is not married, and may revoke a prior waiver. A
waiver of a QJSA shall not be effective unless the Spouse consents to the
waiver. The Participant may revoke the waiver without the Spouse's consent. The
waiver may be in the form of a written election under (g) below containing the
Spouse's consent.

          (b)          Waiver of QPSA.

                    (i)          Notice. The Administrator shall provide each
Participant with a written notice containing an explanation of the QPSA and
other benefits available upon the death of the Participant. The explanation
shall be comparable to the explanation described above with respect to the QJSA.
The notice shall be provided to each Participant within the period described
below that ends last:

                              (A)          Age Related. The period beginning
with the first day of the Plan Year that includes the date the Participant
attains age 32 and ending with the last day of the Plan Year preceding the Plan
Year in which the Participant attains age 35; or

                              (B)          Participation. A reasonable period
that includes the date the Employee becomes a Participant. A reasonable period
is the two-year period beginning one year before, and ending one year after, the
occurrence of the described event.

                              If a Participant's employment terminates before
the Plan Year that includes the date the Participant attains age 35, notice
shall be provided within the two-year period beginning one year before
termination of employment and ending one year after termination of employment.
If the Participant later returns to employment with the Employer, the applicable
period for the Participant shall be redetermined.

                    (ii)          Waiver. At any time during the period
beginning on the first day of the Plan Year that includes the date a Participant
attains age 35 (or the date the Participant's employment terminates, if earlier)
and ending on the earlier of the date the first payment is made to the
Participant or the Participant's death, the Participant may waive the QPSA with
the written consent of the Spouse and elect an optional form of benefit payment.
The waiver shall be in the form of a written election by the Participant and
consent by the Spouse. The Participant may not designate a different Beneficiary
without a new consent by the Spouse. If the Participant does not waive the QPSA
during the Participant's lifetime, the Spouse may waive the QPSA and elect an
optional form of benefit payment at any time after the Participant's death and
before payment begins. A Participant or Spouse may waive the QPSA as to the
entire benefit or any portion of the otherwise payable benefit.

                    (iii)          Pre-Age 35 Waiver. A Participant who has not
attained age 35 as of the last day of any current Plan Year may make a special
waiver of the QPSA for the period beginning on the date of the waiver and ending
on the first day of the Plan Year in which the Participant attains age 35. The
waiver is subject to (i) and (ii) above except that the notice under (i) above
must be provided to the Participant before the date of the waiver. The waiver
shall not be valid unless the Participant receives the notice before the date of
the waiver.





7-10

--------------------------------------------------------------------------------




                              The QPSA shall be automatically reinstated as of
the first day of the Plan Year in which the Participant attains age 35. Any new
waiver on or after that date is subject to (i) and (ii) above.

          (c)          Spousal Consent. A consent by a Spouse shall not be
effective unless the consent is in writing, signed by the Spouse and witnessed
by an individual designated for this purpose by the Administrator or by a notary
public. The consent must acknowledge the effect of the waiver of the QJSA or the
QPSA. If it is established to the satisfaction of the Administrator that the
Spouse cannot be located or if other circumstances set forth in Regulations
issued under Code Section 417 exist, the Spouse's consent is not required. The
consent is effective only with respect to the consenting Spouse and not with
respect to a subsequent Spouse. Consent by the Spouse will be irrevocable with
respect to the Participant's election, waiver, or designation of a Beneficiary
to which the consent relates.

                    (i)          Specific Beneficiary or Form of Payment. The
consent may be limited to payment to a specific alternate Beneficiary, including
any class of Beneficiaries or any contingent Beneficiaries, and a specified form
of payment. Any waiver after the revocation of a prior waiver or change of
Beneficiary will require a new spousal consent.

                    (ii)          General Consent. The consent may permit the
Participant to designate a Beneficiary, or elect an optional form of benefit
payment, or to change either or both without a further consent by the Spouse.
This form of consent is not valid unless the Spouse expressly and voluntarily
permits such designations and elections without any further spousal consent. The
consent may be limited to certain Beneficiaries or to certain forms of payment.

                    (iii)          Consent Not Required. This subsection (c)
shall apply only to a Participant whose payments had not actually begun on or
before August 23, 1984, who was alive on August 23, 1984, and who had at least
one Hour of Service on or after September 2, 1974.

          (d)          Permitted Elections. To the extent permitted under this
article and subject to waiver of the QJSA or QPSA, the Participant or other
recipient may elect the method and time of payment. To the extent satisfied
under subsections (a), (b), or (c), the requirements under (e) and (g) need not
be met again.

          (e)          Participant Consent. If payment is due to termination of
employment prior to the Participant's Normal Retirement Date for any reason
other than death, payment of benefits shall not begin without the Participant's
consent. The consent shall be given by an election of benefit payments. An
election of payment shall be made within the 90-day period ending on the Annuity
Starting Date.

                    (i)          Notice. When consent is required, the
Participant shall be notified of the right to elect benefit payments. The
written notice shall provide an explanation of the material features and
relative values of the available forms of payment. The notice shall be provided
at least 30 days and not more than 90 days before the Annuity Starting Date.

                    (ii)          Annuity Starting Date. "Annuity Starting Date"
means the first day of the first period for which an amount is payable in any
form. Generally, the Annuity Starting Date is the date on which benefit payments
may begin after all conditions and requirements for payment have been met.



7-11

--------------------------------------------------------------------------------




                              (A)          Disability. The Annuity Starting Date
for Disability Benefits shall be the date they begin if the Disability Benefit
is not an auxiliary benefit. An auxiliary benefit is a Disability Benefit that
does not reduce the benefit payable at Normal Retirement Date. Payment of a
Disability Benefit that is an auxiliary benefit is disregarded in determining
the Annuity Starting Date.

                              (B)          Suspension of Benefits. If benefit
payments are suspended pursuant to Section 7.10 for an Employee who continues to
be employed without terminating employment and without receiving benefit
payments under this plan, the date benefit payments start shall be the Annuity
Starting Date for the Participant.

          (f)          Exceptions.

                    (i)          Small Balance Exception. The waiver of the QJSA
or QPSA and the Participant's consent are not required with respect to the
following payments.

                              (A)          On or After August 6, 1997. For Plan
Years beginning on or after August 6, 1997:

                                        (1)          On or After October 17,
2000. A payment made on or after October 17, 2000, when the Actuarially
Equivalent present value of the Participant's Vested Accrued Benefit is $5,000
(or such larger amount as may be specified in Code Section 411(a)(11)(A)) or
less unless the payment is one of a series of scheduled periodic payments and
the Participant's consent was required at the time the initial payment was made.

                                        (2)          Before October 17, 2000. A
payment made before October 17, 2000, when the Actuarially Equivalent present
value of the Participant's Vested Accrued Benefit, including any earlier
payments, is $5,000 or less.

                              (B)          Before August 6, 1997. For Plan Years
beginning before August 6, 1997, a payment when the Actuarially Equivalent
present value of the Participant's Vested Accrued Benefit, including any earlier
payments, is $3,500 or less.

                    (ii)          Waiver of Notice Period. Payments may commence
less than 30 days after the notices required under (a)(i) and (e)(i) above are
given, provided:

                                        (A)          Right to 30-day Period. The
Administrator clearly informs the Participant that the Participant has a right
to a period of at least 30 days after receiving the notices to consider the
decision of whether or not to elect payment or to waive the QJSA and consent to
a form of payment other than the QJSA;

                                        (B)          Election. The Participant,
after receiving the notices, affirmatively elects an optional form of payment;

                                        (C)          Right to Revoke. The
Participant is permitted to revoke the affirmative election until the Annuity
Starting Date or, if later, at any time prior to the end of the 7-day period
that begins the day after the notices are given to the Participant; and




7-12

--------------------------------------------------------------------------------




                                        (D)          Benefit Payments. Benefit
payments in accordance with the affirmative election do not commence before the
end of the 7-day period described in (C) above.

          (g)          Election Requirements.

                    (i)          Time. The election shall be made not later than
the date benefit payments begin or, if earlier, the date when benefit payments
must begin. An election may be revoked or changed before benefit payments begin.

                    (ii)          Form. An election shall be made in a form
acceptable to the Administrator.

                    (iii)          Other Conditions. An election shall become
void upon the death of the Participant prior to the date the first monthly
payment is required to be paid to the Participant. If a benefit is payable to a
Surviving Spouse and conditioned upon the survival of and measured by the life
of the Surviving Spouse, death of the Surviving Spouse prior to the date the
first monthly benefit is required to be paid to the Participant shall void the
election.

          (h)          Failure to Elect. If a Person fails to elect (or multiple
recipients cannot agree):

                    (i)          Method. The form of benefit payment shall be a
QJSA or QPSA if the Participant is married or a Single Life Annuity if the
Participant is not married.

                    (ii)          Time. Benefit payments shall begin at the time
specified in this article.

          (i)          Additional Information. The Administrator may require
additional forms or information when required by law or deemed necessary or
appropriate in connection with any benefit payment.

          (j)          No Reduction or Delay of Payments. An election or failure
to elect shall not cause noncompliance with the QJSA or QPSA provisions, the
requirements of Section 7.4 or 7.5, the requirements of Code Section 415, or the
terms of a QDRO.


7.7          Designation of Beneficiary.

          A Participant may designate or change a Beneficiary by filing a signed
designation with the Administrator in the form approved by the Administrator.
The Participant's will is not effective for this purpose.

          (a)          Beneficiary. "Beneficiary" means the Person designated by
the Participant to receive the Participant's benefits, if any, that are provided
by this plan or by the form of payment in effect under this plan after the
Participant's death.

          (b)          Spousal Consent. If a married Participant designates or
changes a Beneficiary other than the Spouse without complying with all of the
spousal consent requirements of Section 7.6 the designation shall be void unless
the consent was a general consent.




7-13

--------------------------------------------------------------------------------




                    (i)          Successor Beneficiaries. A Participant may
designate one or more successor Beneficiaries to the Spouse without the Spouse's
consent.

                    (ii)          Change of Marital Status. A Beneficiary
designation by a Participant will not be effective upon the Participant's
subsequent marriage unless the Spouse consents to and acknowledges the effect of
the designation.

          (c)          Failure to Designate. If a Participant fails to designate
a Beneficiary, the Beneficiary shall be the Surviving Spouse. If a benefit is
provided following the death of the Participant and the Participant does not
have a Surviving Spouse and has not designated another Beneficiary, the
Beneficiary shall be the first of the following classes with a living member on
the date a benefit payment is due:

                    (i)          Children. The Participant's children, including
those by adoption, dividing the payment equally among the Participant's children
with the living issue of any deceased child taking their parent's share by right
of representation;

                    (ii)          Parents. The Participant's parents, dividing
the payment equally if both parents are living; or

                    (iii)          Brothers and Sisters. The Participant's
brothers and sisters, dividing the payment equally among the Participant's
living brothers and sisters.

          (d)          Death of Beneficiary. If the plan or form of payment in
effect under the plan provides for additional payments following the death of
the Surviving Spouse, remaining amounts shall be paid to the estate of the
Surviving Spouse. Such payments remaining at the death of a Beneficiary other
than a Surviving Spouse shall be paid to the successor Beneficiary designated by
the Participant or determined under (c) above. If payments are being made to
more than one Beneficiary, payments shall continue to the survivor or survivors
of them, and any amount remaining to be paid upon the death of the last survivor
shall be paid to the successor Beneficiary. Survivors shall include the issue of
any deceased child who shall take the deceased child's share by right of
representation.

          (e)          No Beneficiary. If a deceased Participant has no
Beneficiary on the date a payment is due, all remaining payments shall be paid
to the Participant's estate, if then under the active administration of a
probate or similar court, or if not, to those Persons who would then take the
Participant's personal property under the Michigan intestate laws then in force
and in the proportions provided therein, as though the Participant had died at
such time.

          (f)          Determination. The Administrator shall apply the rules of
this section to determine the proper Persons to whom payment should be made. The
decision of the Administrator shall be final and binding on all Persons.






7-14

--------------------------------------------------------------------------------




7.8          Facility of Payment.

          A payment under this section shall fully discharge the Employer and
Trustee from all future liability with respect to that payment.

          (a)          Minimum Payments. When the amount of a benefit payment is
less than $25 per month, the Administrator may direct payment of accumulated
amounts at less frequent intervals, but at least annually, in order to minimize
the administrative expense of the payment.

          (b)          Incapacity.  If a recipient entitled to a payment is
legally, physically, or mentally incapable of receiving or acknowledging
payment, the Administrator may direct the payment to the recipient; to the
recipient's legal representative or any other Person who is legally entitled to
receive payments on behalf of the recipient under the laws of the state in which
the recipient resides; or by expending the payment directly for the benefit of
the recipient. A payment made to any Person other than the recipient shall be
used for the recipient's exclusive benefit.

          (c)          Legal Representative.  The Employer shall not be required
to commence probate proceedings or to secure the appointment of a legal
representative.

          (d)          Determination.  The Employer may act upon affidavits
in making any determinations. In relying upon the affidavits or having made a
reasonable effort to locate any Person entitled to payment, the Employer shall
be authorized to direct payment to a successor Beneficiary or another Person. A
Person omitted from payment shall have no rights on account of payments so made.

          (e)          Annuity Contract Purchase. An annuity contract purchased
and distributed by the plan shall comply with the requirements of this plan and
shall be nontransferable.


7.9          Penalties.

          The following penalties apply to payment of, or failure to make
payment of, certain amounts under this plan.

          (a)          Payment Before Age 59 1/2. A Participant who receives a
payment of benefits before attaining age 59 1/2 may be liable for an additional
10% federal income tax on any portion of the benefit payments included in gross
income.

          (b)          Failure to Receive Minimum Payments. For a calendar year
in which a Participant or Beneficiary fails to receive the minimum payments
required under Code Section 401(a)(9), the recipient shall be subject to an
additional tax equal to 50% of the difference between the minimum payments and
the amount the recipient actually received.






7-15

--------------------------------------------------------------------------------




7.10          Suspension of Benefit Payments.

          (a)          Normal/Early Retirement Benefits. Normal or Early or
Deferred Vested Retirement Benefits in pay status will be suspended at the first
day of the first Plan Year following a Plan Year in which the Participant is
credited with at least 500 Hours of Service.

                    (i)          Resumption of Payment. If benefit payments have
been suspended, payments shall resume at the earlier of the first day of the
Plan Year following a Plan Year in which the Participant incurs a Break in
Service or the month after the calendar month in which the Participant ceases to
be employed. The initial payment upon resumption shall occur in the calendar
month when payments resume and any amounts withheld during the period between
the cessation of employment and the resumption of payments.

                    (ii)          Amount of Benefit Payment at Resumption of
Payments. When a Participant whose retirement benefit payments have been in pay
status and were then suspended ceases to be employed with the Employer
and resumes receipt of benefit payments, the benefits shall be increased to the
Actuarially Equivalent value of the benefits at the date payments were suspended
(but not in excess of the maximum Annual Benefit).

                    (iii)          Death During Suspension of Benefits. If a
Participant dies while benefit payments are suspended, benefit payments to the
Surviving Spouse or other Beneficiary shall be determined as if the Participant
had ceased employment the day before death. If the Participant had begun
receiving benefit payments before the suspension of benefit payments, payment to
the Surviving Spouse or other Beneficiary shall be made in the manner required
under the form of benefit payment the Participant elected before the suspension.
If the benefit payments had been paid as a Single Life Annuity, the Surviving
Spouse or other Beneficiary shall receive a lump-sum payment in the amount of
the sum of the benefit payments suspended before the Participant died. If
benefit payments had not begun before the suspension of benefits, the Surviving
Spouse shall receive benefit payments under the death benefit or the QPSA.

          (b)          Disability. Disability Benefits shall be suspended:

                    (i)          Employment. If the Employee engages in a
regular occupation or employment (except for rehabilitation as determined by the
Administrator) for remuneration or profit;

                    (ii)          Recovery. If the Administrator determines on
the basis of a medical examination that the Employee has sufficiently recovered
to return to regular work; or

                    (iii)          Refuse Examination. If the Employee refuses
to undergo a medical examination ordered by the Administrator. The Employee
shall not be required to undergo medical examinations more frequently than once
during each six-month period or after attaining age 65.







7-16

--------------------------------------------------------------------------------




ARTICLE 8

Administration of the Plan

8.1          Duties, Powers, and Responsibilities of the Employer.

          (a)          Required. The Employer shall be responsible for:

                    (i)          Employer Contributions.

                              (A)          Amount. Determining the amount of
Employer Contributions,

                              (B)          Payment. Paying Employer
Contributions (including additional contributions if necessary to correct an
error); and

                              (C)          Compliance. Determining that the
amount and time of Employer Contributions comply with this plan;

                    (ii)          Agent for Service of Process. Serving as the
agent for service of process;

                    (iii)          Trustee. Appointing the Trustee;

                    (iv)          Amendment. Amending this plan and trust;

                    (v)          Plan Termination. Revoking this instrument and
terminating this plan and trust; and

                    (vi)          Mergers; Spin-Offs. Merging this plan with
another qualified retirement plan maintained by the Employer or dividing this
plan into multiple plans.

          (b)          Discretionary. The Employer may exercise the following
responsibilities:

                    (i)          Investment Manager. Appointing one or more
Investment Managers who shall have the power to acquire, manage, or dispose of
any or all trust assets subject to:

                              (A)          Functions. The functions of the
Investment Manager shall be limited to those specified services and duties for
which the Investment Manager is engaged, and the Investment Manager shall have
no other duties, obligations, or responsibilities under this plan or trust;

                              (B)          Qualification. "Investment Manager"
means a Person that is a registered investment adviser under the Investment
Advisors Act of 1940, a bank (as defined in the Investment Advisors Act of
1940), or an insurance company licensed to manage, acquire, and dispose of
assets of qualified retirement plans under the laws of more than one state; and




8-1

--------------------------------------------------------------------------------




                              (C)          Acknowledgment. A prospective
Investment Manager must acknowledge in writing that it is a fiduciary with
respect to this plan and trust;

                    (ii)          Custodian. Appointing one or more agents to
act as custodians of trust assets transferred to the custodian;

                    (iii)          Alternate Administrator. Designating a Person
other than the Employer as the Administrator; and

                    (iv)          Payment of Administrative Expenses. Paying
administrative expenses incurred in the operation, administration, management,
and control of this plan or the trust. These expenses shall be the obligation of
the trust unless paid by the Employer.


8.2          Employer Action.

          An action required to be taken by the Employer shall be taken by its
Board of Directors, by resolution of an authorized committee of the Board of
Directors, or by a person authorized to act on behalf of the Employer.


8.3          Plan Administrator.

          "Administrator" means the Employer or a Person designated by the
Employer. The Administrator is a named fiduciary for operation and management of
this plan and shall have the responsibilities conferred by ERISA upon the
"Administrator" as defined in ERISA Section 3(16).


8.4          Administrative Committee.

          (a)          Appointment. The Employer may, but shall not be required
to, appoint an administrative committee to perform the duties involved in the
daily operation of this plan.

          (b)          Agent; Powers and Duties. The administrative committee is
an agent of the Employer. The administrative committee shall have the powers and
duties delegated to it by the Administrator.

          (c)          Not Fiduciary. Except to the extent the administrative
committee is expressly delegated a fiduciary responsibility with respect to this
plan, the administrative committee will be responsible to the Employer for its
actions and will not be a named fiduciary for operation and management of this
plan.





8-2

--------------------------------------------------------------------------------




          (d)          Membership. The number of members of the administrative
committee shall be determined by the Employer and shall be not less than three
nor more than seven. The Employer shall appoint the members of the
administrative committee and may remove or replace them at any time.

          (e)          Records. The administrative committee shall keep records
of its proceedings.

          (f)          Actions. The administrative committee shall act by a
majority of its members then in office. Action may be taken either by a vote at
a meeting or in writing without a meeting. A tie may be broken by selection by
the Committee of a disinterested party whose vote shall resolve the matter.
Actions of the administrative committee may be evidenced by written instrument
executed by the chairman or the secretary of the administrative committee.

          (g)          Report to Administrator. The administrative committee
shall report to the Administrator when requested with respect to the
administration, operation, and management of this plan.

          (h)          Compensation. Any member of the administrative committee
who is an Employee shall serve without compensation.

          (i)          Conflict of Interest. Any member of the administrative
committee who is a Participant shall not vote or act on a matter that relates
solely to that Participant. If that Participant is the only member of the
administrative committee, the necessary action shall be exercised by the
Administrator.


8.5          Duties, Powers, and Responsibilities of the Administrator.

          Except to the extent properly delegated, the Administrator shall have
the following duties, powers, and responsibilities and shall:

          (a)          Plan Interpretation. Interpret all provisions of this
instrument (including resolving an inconsistency or ambiguity or correcting an
error or an omission);

          (b)          Participant Rights. Subject to Section 8.10, determine
the rights of Participants and Beneficiaries under the terms of this plan and
communicate that information to the Trustee;

          (c)          Limits; Tests.  Be responsible for determining that this
plan complies with all limitations and tests (including, without limitation,
nondiscrimination tests, coverage tests, and top-heavy tests) under the Code and
Regulations and maintain records necessary to demonstrate compliance with such
limits and tests;

          (d)          Benefits and Vesting. Determine which Participants are
entitled to additional benefit accruals for a Plan Year, the amount of each
eligible Participant's Compensation for the Plan Year, and a Participant's
vested percentage;




8-3

--------------------------------------------------------------------------------




          (e)          Errors. Correct an error, including (but not limited to)
errors in the calculation of benefits, allocation of investment experience, or
in determination of vesting or payment of a Participant's benefits;

          (f)          Claims and Elections. Establish or approve the manner of
making an election, designation, application, claim for benefits, and review of
claims;

          (g)          Benefit Payments. Direct the Trustee as to the recipient,
time payments are to be made or to begin, and the elected form of payment;

          (h)          QDRO Determination. Establish procedures to determine
whether or not a domestic relations order is a QDRO, to notify the Participant
and any alternate payee of this determination, and to administer benefit
payments pursuant to a QDRO;

          (i)          Administration Information.  Obtain to the extent
reasonably possible all information necessary for the proper administration of
this plan;

          (j)          Recordkeeping. Establish procedures for and supervise the
establishment and maintenance of all records necessary and appropriate for the
proper administration of this plan;

          (k)          Reporting and Disclosure. Prepare and (i) file annual and
periodic reports required under ERISA and Regulations; and (ii) distribute
disclosure documents including (but not limited to) the summary plan
description, an explanation to recipients of payments eligible for rollover
treatment, the summary annual report, Form 5500 series, requested and required
benefit statements, and notices to Employees of applications for determination;

          (l)          Penalties; Excise Taxes. Report and pay any penalty
tax or excise taxes incurred by this plan or the Employer in connection with
this plan on the proper tax form designated by the Internal Revenue Service and
within the time limits specified for the tax form;

          (m)          Advisers. Employ attorneys, "Actuaries" (an individual or
firm employed to provide actuarial services for this plan), accountants,
clerical employees, agents, or other Persons who are necessary for operation,
administration, and management of this plan;

          (n)          Expenses, Fees, and Charges. Present to the Trustee
for payment (if not paid by the Employer) or reimbursement (if advanced by the
Employer) all reasonable and necessary expenses, fees and charges, including
fees for attorneys, Actuaries, accountants, clerical employees, agents, or other
Persons, incurred in connection with the administration, management, or
operation of this plan;

          (o)          Nondiscrimination. Apply all rules, policies, procedures,
and other acts without discrimination among Participants;

          (p)          Bonding. Review compliance with the bonding requirements
of ERISA; and



8-4

--------------------------------------------------------------------------------




          (q)          Other Powers and Duties. Exercise all other powers and
duties necessary or appropriate under this plan, except those powers and duties
allocated to another named fiduciary.


8.6          Delegation of Administrative Duties.

          The powers and duties of the Employer and the Administrator set forth
in Sections 8.1 and 8.5 may be delegated to another fiduciary.

          (a)          In Writing. The written delegation shall specify (i) the
date of the action and the effective date of the delegation; (ii) the
responsibility delegated; (iii) the name, office, or other reference of each
fiduciary to whom the responsibility is delegated; and (iv) if a responsibility
is delegated to more than one fiduciary, the allocation of the responsibility
among the fiduciaries.

          (b)          Acceptance of Responsibility. The delegation shall be
communicated to the fiduciary to whom the responsibility is assigned, and
written acceptance of the responsibility shall be made by the fiduciary. A
fiduciary shall retain the responsibility until the fiduciary resigns or rejects
the responsibility in writing, or the Administrator takes a superseding action.

          (c)          Conflict. If a fiduciary's powers or actions conflict
with those of the Administrator, the powers of and actions of the Administrator
will control.


8.7          Interrelationship of Fiduciaries; Discretionary Authority.

          A Person may serve in more than one fiduciary capacity with respect to
this plan and trust.

          (a)          Performance of Duties. Each fiduciary shall act in
accordance with this plan and trust. Each fiduciary shall be responsible for the
proper exercise of its responsibilities.

          (b)          Reliance on Others. Except as required by ERISA
Section 405(b), each fiduciary may rely upon the action of another fiduciary and
is not required to inquire into the propriety of any action.

          (c)          Discretionary Authority of Fiduciaries. Each fiduciary
shall have full discretionary authority in the exercise of the powers, duties,
and responsibilities allocated or delegated to that fiduciary under this
instrument.


8.8          Compensation; Indemnification.

          An Employee fiduciary who is compensated on a full-time basis by the
Employer shall not receive compensation from this plan, except for reimbursement
of expenses, unless permitted under a prohibited transaction exemption issued by
the Department of Labor. The Employer shall indemnify and hold harmless each
member of the Board of Directors and each Employee



8-5

--------------------------------------------------------------------------------




to whom fiduciary duties or other responsibilities for the operation and
administration of this plan and trust have been assigned or delegated, from any
and all claims, losses, damages, expenses, and liabilities arising from any
action or failure to act with respect to any matter related to this plan and
trust. Indemnification shall not apply if the action or inaction is due to gross
negligence or willful misconduct. The Employer may purchase and maintain
liability insurance covering itself, any Related Employer, and any other Person
against claims, losses, damages, expenses, and liabilities arising from the
performance or failure to perform any power, duty, or responsibility with
respect to this plan and trust.


8.9          Fiduciary Standards.

          Each fiduciary shall act solely in the interest of Participants and
Beneficiaries:

          (a)          Prudence. With the care, skill, and diligence of a
prudent Person;

          (b)          Exclusive Purpose. For the exclusive purpose of providing
benefits and paying expenses of administration; and

          (c)          Prohibited Transaction. To avoid engaging in a prohibited
transaction under the Code or ERISA unless an exemption for the transaction is
available or obtained.

8.10          Benefit Applications; Appeal Procedures.

          (a)          Application for Benefits. The Administrator will process
an application for benefits by a Participant or Beneficiary and provide written
notification of the determination to the Participant or Beneficiary not later
than 90 days after receipt of the application unless the Administrator
determines that special circumstances require an extension of time for
processing the application.

          (b)          Notification of Adverse Determination for Application.
Notification of an adverse determination shall be written in a manner that can
be understood by the Participant or Beneficiary and shall include: (i) the
specific reasons for the denial; (ii) specific reference to pertinent plan
provisions on which the denial is based; (iii) a statement outlining additional
material or information necessary to enable approval of the claim and the
reasons why such material is necessary; and (iv) an explanation of the appeal
procedures, including a statement of the Participant's or Beneficiary's right to
initiate a lawsuit under ERISA Section 502(a) in the event of a denial on
appeal.

          (c)          Appeal.  Any Participant or Beneficiary asserting
entitlement to a benefit different from the benefit approved by the
Administrator in response to the application for payment, or who has received an
adverse determination from the Administrator, whether relating to the amount,
form of payment or time of payment, may, within 60 days after notice of the
determination, file a written appeal for a full and fair review by the
Administrator.




8-6

--------------------------------------------------------------------------------




          (d)          Final Decision.  The Administrator shall render a final
determination and provide written notification to the Participant or Beneficiary
within 60 days after receipt of the appeal, unless the Administrator determines
that circumstances require an extension of time for processing the appeal.

          (e)          Notification of Adverse Determination on Appeal.
Notification of an adverse determination on appeal shall be written in a manner
that can be understood by the Participant or Beneficiary and shall include: (i)
the specific reasons for the denial; (ii) specific reference to pertinent plan
provisions on which the denial is based; (iii) a statement of the Participant's
or Beneficiary's right to reasonable access to, and copies of, all documents,
records and information relevant to the claim at no cost; and (iv) an
explanation of the additional appeal procedures, if any are available, including
a statement of the Participant's or Beneficiary's right to initiate a lawsuit
under ERISA Section 502(a).

          (f)          Disability Claims. For the application and any appeal
involving a claim for benefit payments due to Total Disability, the alternative
and additional requirements and the shorter response times specified in
Regulations Section 2560.503-1 shall apply.

          (g)          Extensions. If the response time in (a) or (d) is
extended, written notice of the extension must be provided within the original
response period and the extension cannot be longer than the original response
period - i.e., 90 or 60 days. Notice of the extension must specify the
circumstances requiring the extension and the date by which the Administrator
expects to complete the determination.

                    Except as provided in (f), the initial and extended response
times in (d) are automatically extended, to the extent permitted under
Regulations Section 2560.503-1(i), if appeals are processed by a committee or
board that holds regular meetings at least quarterly.

          (h)          Full and Fair Review. A full and fair review provides the
Participant or Beneficiary with (i) reasonable access to, and copies of, all
documents, records, and information relevant to the claim at no cost, (ii) the
opportunity to submit written comments, documents or information relating to the
claim, and (iii) the right to have such comments, documents or information taken
into account, even if not submitted or considered in the preceding
determination.

          (i)          Authorized Representative; Hearings. A Participant or
Beneficiary may designate an authorized representative to act on behalf of, or
with, the Participant or Beneficiary at all stages of an appeal. There shall be
no right to a hearing or other presentation before the Administrator or its
committee. The Administrator or its committee may, in its sole discretion,
require a hearing or other presentation if deemed necessary for full and fair
review and adjudication of the claim.







8-7

--------------------------------------------------------------------------------




8.11          Participant's Responsibilities.

          All requests for action of any kind by a Participant or Beneficiary
under this plan shall be in writing, executed by the Participant or Beneficiary
sent to the Plan Administrator by registered mail, and shall be subject to any
other plan rules applicable to any specific type of request.


8.12          Electronic Administration.

          Notwithstanding the requirement set forth in this plan that certain
transactions, notices, elections, consents and disclosures be evidenced in the
form of written documentation, documentation for such transactions, notices,
elections, consents or disclosures may be provided or obtained through
electronic media to the extent consistent with Regulations and other guidance.






















8-8

--------------------------------------------------------------------------------




ARTICLE 9

Investment of Funds


9.1          Investment Responsibility.

          Except to the extent investment responsibility is granted to an
Investment Manager, the Trustee shall have sole and complete authority and
responsibility for the investment, management, and control of trust assets.


9.2          Authorized Investments.

          The trust may be invested and reinvested in common or preferred
stocks, bonds, mortgages, leases, notes, debentures, mutual funds, guaranteed
investment contracts and other contracts and funds of insurance companies, other
securities, and other real or personal property including, without limitation,
the investments described in (a) below.

          (a)          Specific Investments.

                    (i)          Interest-Bearing Deposits. The trust may be
invested in deposits, certificates, or share accounts of a bank, savings and
loan association, credit union, or similar financial institution, including a
fiduciary, if the deposits bear a reasonable rate of interest, whether or not
the deposits or certificates are insured or guaranteed by an agency of the
United States Government.

                    (ii)          Pooled Investment Funds. The trust may be
invested through ownership of assets or shares in a common trust fund, pooled
investment fund, mutual fund, or other commingled investment, including any
pooled or common fund or mutual fund maintained, sponsored, or provided
investment management services by, or otherwise associated with, the Trustee,
custodian, or other fiduciary, or affiliate of the Trustee or custodian, that
allows participation or investment by a trust fund established under a qualified
retirement plan. For this purpose, the terms and provisions of the declaration
of trust or other governing documents through which the common trust fund,
pooled investment fund or mutual fund is maintained are incorporated in, and
made applicable to, this plan.

                    (iii)          Qualifying Employer Securities. The trust may
be invested in Qualifying Employer Securities in an amount which, together with
all other qualifying employer securities held by the trust on the date of the
investment, does not exceed 10% of the fair market value of the trust. Fair
market value shall be determined as of the most recent Valuation Date coinciding
with or preceding the date of investment. "Qualifying Employer Security" means
stock of the Employer or a marketable obligation of the Employer, as defined in
ERISA Section 407.

          (b)          Right of Trustee To Hold Cash. The Trustee may hold
a reasonable portion of the trust in cash pending investment or payment of
expenses and benefits.





9-1

--------------------------------------------------------------------------------




9.3          Commingled Investment.

          The trust and separate accounts may be commingled for investment
without distinction between principal and income.






























9-2

--------------------------------------------------------------------------------




ARTICLE 10

Administration of the Trust


10.1          Duties and Powers of the Trustee.

          (a)          Duties of the Trustee. The Trustee shall be a named
fiduciary having the following duties:

                    (i)          Control, Manage, and Invest Assets. To control,
manage, and invest trust assets;

                    (ii)          Administrator's Instructions. To carry out the
instructions of the Administrator; and

                    (iii)          Records; Reports. To maintain records and to
prepare and file reports required by law or Regulations, other than those for
which the Administrator is responsible under the terms of this plan.

          (b)          Powers of the Trustee. The Trustee shall have the
following powers:

                    (i)          Control Property. To hold, manage, improve,
repair, and control all property, real or personal, forming part of the trust;

                    (ii)          Asset Investment. To invest trust assets
subject to the limitations in this plan;

                    (iii)          Disposition of Asset. To sell, convey,
transfer, exchange, partition, lease for any term (even extending beyond the
duration of the trust), or otherwise dispose of a trust asset from time to time,
in the manner, for the consideration, and upon the terms and conditions that the
Trustee, in its discretion, determines;

                    (iv)          Agents, Advisers, and Counsel. To employ and
to compensate from the trust agents, advisers, and legal counsel reasonably
necessary in managing the trust and advising the Trustee as to its powers,
duties, and liabilities;

                    (v)          Claims. To prosecute, defend, settle,
arbitrate, compromise, or abandon all claims and demands in favor of or against
the trust, with or without the assistance of legal counsel;

                    (vi)          Vote Securities. To vote a corporation's stock
or other securities, either in person or by proxy, for any purpose;

                    (vii)          Exercise Trust Rights. To exercise, refrain
from the exercise of, or convey a conversion privilege or subscription right
applicable to a trust asset;



10-1

--------------------------------------------------------------------------------




                    (viii)          Collection. To demand, collect, and receive
the principal, dividends, interest, income, and all other moneys or other
property due upon trust assets;

                    (ix)          Change of Structure. To consent to, oppose, or
take another action in connection with a bankruptcy, composition, arrangement,
reorganization, consolidation, merger, liquidation, readjustment of the
financial structure, or sale of assets of a corporation or other organization,
the securities of which may constitute a portion of the trust;

                    (x)          Issue, Hold, or Register Securities. To cause
securities or other property forming part of the trust to be issued, held, or
registered in the individual name of the Trustee, in the name of its nominee or
in such form that title will pass by delivery, provided that the records of the
Trustee shall indicate the ownership of the property or security;

                    (xi)          Borrowing. To borrow money for the benefit of
the trust without binding itself individually, and to secure the loan by pledge,
mortgage, or creation of another security interest in the property;

                    (xii)          Benefit Payments. To make benefit payments
from the trust as directed by the Administrator;

                    (xiii)          Expenses. Unless paid by the Employer, to
pay from the trust all reasonable fees, taxes, commissions, charges, premiums
and other expenses, including expenses described in Section 8.5(n) and
reasonable fees of the Trustee and any other custodian or Investment Manager,
incurred in connection with the administration of this plan or trust;

                    (xiv)          Insure Assets. To insure trust assets through
a policy or contract of insurance;

                    (xv)          Incorporate.  To incorporate (or participate
in an incorporation) under the laws of any state for the purpose of acquiring
and holding title to any property that is part of the trust;

                    (xvi)          Depository.  To keep any part of the trust on
deposit with a custodian in the United States; and

                    (xvii)          Other Acts. To perform all other acts the
Trustee deems necessary, suitable, or desirable for the control and management
of the trust and discharge of its duties.

          (c)          Limitation on Duties and Powers of the Trustee. Unless
properly delegated and assumed by agreement of the Trustee, the Trustee shall
not be required to exercise a duty or power of the Employer, Administrator, or
any other fiduciary under this instrument.






10-2

--------------------------------------------------------------------------------




                    If an Investment Manager is appointed to manage and invest
some or all of the trust assets, the Investment Manager shall have, and the
Trustee shall not have, the specified duties and powers with respect to
investment of trust assets subject to the Investment Manager's control. The
Trustee shall have no obligation or power to exercise discretionary authority or
control with respect to investment of the assets subject to management by the
Investment Manager or to render advice regarding the investment of such assets,
unless required by ERISA Section 405. The Trustee shall not be liable for the
investment performance of the assets subject to management by the Investment
Manager. The powers and duties of the Trustee with respect to such assets shall
be limited to the following:

                    (i)          Custody and Protection. To act as custodian of
the trust assets not transferred to the custody of the Investment Manager or
another custodian, and to protect the assets in its custody from loss by theft,
fire, or other cause;

                    (ii)          Acquisitions. To acquire additional assets for
the trust in accordance with the direction of the Investment Manager;

                    (iii)          Dispositions. To sell or otherwise dispose of
trust assets in accordance with the direction of the Investment Manager;

                    (iv)          Accountings. To account for and render
accountings with respect to the trust (except for assets held by another
custodian);

                    (v)          Authorized Actions. To take authorized actions
for and on behalf of the trust in accordance with the direction of the
Investment Manager; and

                    (vi)          Ministerial and Custodial Tasks. To perform
other ministerial and custodial tasks in accordance with the direction of the
Investment Manager.

                    If trust assets are transferred to another custodian, that
custodian shall have, and the Trustee shall not have, the foregoing duties and
powers with respect to those assets.

10.2          Accounting.

          The Trustee shall maintain accurate and detailed records of all
investments, receipts, disbursements, and other transactions for the trust. The
records shall be available for inspection at all reasonable times by Persons
designated by the Administrator.

          (a)          Report. As soon as administratively feasible after each
Valuation Date and each other date agreed to by the Administrator and the
Trustee, the Trustee shall prepare and furnish to the Administrator a statement
of account containing the information required by ERISA Section 103(b)(3).





10-3

--------------------------------------------------------------------------------




          (b)          Judicial Settlement. A dispute concerning the Trustee's
records or statement of account may be settled by a suit for an accounting
brought by a Person having an interest in the trust.

          The accounting and reporting responsibilities shall not apply with
respect to assets held by another custodian except to the extent assumed by the
Trustee at the direction of the Administrator.


10.3          Appointment, Resignation, and Removal of Trustee.

          The Trustee shall be at least one individual or eligible corporation
with trust powers appointed in writing by the Employer and authorized to act as
Trustee by ERISA and the Code.

          (a)          Resignation. The Trustee may resign with at least 60
days' written notice to the Employer, effective as of the date specified in the
notice.

          (b)          Removal. The Employer may remove the Trustee with at
least 60 days' written notice to the Trustee, effective as of the date specified
in the notice.

          (c)          Successor Trustee. At least 10 days before the effective
date of the resignation or removal, the Employer shall appoint a successor
Trustee by written instrument delivered to the Trustee with the acceptance of
the successor Trustee endorsed on the instrument.

          (d)          Effective Date of Resignation or Removal. The resignation
or removal of the Trustee shall not be effective before the appointment is made
and accepted by the successor Trustee. The parties, by agreement, may waive the
time requirements.

          (e)          Procedure Upon Transfer. Upon the resignation or removal
of the Trustee, the Trustee shall pay from the trust all accrued fees and
expenses of the trust, including its own fees, and, as of the effective date of
its resignation or removal, shall deliver a statement of account to the
Administrator and the successor Trustee.

          (f)          Earlier Transfer. In order to facilitate the prompt
transfer of fiduciary responsibility and trust assets to the successor Trustee,
the Administrator and the Trustee may agree upon a procedure by which the
Trustee shall deliver all trust assets (less a reasonable reserve for fees and
expenses) to the successor Trustee as soon as administratively feasible after
receipt of notice of appointment of the successor Trustee and acceptance of
trust by the successor Trustee. The Administrator and the Trustee may agree to
the transfer of trust assets to the successor Trustee pending preparation and
approval of the final trust accountings.

          (g)          Final Transfer. As soon as administratively feasible, the
Trustee shall deliver the remaining trust assets to the successor Trustee,
together with records maintained by the Trustee.





10-4

--------------------------------------------------------------------------------




          (h)          In Kind Transfer. The Trustee shall consult with the
Administrator concerning the liquidation of trust assets to be transferred for
the purpose of determining the feasibility of the transfer of certain trust
assets in kind before implementing the liquidation.

          (i)          Limitation on Liability of Successor. The successor
Trustee shall not be liable for the acts or omissions of any prior Trustee.


10.4          Trustee Action.

          Actions by a corporate Trustee shall be either by a resolution of its
board of directors or by a written instrument executed by one of its authorized
officers. Actions taken by any other Trustee shall be by a written instrument
executed by the Trustee.


10.5          Exculpation of Nonfiduciary.

          A transfer agent, brokerage, clearing house, insurance company, or any
other Person that is not a fiduciary with respect to this plan and who has paid
money or delivered property to the Trustee shall not be responsible for its
application or for determining the propriety of the actions of the Trustee
concerning the money or other property.

















10-5

--------------------------------------------------------------------------------




ARTICLE 11

Amendment, Mergers, Successor Employer


11.1          Amendment.

          The Employer may amend this plan and trust. An amendment may be
retroactive or prospective, in the sole discretion of the Employer, except where
prohibited by ERISA or the Code.

          (a)          Prohibitions.          An amendment may be made without
the consent of any other Person, except that an amendment shall not:

                    (i)          Exclude Participant. Exclude an Employee who
previously became a Participant;

                    (ii)          Decrease Benefit. Decrease a Participant's
Vested Accrued Benefit, determined as of the later of the date the amendment is
adopted or becomes effective, except as permitted by ERISA Section 302(c)(8) and
Code Section 412(c)(8);

                    (iii)          Reduce Vested Percentage. Reduce a
Participant's vested percentage as of the later of the adoption of the amendment
or the effective date of the amendment;

                    (iv)          Vesting Schedule. Modify the vesting schedule
for a Participant who was a Participant on the later of the effective date or
the date of adoption of the amendment, except to increase the Participant's
vested percentage (for each Year of Vesting Service);

                    (v)          Elimination of Protected Benefits. Eliminate
any early retirement benefits and retirement-type subsidy under
Code Section 411(d)(6)(B)(i) or any optional forms of distribution with respect
to benefits attributable to service earned before the amendment, except as may
be permitted under Code Sections 401(a)(4) and 411;

                    (vi)          Alter Duties. Alter the duties,
responsibilities, or liabilities of the Trustee or the Committee without the
consent of the affected party; and

                    (vii)          Special Restrictions. Violate the special
restrictions of Section 12.7.

          (b)          Notice. An amendment which provides for a significant
reduction in future benefit accruals shall require at least 15 days prior notice
to affected Participants and alternate payees under a QDRO before becoming
effective.





11-1

--------------------------------------------------------------------------------




11.2          Merger of Plans.

          This plan may be merged or consolidated, or its assets and liabilities
may be transferred, in whole or in part, to another qualified retirement plan
if:

          (a)          Preservation of Accrued Benefits. Each Participant's
Accrued Benefit would be equal to or greater than the Participant's Accrued
Benefit as of the date immediately before the merger, consolidation, or
transfer, assuming that this plan had terminated at that time.

          (b)          Actuarial Statement. If required, at least 30 days before
the merger, consolidation, or transfer, the Administrator shall file an
actuarial statement of valuation, in accordance with Code Section 6058, that the
requirements of (a) will be met upon consummation of the merger, consolidation,
or transfer.

          (c)          Authorization. The Employer and any new or successor
employer shall authorize the merger, consolidation, or transfer.

          (d)          Special Restriction. The merger complies with the special
restrictions of Section 12.7, if applicable.


11.3          Successor Employer.

          If an Employer is dissolved, merged, consolidated, restructured, or
reorganized, or if the assets of the Employer are transferred, this plan and
trust may be continued by the successor, and in that event, the successor will
be substituted for the Employer.



















11-2

--------------------------------------------------------------------------------




ARTICLE 12

Termination


12.1          Right to Terminate.

          The Employer reserves the right to revoke this instrument
and terminate this plan and trust. The right to terminate is subject to, and
conditioned upon, proper and timely notice to the Participants and to the
Pension Benefit Guaranty Corporation ("PBGC") before the effective date of plan
termination. These requirements include:

          (a)          Cessation of Benefit Accrual. If applicable, advance
notice of the effective date of an amendment within the time periods required
under ERISA Section 204(h) which ceases the accrual of benefits under this plan;

          (b)          Intent to Terminate. A notice of the intention to
terminate this plan to the affected parties at least 60 days and not more than
90 days before the proposed termination date;

          (c)          PBGC Certification. An actuarial certification to the
PBGC stating the projected amount of plan assets, the Actuarially Equivalent
present value of Benefit Commitments, and either that this plan is projected to
be sufficient for all Benefit Commitments or that this plan meets the criteria
for a distress termination together with a certification by the Administrator of
the accuracy of the information underlying the actuarial certification; and

          (d)          Benefit Commitments. As soon as possible after issuance
of the notice of intent to terminate, a notice to each Participant and
Beneficiary of the amount of Benefit Commitments or benefits payable, the amount
and availability of alternative benefits or forms of payment, and the specific
personal data (retirement age, spouse's age, and service) used to calculate the
benefit. "Benefit Commitments" consist of all amounts set forth in subparagraphs
(i)-(v) of Section 12.3(c).


12.2          Automatic Termination.

          This plan shall automatically terminate, or partially terminate when
applicable, and contributions to the trust shall cease upon the Employer's legal
dissolution, or upon its adjudication as bankrupt or insolvent, or upon a
general assignment by the Employer for the benefit of creditors, or upon the
appointment of a receiver for its assets, or when required by ERISA or the Code.








12-1

--------------------------------------------------------------------------------




12.3          Termination or Partial Termination of Plan.

          (a)          Termination. Upon plan termination, the trust assets
shall be liquidated over a reasonable period determined by the Trustee after
consultation with the Administrator. Upon expiration of the statutory 60-day
period after filing of the PBGC certification or extension of that period (for a
standard termination), or upon the consent and approval of the PBGC (for a
distress termination), the net assets (after provision is made for
administrative expenses and expenses of liquidation) shall be applied and paid
as provided in this section.

          (b)          Partial Termination. If there is a partial termination of
this plan, trust assets representing the interests of affected Participants
shall be segregated by the Trustee. The proportionate interest of the affected
Participants shall be determined by the Actuary on the basis of the funding
method used by this plan, the assumptions used by the Actuary in making
actuarial valuations of this plan, and other factors as the Actuary deems
appropriate and equitable.

          (c)          Priorities. Assets remaining after reserving sufficient
assets to pay the expenses of administration and termination shall be applied as
required under ERISA Section 4044 in the following order of priority:

                    (i)          After-Tax Employee Contribution Benefits.
First, to the portion of Participant's Accrued Benefits derived from the
Participant's after-tax employee contributions.

                    (ii)          Mandatory Contribution Benefits. Second, to
the portion of Participant's Accrued Benefits derived from Participants'
mandatory contributions. The amount of mandatory contributions shall be reduced
by amounts paid to the Participant before the termination of this plan.

                    (iii)          Benefits Payable. Third, to benefits payable
to a Participant or Beneficiary who at the date which is three years before
termination either had begun to receive benefit payments or would have begun
receiving benefit payments had the Participant elected to retire and begin
receiving benefits as of that date.

                              (A)          Benefit. For this purpose, the
benefit shall be the smaller of the benefit that was being received or the
benefit that would have been received had the Participant retired based on the
least benefit in effect during the five-year period ending at termination.

                              (B)          Benefit Decrease. If benefits under
this plan had been reduced during the three-year period ending at termination by
amendment or due to the form of payment, the lowest payment received during that
period shall be considered as the benefit that was being received three years
before termination.

                    (iv)          Benefits Guaranteed. Fourth, to benefits to a
Participant (or Beneficiary) if, on the effective date of plan termination, the
Participant's employment had terminated with a pension payable or the
Participant would have had a pension payable had the Participant's employment
terminated other than by death on that date.




12-2

--------------------------------------------------------------------------------




                              (A)          Benefit. The benefit shall be the
benefit not covered in the previous priority category which was provided by this
plan at the date five years prior to the effective date of plan termination and
a prorated portion of any benefit increase from that period to the effective
date of termination. The prorated portion of a benefit increase shall be
determined by multiplying the amount of the increase by 20% for each Plan Year
that the increase was in effect.

                              (B)          Limitation. A benefit payable under
this subsection shall not be greater than the actuarial value of a monthly
single life annuity benefit of $750 beginning at age 65. The amount shall be
increased by cost of living and other adjustments after 1974.

                    (v)          Other Vested Benefits. Fifth, to benefits to a
Participant (or Beneficiary) if, on the effective date of plan termination, the
Participant's employment had terminated with a benefit payable or the
Participant would have had a benefit payable had such Participant's employment
terminated other than by death on that date. The benefit shall be the benefit
provided by this plan as in effect on the date of termination.

                    (vi)          Other Nonvested Benefits. Sixth, to benefits
to a nonvested Participant whose employment had not terminated as of the
effective date of plan termination. The benefit shall be the Actuarially
Equivalent present value of the Participant's Accrued Benefit determined without
regard to the vesting schedule under this plan.

          (d)          Rules For Application. The liability established by each
priority shall be fully satisfied before provision for payment may be made under
the next priority.

                    (i)          Distress Termination. If the assets of the
trust fund are insufficient to satisfy the benefits payable under priorities
(c)(i) through (v), this plan shall be subject to the distress termination
provisions of ERISA.

                    (ii)          Insufficiency Within Priority. If the assets
of the trust are insufficient within a priority to provide full benefits for all
persons included within priorities (c)(i), (ii), (iii), (iv), and (vi), the
benefits shall be proportionately reduced based upon the present value of the
full benefit payable. If the insufficiency occurs in priority (c)(v), benefits
in effect for the entire five-year period shall first be satisfied. Then benefit
increases shall be satisfied in the chronological order of their effective
dates.


12.4          Effect of Termination or Partial Termination.

          (a)          Nonforfeitability. Upon termination or partial
termination of this plan, the rights of all affected Participants to Accrued
Benefits as of the date of termination shall be nonforfeitable, except to the
extent that they are subject to limitations with respect to maximum benefits.





12-3

--------------------------------------------------------------------------------




          (b)          Distribution. Upon satisfaction of the procedural
termination (or partial termination) requirements, the Administrator shall
direct payment of benefits under the payment provisions of this plan, providing
the benefits, where appropriate or required, through the purchase of annuity
contracts.

          (c)          Recourse Only Against Trust Assets. Except as required
under ERISA, Participants shall not have recourse for the payment of Accrued
Benefits as of the date of plan termination other than against the trust assets
and the Employer shall have no further liability for contributions to this plan
or for payment of benefits for affected Participants upon plan termination.


12.5          Reversion of Assets.

          The Employer shall not receive an amount from the trust due to plan
termination, except that, the Employer shall receive all amounts, if any,
remaining after payment of the present value of (or application to purchase
annuities to pay) the Benefit Commitments under this plan to Participants and
Beneficiaries. Any excess remaining after payment or application of these
amounts shall be considered to result from a variation between actual experience
and expected actuarial experience.


12.6          Highest Paid Restriction.

          (a)          Restrictions on Termination. If this plan terminates, the
benefit of any present or former Highly Compensated Employee shall be limited to
a benefit that is nondiscriminatory under Code Section 401(a)(4).

          (b)          Restrictions on Distributions. The benefits payable to
any of the 25 present and former Highly Compensated Employees paid the most
compensation in the current or any prior Plan Year shall be restricted to annual
payments no greater than (1) the annual payment that would be made to or with
respect to the Participant under a life annuity that is Actuarially Equivalent
to the sum of the Participant's Vested Accrued Benefit and the Participant's
other benefits under this plan (other than a social security supplement) plus
(2) the amount the Participant is entitled to receive under a social security
supplement.

                    (i)          Exceptions. The restriction shall not apply if:
after payment of the benefit the value of the plan assets equals or exceeds 110%
of the value of current liabilities as defined in Code Section 412(l)(7); the
value of the benefits for the Participant is less than 1% of the value of
current liabilities before distribution; the value of the benefit payable does
not exceed the amount described in Code Section 411(a)(11)(A); or the plan
terminates and the benefit is nondiscriminatory under Code Section 401(a)(4).






12-4

--------------------------------------------------------------------------------




                    (ii)          Benefit. For purposes of the restriction, the
Participant's benefit includes loans in excess of the amount set forth in Code
Section 72(p)(2)(A), any periodic income, any withdrawal values paid to a
Participant, and any death benefits not provided for by insurance on the
Participant's life.

          (c)          Payment of Restricted Benefit in Full. A Participant's
otherwise restricted benefit may be paid in full if the Participant enters into
a written agreement with the Administrator to secure repayment of the restricted
amount. The restricted amount is the excess of the amount paid to the
Participant (accumulated with reasonable interest) over the amount that could
have been paid under the restriction (accumulated with reasonable interest). The
Participant may secure repayment of the restricted amount by one of the
following methods.

                    (i)          Deposit in Escrow. The Participant may deposit
in escrow, with an acceptable depository, property having a fair market value
equal to at least 125% of the restricted amount. The escrow arrangement may
permit the Participant to withdraw amounts in excess of 125% of the restricted
amount. If the market value of the property falls below 110% of the remaining
restricted amount, the Participant must deposit additional property to bring the
value of the property held by the depository up to 125% of the restricted
amount. The escrow arrangement may provide that the Participant may have the
right to receive any income from the property placed in escrow, subject to the
Participant's obligation to deposit additional property.

                    (ii)          Letter of Credit. The Participant may provide
a bank letter of credit in an amount equal to at least 100% of the restricted
amount.

                    (iii)          Bond. The Participant may post a bond equal
to at least 100% of the restricted amount. If a bond is posted, the bond must be
furnished by an insurance company, bonding company or other surety for federal
bonds.

A surety or bank may release any liability on a bond or letter of credit in
excess of 100% of the restricted amount. If the Administrator certifies to the
depository, surety, or bank that the Participant (or the Participant's estate)
is no longer obligated to repay any restricted amount, a depository may
redeliver any property held under the escrow arrangement, and a surety or bank
may release any liability on the Participant's bond or letter of credit. The
Administrator shall make such a certification only upon an occurrence described
in (b)(i) above.

          (d)          Payments Prior to January 1, 1994. Payments that were
made or began before January 1, 1994, and that were restricted under Regulations
Section 1.401-4(c) will not continue to be restricted unless the payments also
would be subject to restriction under the rules of this section. Any payment
that remains restricted will be restricted in accordance with Regulations
Section 1.401-4(c), but the Participant may receive payment of an amount in
escrow or release of any bond or letter of credit if the amount could be
released under either Regulations Section 1.401-4(c) or 1.401(a)(4)-5(b).






12-5

--------------------------------------------------------------------------------




12.7          Special Restriction.

          If the Plan is terminated or merged during the period from a
Restricted Date to the following Unrestricted Date ("a Restricted Period"), the
provisions of this section shall govern any termination, partial termination or
merger or consolidation of the Plan.

          (a)          Restricted Date. "Restricted Date" means the first date
on which the Employer enters into an agreement which could constitute a Change
in Control; a person (including the Employer) publicly announces an intention to
take or consider taking actions which would, if consummated, constitute a Change
in Control; a Person (other than the Trustee or a fiduciary holding Employer
securities under an employee benefit plan or any entity owned directly or
indirectly by shareholders of the Employer in substantially the same proportions
as their ownership of the Employer) increases beneficial ownership of the
combined voting power of the Employer's then outstanding securities by 5% or
more over the percentage owned on May 19, 1987, and after the increase the
Person holds as beneficial owner, directly or indirectly, 9.5% or more of
securities of the Employer; or the Board of Directors of the Employer adopts a
resolution to the effect that a Potential Change in Control has occurred for
purposes of this Agreement.

          (b)          Change in Control. "Change in Control" means:

                    (i)          the acquisition of 20% or more of either (1)
the then outstanding shares of common stock of the employer or (2) the combined
voting power entitled to vote for the Board of Directors of the Employer,
excluding: (A) an acquisition by the Employer, (B) an acquisition by an employee
benefit plan (or related trust) of the Employer, (C) an acquisition where,
afterwards the ownership is substantially the same (in accordance with (1), (2),
and (3) of subsection (iii) of this Section), or (D) an acquisition by an
executive or group of executives of the Employer;

                    (ii)          a change in majority of the incumbent Board of
Directors of the Employer as of May 9, 1987, except that a board member approved
by a three-quarters vote of the directors shall be defined as an incumbent and a
board member elected out of a proxy contest is deemed not to be an incumbent;

                    (iii)          approval by the stockholders of the Employer
of a reorganization, merger, consolidation plan of complete liquidation or
distribution or sale of substantially all of the Employer's assets unless the
ownership afterwards is substantially the same including, (1) more than 50% of
common stock and voting power is the same and in roughly the same proportion,
(2) no Person except the Employer, an Employer employee benefit plan (or related
trust) or stockholder who held 20% before such transaction, owns 20% of the
common stock or voting power of the new company, and (3) at least a majority of
the new board members were members of the incumbent board.

          (c)          Unrestricted Date. "Unrestricted Date" means the last day
of the two-year period following the Restricted Date.




12-6

--------------------------------------------------------------------------------




          (d)          Termination/Partial Termination. Upon termination (or
partial termination) during a Restricted Period, if assets remain in the Trust
which could otherwise be reverted to the Employer, the assets shall instead be
applied:

                    (i)          Retiree Benefits. First, to the purchase of
retiree medical and life insurance to Participants and their beneficiaries in
full (or partial prorata) satisfaction of the Employers' obligation then
existing obligation; and

                    (ii)          Benefit Increase. To increase benefits on a
prorata basis to Participants and beneficiaries to the maximum extent
permissible under the Plan.

          (e)          Merger Consolidation. If the Plan is merged or
consolidated with another plan or a transfer of plan assets and liabilities is
effected during a Restricted Period:

                    (i)          Full Vesting. The Accrued Benefit of each
Participant whose benefit may be affected and is in Covered Employment on the
proposed effective date of the merger, consolidation or transfer shall be fully
vested.

                    (ii)          Benefit Increase. The vested accrued benefit
of each Participant or beneficiary shall be increased under subsection (d) above
(including retiree benefits) as though the Plan had terminated immediately prior
to the effective date of the merger, consolidation or transfer shall be fully
vested.

                    (iii)          Payment/Purchase. The increased fully-vested
benefit provided by this Section shall be satisfied before the consummation of
the merger, consolidation or transfer by, at the Participant or beneficiary's
election: a lump sum payment of the present value of the benefits calculated on
a termination basis or by the purchase of an annuity contract which represents
an irrevocable commitment to satisfy the increased, fully-vested benefit and
satisfies applicable provisions of law regarding selection of an annuity
provider.

          (f)          Amendment. During a Restricted Period, the Plan my not be
amended to:

                    (i)          Adversely Impact. Adversely affect the
computation or amount of or entitlement to benefits under this Section including
any adverse change in or to: the rate at which benefit accrue or vest; the
determination of compensation; optimal forms of payment; the time of
commencement of benefits; or actuarial factors utilized to compute benefits.

                    (ii)          Modify Section 12.7. Modify this Section 12.7
without the consent of a majority of the Participants in Covered Employment
immediately prior to the Restricted Date in both number and interest (calculated
based upon the present value of the benefits provided by this Section).











12-7

--------------------------------------------------------------------------------




ARTICLE 13

General Provisions


13.1          Spendthrift Provision.

          An interest in the trust shall not be subject to assignment,
conveyance, transfer, anticipation, pledge, alienation, sale, encumbrance, or
charge, whether voluntary or involuntary, by a Participant or Beneficiary except
under a QDRO or as permitted in subsection (a) or (b).

          (a)          Not Security. An interest shall not provide collateral or
security for a debt of a Participant or Beneficiary or be subject to
garnishment, execution, assignment, levy, or to another form of judicial or
administrative process or to the claim of a creditor of a Participant or
Beneficiary, through legal process or otherwise, except for a claim under a
voluntary revocable assignment permitted by Regulation 1.401(a)-13.

          (b)          Crimes and ERISA Violations.  Effective with respect to
judgments issued, and settlements entered into, on or after August 5, 1997, a
Participant's interest in the trust may be offset to pay an amount that the
Participant is required to pay to the plan for certain crimes and ERISA
violations in accordance with the following rules:

                    (i)          Express Provision. An offset may be made if it
is expressly provided for by:

                              (A)          Judgment of Conviction. A judgment of
conviction for a crime involving this plan;

                              (B)          Civil Judgment. A civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with a violation (or alleged violation) of the fiduciary
responsibility provisions under ERISA; or

                              (C)          IRS/PBGC Settlement. A settlement
agreement between the Participant and the Internal Revenue Service or Pension
Benefit Guaranty Corporation in connection with a violation (or alleged
violation) of the fiduciary responsibility provisions under ERISA by a fiduciary
or any other person.

                    (ii)          Spousal Consent. A Participant's interest in
the trust shall not be offset if the Participant has a Spouse on the date of the
offset unless the QJSA and QPSA have been waived or the Spouse consents in
writing to the offset. The consent must be witnessed by an individual named by
the Administrator or by a notary public. If the Spouse cannot be located or if
other circumstances set forth in Regulations issued under Code Section 417
exist, the consent is not required.





13-1

--------------------------------------------------------------------------------




                    (iii)          Waiver of Consent Requirement. The consent of
the Spouse is not required if the judgment or settlement agreement in (i) above:

                              (A)          Payment Ordered. Orders or requires
the Spouse to pay an amount to this plan in connection with a violation of the
fiduciary responsibility provisions under ERISA; or

                              (B)          Rights Retained. Retains the Spouse's
right to the QJSA or QPSA determined in accordance with Code Section
401(a)(13)(D).

          (c)          Attempts Void.  Any other attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose
of benefits payable, before actual receipt of the benefits, or a right to
receive benefits, shall be void. The trust shall not be liable for, or subject
to, the debts, contracts, liabilities, engagements, or torts of a Person
entitled to benefits. The benefits and trust assets under this plan shall not be
considered an asset of a Participant or Beneficiary in the event of insolvency
or bankruptcy.


13.2          Effect Upon Employment Relationship.

          The adoption of this plan shall not create a contract of employment
between the Employer and an Employee, confer upon an Employee a legal right to
continuation of employment, limit or qualify the right of the Employer to
discharge or retire an Employee, or affect the right of an Employee to remain in
service after the Normal Retirement Date.


13.3          No Interest in Employer Assets.

          Nothing in this plan and trust shall be construed to give an Employee,
Participant, or Beneficiary an interest in the assets or the business affairs of
the Employer or the right to examine the books and records of the Employer. A
Participant's rights are solely those granted by this instrument.


13.4          Construction.

          The singular includes the plural, and the plural includes the
singular, unless the context clearly indicates the contrary. Capitalized terms
have the meaning specified in this plan. If a term is not defined, the term
shall have the general, accepted meaning of the term.

          Any period of time described in this plan shall consist of consecutive
days, months, or years, as appropriate.





13-2

--------------------------------------------------------------------------------




13.5          Severability.

          If any provision of this plan is invalid, unenforceable, or
disqualified under the Code, ERISA, or Regulations, for any period of time, the
affected provision shall be ineffective, but the remaining provisions shall be
unaffected.


13.6          Governing Law.

          This plan and trust shall be interpreted, administered, and managed in
compliance with the Code, ERISA, and Regulations. To the extent not preempted by
federal law, this plan and trust shall be interpreted, administered, and managed
in compliance with the laws of the State of Michigan.


13.7          Nondiversion.

          Except for reversion of assets permitted upon plan termination, all of
the trust assets shall be retained for the exclusive benefit of Participants and
their Beneficiaries, shall be used to pay benefits to such Persons and to pay
administrative expenses to the extent not paid by the Employer and shall not
revert to or inure to the benefit of the Employer.





















13-3

--------------------------------------------------------------------------------




ARTICLE 14

Top-Heavy Plan Provisions


14.1          Top-Heavy Determination.

          If this plan is or becomes a Top-Heavy Plan in a Plan Year, the
provisions of this article shall supersede all conflicting plan provisions.

          (a)          Top-Heavy Plan. "Top-Heavy Plan" means this plan for a
Plan Year if:

                    (i)          Not Required or Permissive Aggregation Group.
This plan is not part of a Required Aggregation Group or a Permissive
Aggregation Group, and the Top-Heavy Ratio exceeds 60%;

                    (ii)          Required Aggregation Group. This plan is part
of a Required Aggregation Group (but not part of a Permissive Aggregation
Group), and the Top-Heavy Ratio for the Required Aggregation Group exceeds 60%;
or

                    (iii)          Permissive Aggregation Group. This plan is
part of a Permissive Aggregation Group, and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60%.

          (b)          Calculation. The calculation of the Top-Heavy Ratio
and the extent to which benefit payments, rollovers, and transfers are taken
into account will be made in accordance with Code Section 416 and Regulations.

                    (i)          Disregard Certain Employees. In calculating the
Top-Heavy Ratio, the account balance or Accrued Benefit of a Participant who was
a Key Employee in a prior year but is no longer a Key Employee or has not
performed services for an Employer maintaining this plan at any time during the
one-year period ending on the Determination Date(s) will be disregarded.

                    (ii)          Ownership. Ownership shall be determined under
Code Section 318 as modified by Code Section 416(i)(1)(B)(iii) without regard to
the aggregation rules under Code Section 414.













14-1

--------------------------------------------------------------------------------




                    (iii)          Rollovers and Transfers. A lump-sum payment
rolled over or an amount transferred from this plan to another qualified
retirement plan of the Employer or a Related Employer shall not be included in
the Present Value of Accrued Benefits under this plan. A payment of benefits
rolled over or an amount transferred from another qualified retirement plan of
the Employer or a Related Employer to this plan shall be included in the
Present Value of Accrued Benefits under this plan. If a rollover or transfer to
a qualified retirement plan of an unrelated employer was initiated by the former
Participant, it shall be deemed a lump-sum payment from this plan. If a rollover
or transfer from a qualified retirement plan of an unrelated employer to this
plan for a Participant was initiated by the Participant, it shall not be
included in the Present Value of Accrued Benefits under this plan unless the
rollover or transfer to this plan was accepted on or before December 31, 1983.


14.2          Top-Heavy Definitions.

          For purposes of this article, the following terms have the stated
meanings:

          (a)          Top-Heavy Ratio. "Top-Heavy Ratio" means the ratio, as of
this plan's Determination Date, calculated by dividing the aggregate Present
Value of Accrued Benefits of all Key Employees of each plan in the Required
Aggregation Group (and each other plan in the Permissive Aggregation Group, if
necessary or desirable) by the aggregate Present Value of Accrued Benefits of
all Participants under all plans in the Required (or Permissive) Aggregation
Group.

          (b)          Present Value of Accrued Benefits.

                    (i)          This Plan. "Present Value of Accrued Benefits"
under this plan means the Actuarially Equivalent present value of the Accrued
Benefits of all Participants and Beneficiaries determined as of the
Determination Date. The Present Value of Accrued Benefits includes:

                              (A)          One-Year Period. The amount of
benefit payments made from this plan due to termination of employment, death or
disability during the one-year period ending on the Determination Date; and

                              (B)          Five-Year Period. The amount of
benefit payments made from this plan for any other reason during the five-year
period ending on the Determination Date.

                    (ii)          Accrual Method. The Accrued Benefit of any
Participant who is not a Key Employee shall be determined (i) under the method,
if any, that applies uniformly with respect to all defined benefit plans
maintained by the Employer, or (ii) if there is no uniform method, as if the
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional rule of Code Section 411(b)(1)(C).

                    (iii)          Other Plans. The Present Value of Accrued
Benefits shall be determined with respect to, and pursuant to the provisions of,
all qualified retirement plans (including a simplified employee pension plan) in
the aggregation group.




14-2

--------------------------------------------------------------------------------




                    (iv)          Unpaid Contribution. A contribution not paid
as of a Determination Date for any plan in the aggregation group shall be
included in the determination of the Present Value of Accrued Benefits as
required under Code Section 416 and Regulations.

                    (v)          Actuarial Assumptions. If this plan is part of
a Permissive Aggregation Group or a Required Aggregation Group and at least one
of the qualified retirement plans aggregated with this plan is a defined benefit
plan, the Present Value of Accrued Benefits under any such defined benefit plan
shall be determined based on the interest rate and mortality table set forth in
Section 7.2.

          (c)          Required Aggregation Group. "Required Aggregation Group"
means all qualified retirement plans, including terminated plans, of the
Employer and each Related Employer in which at least one Key Employee is a
participant, plus all other qualified retirement plans of the Employer and each
Related Employer, that enable one or more of the plans covering at least one Key
Employee to meet the requirements of Code Sections 401(a)(4) or 410.

          (d)          Permissive Aggregation Group. "Permissive Aggregation
Group" means all qualified retirement plans, including terminated plans, if any,
of the Employer and each Related Employer that are part of a Required
Aggregation Group that includes this plan, plus any other qualified retirement
plan (designated by the Employer) of the Employer and each Related Employer that
is not part of the Required Aggregation Group but that, when considered part of
the Permissive Aggregation Group, does not prevent the group from meeting the
requirements of Code Sections 401(a)(4) and 410.

          (e)          Determination Date. For any Plan Year after the initial
Plan Year, "Determination Date" means the last day of the preceding Plan Year.
For the initial Plan Year, "Determination Date" means the last day of the
initial Plan Year.

                    (i)          Present Value of Accrued Benefits.  The Present
Value of Accrued Benefits are determined as of the most recent Top-Heavy
Valuation Date within the 12-month period ending on the Determination Date.

                    (ii)          Multiple Plans.  When aggregating plans, the
Present Value of Accrued Benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

          (f)          Key Employee. "Key Employee" means an Employee or former
Employee (including any deceased Employee or the Beneficiary of any deceased
Employee) who, under Code Section 416(i), is or was, during the Plan Year that
includes the Determination Date, one of the following:

                    (i)          Officer. An officer of an Employer or Related
Employer if the officer's Section 415 Compensation exceeds $130,000 (as adjusted
under Code Section 416(i)(1) for Plan Years beginning after December 31, 2002);




14-3

--------------------------------------------------------------------------------




                    (ii)          5% Owner. A 5% Owner; or

                    (iii)          1% Owner; $150,000 Compensation. A 1% owner,
determined under the definition of 5% Owner but replacing "5%" with "1%," whose
Section 415 Compensation exceeds $150,000.

                    Ownership under (ii) and (iii) shall be determined
separately for each Employer and Related Employer. Compensation for (i) and
(iii) above for a Plan Year is determined without regard to the Annual
Compensation Limit. For Plan Years beginning before January 1, 1998, for
purposes of determining compensation under (i) and (iii) above, compensation
means Section 415 Compensation plus elective contributions that are excluded
from gross income by Code Sections 125, 402(e)(3), 402(h)(1)(B), or 403(b).

          (g)          Top-Heavy Valuation Date. "Top-Heavy Valuation Date"
means, for a defined contribution plan (including a simplified employee pension
plan), the date for revaluation of the assets to market value coinciding with,
or occurring most recently within the 12-month period ending on, the
Determination Date. For a defined benefit plan, the term means the most recent
date used for computing the plan costs for minimum funding purposes (whether or
not an actuarial valuation is performed during that Plan Year) occurring within
the 12-month period ending on the Determination Date.


14.3          Minimum Benefits.

          For each Plan Year in which this plan is or becomes a Top-Heavy Plan,
each Participant who is not a Key Employee and who completes at least 1,000
Hours of Service shall accrue a Minimum Accrued Benefit.

          (a)          Minimum Accrued Benefit. The "Minimum Accrued Benefit"
for a Participant who is not a Key Employee means the monthly amount of a
pension benefit payable as a Single Life Annuity beginning on the first day of
the first month following the Participant's Normal Retirement Date. The monthly
amount shall be 2% of Minimum Average Monthly Compensation multiplied by Years
of Vesting Service (maximum of 10 years) earned for Plan Years beginning on or
after January 1, 1984, during which this plan is a Top-Heavy Plan.

          (b)          Minimum Average Monthly Compensation. "Minimum Average
Monthly Compensation" means the Participant's Average Monthly Compensation,
provided that Minimum Average Monthly Compensation shall not be less than the
average of the Participant's HCE Compensation for the five consecutive Plan
Years during the Participant's period of employment that yield the highest
amount. The five consecutive Plan Years shall not include Plan Years beginning
before January 1, 1984, and any Plan Year after the last Plan Year in which this
plan is a Top-Heavy Plan, and shall not include or be deemed interrupted by,
Plan Years during which the Participant Employee does not earn a Year of Vesting
Service.





14-4

--------------------------------------------------------------------------------




14.4          Vesting Schedule.

          The vesting schedule for each Participant who has an Hour of Service
during a Plan Year in which this plan is or becomes a Top-Heavy Plan shall be
replaced with the following schedule:

 

Years of Vesting Service

 

Vested Percentage

 

 

 

 

 

 

 

 

 

 

Less than 2 years

 

-0-

 

 

 

 

2 years

 

20%

 

 

 

 

3 years

 

40%

 

 

 

 

4 years

 

60%

 

 

 

 

5 years or more

 

100%

 

 

          (a)          Cessation. If this plan ceases to be a Top-Heavy Plan,
vested percentages shall continue to be determined under this schedule.

          (b)          Vesting Schedule Change. Any change in the vesting
schedule due to this plan becoming, or ceasing to be, a Top-Heavy Plan shall be
treated as an amendment to this plan, and all rules applying to the amendment of
a vesting schedule shall apply.
















14-5

--------------------------------------------------------------------------------




          The Employer has executed this instrument this _______ day of
____________, ____.

 

 

WOLVERINE WORLD WIDE, INC.

 

 

 

 

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Its

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Employer























-1-

--------------------------------------------------------------------------------




          PW Trust Company ("Trustee") accepts the duties, powers and
responsibilities of the Trustee as described in Articles 9 and 10 of the
Wolverine Employees' Pension Plan, effective as of _______________, ____.


Dated: ______________, ____

 

PW TRUST COMPANY

 

 

 

 

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Its

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Trustee

























-2-

--------------------------------------------------------------------------------




          GC Trust Company ("Trustee") accepts the duties, powers and
responsibilities of the Trustee as described in Articles 9 and 10 of the
Wolverine Employees' Pension Plan, effective as of _______________, ____.


Dated: ______________, ____

 

CG TRUST COMPANY

 

 

 

 

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Its

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Trustee

























-3-

--------------------------------------------------------------------------------




SCHEDULE A
COVERED EMPLOYEE GROUPS/ADOPTING EMPLOYERS
(Except Sections 4.6 and 4.7)


 


UNIT

 

EFFECTIVE DATE
   UNDER PLAN   

 

 

 

 

 

 

 

Frolic Footwear Division -
   Salaried

 


02-01-70

 

 

Hush Puppies Retail, Inc. -
   Division 5

 


01-01-77

 

 

Tru-Stitch Footwear Division -
   Salaried D

 


01-01-70

 

 

Tru-Stitch Footwear Division -
   Hourly - Non Union

 


01-01-85

 

 

Wolverine Employees

 

01-01-69

 

 

Brooks Shoe Company, Inc.

 

01-01-82

 

 

Viner Bros., Inc.

 

04-01-84

 

 

Town & Country Shoes, Inc.

 

06-01-81

 

 

Wolverine Hy-Test, Inc.
non-collective bargained employees

 


04-17-96

 



COVERED EMPLOYEE GROUPS/ADOPTING EMPLOYERS
(Section 4.6 and 4.7)

 

 

EFFECTIVE DATE

 

 

 

 

 

 

Wolverine World Wide, Inc.

01-01-94

 

 

Town & Country Shoes, Inc.

01-01-94

 

 

Brooks Shoe Company, Inc.

01-01-94

 

 

Viner Bros, Inc.

01-01-94

 

 

Little Falls Footwear Division

01-01-94

 

 

Hush Puppies Retail, Inc. - Division 05

01-01-94

 

 

Wolverine World Wide, Inc. Salaried at Puerto Rico

01-01-94

 

 

Wolverine Procurement, Inc.

01-01-94

 

 

B&B Shoe Division.

01-01-94

 

 

Wolverine Hy-Test, Inc.
   non-collectively bargained employees


04-17-96

 








--------------------------------------------------------------------------------




SCHEDULE B


Retirement Date (Normal/Deferred Benefit),
Date of Disability (Disability Retirement
Benefit) or Termination of Employment Date
(Early Retirement/Monthly Deferred

--------------------------------------------------------------------------------

 



Dollar Benefit
Multiplier

 

 

 

January 1, 1976 - December 31, 1978

 

$4 (pre-1/1/76
Service)/ $6
(post-12/31/75
Service)

 

 

 

January 1, 1979 - December 31, 1983

 

$6.00

January 1, 1984 - December 31, 1975

 

$7.00

January 1, 1986 - December 31, 1988

 

$8.00

January 1, 1989 - December 31, 1989

 

$8.50

January 1, 1990 - December 31, 1991

 

$9.00

January 1, 1992 - December 31, 1992

 

$11.00

January 1, 1993 - December 31, 1993

 

$12.00

January 1, 1994 - December 31, 1994

 

$14.00

January 1, 1995 - December 31, 1995

 

$15.00

January 1, 1996 - December 31, 1997

 

$16.00

January 1, 1998 - December 31, 1998

 

$18.00

January 1, 1999 - December 31, 1999

 

$20.00

January 1, 2000 - December 31, 2000

 

$21.00

January 1, 2001 - December 31, 2001

 

$23.00

January 1, 2002 or after

 

$24.00












--------------------------------------------------------------------------------




SCHEDULE C-1
FORMER PARTICIPANTS UNDER
WEBSTER MANUFACTURING UNIT
HOURLY RATED EMPLOYEES PENSION PLAN


          C1.1          Purpose. This Schedule recognizes and preserves certain
benefits resulting from the merger of the above Plan ("Webster Plan") with this
Plan effective May 31, 1988.

          C1.2          Participant. Each Participant in the Webster Plan on May
31, 1988, shall be a C-1 Participant.

          C1.3          Benefit. Each C-1 Participant's Accrued Benefit shall be
equal to the sum of:

                    (a)          Post-May 31, 1998. $3 multiplied by Years of
Benefit Service after May 31, 1988 (utilizing a full year of Benefit Service for
1998).

                    (b)          1970 - June 1, 1988. $3 multiplied by Years of
Benefit Service between January 1, 1970, and June 1, 1988, under the Webster
Plan, and

                    (c)          Pre-1970. $1.20 multiplied by the Participant's
Years of Benefit Service under the Webster Plan before January 1, 1970.

          C1.4          Supplemental Benefit. Each C-1 Participant who
terminates employment after May 31, 1988, shall be entitled to a monthly accrued
benefit in addition to the benefit set forth above equal to the actuarially
equivalent of the following applicable single sum amount.

                    (a)          1-10 Years of Service. If the C1 Participant
had completed 1 but less than 10 Years of Service, $111 multiplied by the by the
Participant's Years of Service.

                    (b)          10-20 Years of Service. If the C1 Participant
had completed 10 but less than 20 Years of Service, $166.50 multiplied by the by
the Participant's Years of Service.

                    (c)          At Least 20 Years of Service. If the C1
Participant had completed at least 20 Years of Service, $222 multiplied by the
by the Participant's Years of Service.











--------------------------------------------------------------------------------




SCHEDULE C-2
BENEFITS FOR CERTAIN FORMER EMPLOYEES
1994 SPECIAL SEVERANCE PROGRAM


          C2.l          Purpose. The purpose of this Schedule is to provide
benefits for certain Participants of the Plan who retire under the 1994
Wolverine Special Severance Program (the "1994 Program").


          C2.2          C-2 Participant. A Participant shall be a "C-2
Participant" if the Participant is eligible for and elects between November 3,
1994 and December 18, 1994 to retire under the 1994 Program.


          C2.3          Highly Compensated Exclusion. The benefits under this
Schedule shall not be available to a Participant who is a "Highly Compensated
Employee."


          C2.4          Amount of Pension. Each C-2 Participant shall be
entitled to a monthly pension computed under Section 5.1 of the Plan, based on
final average earnings and years of credited service at the date that employment
with the Employers terminates. If the pension of a C-2 Participant is determined
under subsection 4.2(a) of the Plan, then the amount payable to the C-2
Participant as of the first day of any month coincident with or preceding the
date the C-2 Participant attains age 62 shall be calculated without reduction of
the monthly Social Security Allowance.


          C2.5          Full Vesting. Each C-2 Participant shall be fully vested
in the Participant's benefits under the Plan.


          C2.6          Commencement of Pension. Payment of the monthly pension
to a C-2 Participant shall begin as of the first day of the month coincident
with or next following the date that employment terminates. The pension of a C-2
Participant shall not be reduced for commencement prior to normal retirement
date.












--------------------------------------------------------------------------------




SCHEDULE C-3
NONDISCRIMINATORY EXECUTIVE BENEFITS


          C3.1          Purpose. The purpose of this Supplement is to define and
designate certain executives of the Company to receive benefits under a
nondiscriminatory enhancement of the Plans' benefit formula.


          C3.2          A Executive. An "A Executive" is a Participant whose
name is listed below in this section:

 

•

G. Bloom

(Normal Retirement 5/1/2000)

 

•

W. Brown

 

 

•

J. Deem

(Deferred vested as of 10/30/2001)

 

•

L. Dubrow

(Deferred vested as of 10/30/2001)

 

•

S. Duffy

 

 

•

D. Estes

 

 

•

S. Gulis

 

 

•

B. Krueger

 

 

•

T. O'Donovan

 

 

•

R. Sedrowski

 


          C3.3          B Executive. A "B Executive" is a Participant whose name
is listed below in this Section:

 

•

O. Baxter (for benefits accrued through 12/31/2003)

 

•

A. Croci

 

 

•

R. DeBlasio

 

 

•

T. Gedra

 

 

•

B. Jungers

 

 

•

J. Lovejoy

(Normal retirement / /2000)

 

•

T. Mundt

 

 

•

N. Ottenwess

 

 

•

D. West

 

 

•

G. Fountain

 

 

•

J. Lavertue

 

 

•

A.T. Payne, III

 

 

•

S. Zimmerman

 

 

•

J. Weston

 


          C3.4          Modifications. The Company may add, remove, or
reclassify a Participant under this Schedule. The modification of a
Participant's status may not reduce a Participant's benefit or become effective
as determined on the date immediately before 45 days after the Participant
receives notice of the modification.




--------------------------------------------------------------------------------




SCHEDULE C-4
BENEFITS FOR CERTAIN FORMER EMPLOYEES
OF FROLIC FOOTWEAR DIVISION
OR THE WOLVERINE SLIPPER GROUP


          C4.l          Purpose. The purposes of this Schedule C-4 is to provide
benefits for certain Participants of Wolverine Employees' Pension Plan (the
"Plan") who terminate employment under The Frolic Footwear Special Severance
Program dated August 4, 1997, (the "Frolic Program") and the Wolverine Slipper
Group Special Severance Program (the "Slipper Program") dated December 1997.


          C4.2          C-4 Participant. A Participant will be a "C-4
Participant" if the Participant is eligible for and elects to terminate
employment under the "Frolic Program" no later than September 15, 1997, or under
the "Slipper Program" no later than January 30, 1998.


          C4.3          Highly Compensated Employees Excluded. A Participant who
is a "Highly Compensated Employee" shall not be entitled to any benefits under
this Schedule.


          C4.4          Amount of Pension. Each C-4 Participant shall be
entitled to a monthly pension computed under subsection 4.1 of the Plan based on
final average earnings and years of credited service at the date that employment
terminates. If the pension of a C-4 Participant is determined under subparagraph
5.1(c)(i)(A) of the Plan, then the amount payable as of the first day of any
month on or before the date the Participant attains age 62 shall be calculated
without reduction for the Social Security Allowance.


          C4.5          Full Vesting. Each C-4 Participant shall be fully vested
in his benefits under the Plan.


          C4.6          Commencement of Pension. Payment of the monthly pension
to a C-4 Participant shall begin as of the first day of the month coincident
with or next following the date that his employment with the employers
terminates, in the full amount determined under paragraph G-4 above. The pension
of a Supplement G Participant shall not be reduced for commencement prior to
normal retirement date.










--------------------------------------------------------------------------------




SCHEDULE C-5
2000 EARLY RETIREMENT WINDOW


          C5.1          Purpose. The purpose of this Schedule C-5 is to provide
benefits for TruStitch employee Participants of the Wolverine Employees' Pension
Plan who were eligible to terminate employment under the Wolverine Early
Retirement Window-2000, dated July 12, 2000. (2000 Window) but remained employed
as of June 1, 2001, Participants who terminated employment under the 2000
Window, or members who terminated under the reduction in force dated July 12,
2000, and were listed as severance only in the listing maintained by the
Employer (the RIF).


          C5.2          C-5 Participant. A Participant will be a C-5 Participant
if the Participant is eligible and retired under the 2000 Window or was
terminated under the RIF.


          C5.3          Calculation of Pension. For purposes of calculating the
Normal, Late, Early, or Deferred Vested Benefit and for purposes of commencing
benefits under those sections, a C-5 Participant shall be deemed to be 5 years
older or age 65 whichever is less. However, this increase in age shall not
change a Participant's normal retirement date.


          C5.4          Amount of Pension. In addition to the increased age: a
C-5 Participant shall be entitled to;

                    (a)          Lump Sum. The following Lump Sum payment

 

Health Care Plan Status

 

Lump Sum Amount

 

 

(as of July 12, 2000)

 

 

 

 

 

 

Employee Only

 

$

1576.08

 

 

 

Employee & Child

 

$

3050.22

 

 

 

Employee & Spouse

 

$

3874.92

 

 

 

Employee & Family

 

$

4932.42

 

 

This benefit shall not apply to C-5 Participants who remained employed on June
1, 2001.

                    (b)          Age 60-65. If the Participant is at least age
60, an additional percentage increase in the benefit calculated under C5.3
above, as follows;

 

Age
(as of July 12, 2000)

 

Percentage Increase
in Benefit

--------------------------------------------------------------------------------

 

 

60 but less than 61

 

2%

 

 

 

61 but less than 62

 

4%

 

 

 

62 but less than 63

 

6%

 

 

 

63 but less than 64

 

8%

 

 

 

64 or more

 

10%

 

 




--------------------------------------------------------------------------------




          C5.5          414(k) Transfer. For purposes of Section 4.7:

                    (a)          Allocation of Transfer. A C-5 Participant shall
be treated as having retired during the year of termination of employment.

                    (b)          Vesting. A C-5 Participant shall be fully, 100%
vested in the Participant's Section 414(k) account.


          C5.6          Full Vesting. A Participant who is terminated under the
RIF and listed in the "Severance Only" classification shall be fully vested in
the accrued benefits under the Plan (including the benefits provided by this
Schedule).


          C5.7          Commencement of Pension. Benefits shall be paid as
follows:

                    (a)          Lump Sum The lump sum benefit, as soon as
administratively feasible after the expiration of the revocation period
following written acceptance of the 2000 Window.

                    (b)          Monthly Pension The monthly pension at the
first day of any month following the latest of: expiration of the revocation
period following written acceptance of the 2000 Window; the attainment of the
deemed age of 60 by a C-5 Participant; or a C-5 Participant's termination of
employment on or after June 1, 2001.





















-2-

--------------------------------------------------------------------------------




SCHEDULE C-6
HY-TEST MERGER

          C6.1          Purpose. The purpose of this Schedule is to reflect the
merger of the Wolverine Hy-Test, Inc. Collectively Bargained Pension Plan
(Hy-Test Plan) with this Plan and to provide enhanced pension benefits for
members formerly included within the drivers unit represented by Teamsters Local
406 (Teamsters Unit).

          C6.2          Participants Included. This Schedule shall apply to
Participants formerly included within the Hy-Test Plan and formerly covered by a
collective bargaining agreement between the Employer and Local 160A, UNITE!,
AFL/CIO/CLC and, only where specifically designated, to Participants within the
Teamsters Unit.

          C6.3          Teamsters Unit Members. Each Participant included within
the Teamsters Unit shall be fully vested in the Participants accrued benefit as
of the member's termination of employment. Each Participant between ages 55 and
60 as of September 30, 2000, shall receive an additional seven Years of Vesting
Service for purposes of determining the Participant's eligibility for monthly
pension benefits.

          C6.4          Hy-Test Members. The following provisions apply to
former Participants of the Hy-Test Plan.

                    (a)          Normal Retirement. A Participant whose
employment terminates, other than by death or Disability, on the Participant's
Normal Retirement Date is eligible for a Normal Retirement Benefit.

                              (i)          Normal Retirement Date. "Normal
Retirement Date" means the date the Participant attains age 62.

                              (ii)          Normal Retirement Benefit. "Normal
Retirement Benefit" means the Participant's Accrued Benefit. The monthly Normal
Retirement Benefit shall be not less than the amount of any Early Retirement
Benefit to which the Participant was entitled if the Participant had retired at
any time under the provisions of C6.4(b).

                              (iii)          Accrued Benefit. "Accrued Benefit"
means a monthly pension benefit, payable as a Single Life Annuity, beginning on
the first day of the month following the Participant's Normal Retirement Date.
The monthly amount shall be equal to the Participant's Years of Benefit Service
multiplied by the applicable Benefit Rate set forth in this subsection.

 

Retirement Date

 

Benefit Rate

 

 

 

 

 

 

 

On or after January 1, 1996

 

$10.25

 

 

On or after January 1, 1997

 

$10.75

 

 

On or after January 1, 1998

 

$11.00

 

 

On or after March 1, 1999

 

$12.00

 

 

On or after January 1, 2000

 

$13.00

 




--------------------------------------------------------------------------------




                    (iv)          Benefit Service. A Participant earns a "Year
of Benefit Service" for each Plan Year under the following schedule:

 

Hours of Service
in Covered Employment

 

Percentage of
Year of Service

 

 

 

 

 

 

 

 

 

 

0

-

199

 

0

 

 

 

200

-

499

 

25

%

 

 

500

-

799

 

50

%

 

 

800

-

999

 

75

%

 

 

1,000

or

more

 

100

%

 

          (b)          Early Retirement. A Participant whose employment
terminates, other than by death or Disability, on or after the Participant's
Early Retirement Date and before the Participant's Normal Retirement Date is
eligible for an Early Retirement Benefit.

                    (i)          Early Retirement Date. "Early Retirement Date"
means the date the Participant attains age 55, or if later, the date the
Participant completes 25 Years of Vesting Service.

                    (ii)          Early Retirement Benefit. "Early Retirement
Benefit" means the Participant's Accrued Benefit determined as of the date that
the Participant's employment terminated.

                    (iii)          Early Payment. A Participant who is eligible
for Early Retirement may elect to begin payment on the first day of any month
following the termination of employment after the Participant's Early Retirement
Date. If the Participant elects and payment begins before the first day of the
month after the Participant's Normal Retirement Date, the monthly amount of the
benefit shall be reduced and shall be the actuarial equivalent of the Accrued
Benefit payable at the Participant's Normal Retirement Age.

          (c)          Late Retirement. A Participant whose employment
terminates after the Participant's Normal Retirement Date is eligible for a Late
Retirement Benefit.

                    (i)          Late Retirement Date. "Late Retirement Date"
means the date that the Participant's employment terminates or, if earlier, the
Participant's Required Beginning Date.

                    (ii)          Late Retirement Benefit. "Late Retirement
Benefit" means a monthly pension equal to:

                              (A)          Pre-Age 70 1/2. If the Participant's
employment terminated on or before the Required Beginning Date, the Normal
Retirement Benefit determined as of the Late Retirement Date, including any
additional benefits accrued for the period of the Participant's employment after
the Normal Retirement Date.





-2-

--------------------------------------------------------------------------------




                              (B)          Post-Age 70 1/2. If the Participant's
employment terminated after the Required Beginning Date, the amount determined
in (A) above reduced by the actuarial equivalent of the total plan distributions
made to the Participant up to the Participant's Late Retirement Date. The
benefit shall not be reduced to an amount less than the Participant's Accrued
Benefit determined as of the Participant's Normal Retirement Date.

          (d)          Deferred Vested Retirement. A Participant who has an
Accrued Benefit and whose employment terminated before the Participant's Normal
or Early Retirement Date, other than by death or Disability, is eligible for a
Deferred Vested Benefit.

                    (i)          Deferred Vested Benefit. "Deferred Vested
Benefit" means the Participant's Accrued Benefit determined as of the date that
the Participant's employment terminated.

                    (ii)          Early Payment. If the Participant is eligible
and elects payment of the Deferred Vested Benefit before the first day of the
month following the Participant's Normal Retirement Date, the monthly amount of
the benefit shall be reduced and shall be determined in the same manner as
provided for early payment of the Early Retirement Benefit.

          (e)          Death Benefits. A death benefit shall be paid only as
provided in this section.

                    (i)          Death Before Annuity Starting Date. If a
Participant who has an Accrued Benefit dies before the Annuity Starting Date,
benefits will be paid as follows:

                              (A)          Surviving Spouse. If the Participant
has a Surviving Spouse, the Surviving Spouse shall receive a QPSA unless the
Surviving Spouse waives the QPSA and elects another available form of payment.

                                        (1)          Spouse Defined. "Spouse"
means the husband or wife to whom the Participant was married at any specified
time. A former Spouse shall not be a Spouse except to the extent specified in a
QDRO.

                                        (2)          Surviving Spouse Defined.
"Surviving Spouse" means the Spouse to whom the Participant was married at the
time of death and who survives the Participant. If the Participant dies before
benefit payments begin, "Surviving Spouse" means the Spouse to whom the
Participant was married for at least 12 consecutive months at the Participant's
death and who survives the Participant.











-3-

--------------------------------------------------------------------------------




                                        (3)          QPSA Defined. "QPSA" means
a qualified pre-retirement survivor annuity that is a monthly Single Life
Annuity payable to the Surviving Spouse of a Participant. The monthly amount of
the QPSA is 50% of the benefit that would have been payable to the Participant
if the Participant had retired on the day before the Participant died and had
elected to have benefit payments begin on the earliest permitted payment date in
the form of an immediate QJSA.

                              (B)          No Surviving Spouse. If the
Participant does not have a Surviving Spouse, a benefit shall not be payable
under this plan.

                    (ii)          Death After Annuity Starting Date. If a
Participant who has a Vested Accrued Benefit dies after the Annuity Starting
Date, the Beneficiary shall be paid any remaining benefits payable under the
form of payment the Participant was receiving before death.

          (f)          Benefit Rules.

                    (i)          Single Benefit. A Participant shall not receive
more than one type of benefit in any month.

                    (ii)          Previously Paid Benefits. The amount of a
benefit payable under this article shall be reduced by the amount of benefits
previously paid to or with respect to the Participant, including a lump-sum
payment of the Participant's entire Vested Accrued Benefit after the
Participant's employment terminates. All reductions shall be computed on a
uniform basis by calculating and offsetting the Actuarially Equivalent value of
the benefit previously paid from the Participant's final benefit.

                    (iii)          Transfer. A transfer between Covered
Employment and employment with the Employer other than Covered Employment, or a
transfer between the Employer and a Related Employer, is not termination of
employment.

                    (iv)          Pay Status. Benefits in pay status on or after
the merger shall continue to be paid in the form provided by the Plan.

          (g)          Vested Percentage. A Participant's Accrued Benefit shall
be 100% vested. A Participant shall be credited with Vesting Service for full
years of benefit service under the Florsheim Shoe Company Retirement Plan as of
April 17, 1996.

          (h)          Time of Payment. Subject to the QJSA and QPSA provisions
of this plan and the required distribution, benefit payments shall begin not
later than 60 days after the end of the Plan Year that includes the
Participant's Normal Retirement Date or, if later, the end of the Plan Year in
which employment terminates.

                    (i)          Normal Retirement Benefit. The Normal
Retirement Benefit shall begin on the first day of the month following the
Participant's Normal Retirement Date.






-4-

--------------------------------------------------------------------------------




                    (ii)          Early Retirement Benefit. The Early Retirement
Benefit shall begin on the first day of the month following the Participant's
Normal Retirement date. The Participant may elect earlier payment beginning on
the first day of any month following the Participant's Early Retirement Date.

                    (iii)          Late Retirement. The Late Retirement Benefit
shall begin on the first day of the month following the Participant's
termination of employment or, if earlier, the Participant's Required Beginning
Date.

                    (iv)          Deferred Vested Benefit. The Deferred Vested
Benefit shall begin on the first day of the month following the Participant's
Normal Retirement Date. If the Participant is credited with at least 25 (or 10
if the Participant's termination is due to permanent closing of the facility in
which the Participant was employed) Years of Vesting Service at termination of
employment, the Participant may elect earlier payment beginning on the first day
of any month following the date the Participant attains age 55.

                    (v)          Death Benefit.

                              (A)          Before Annuity Starting Date. The
QPSA shall begin on the first day of the month following the date of death, or
if later, the first day a Participant could have elected early payment of an
Early Retirement Benefit or a Deferred Vested Benefit, if applicable. The
Surviving Spouse may elect to delay commencement of the benefit to the first day
of any later month but not later than the first day of the month following the
Participant's Normal Retirement Date.

                              (B)          After Annuity Starting Date. If the
form of payment to the Participant provides for benefits after the Participant's
death, the continuing benefit shall be paid to the Beneficiary as provided.

                    (vi)          Immediate Payment. If the Participant's
employment terminates for any reason before the Participant's Normal Retirement
Date and the Actuarially Equivalent present value of the Participant's Vested
Accrued Benefit, including any earlier payments, is $5,000 or less, the
Administrator shall direct payment of the present value as soon as
administratively feasible following termination of employment.

          (i)          Determination of Benefits. The age of the individuals to
whom benefits are payable shall be determined as of the date the benefit is
payable. All forms of payment under this Schedule shall be Actuarially
Equivalent to the benefit payable as a Single Life Annuity. "Actuarially
Equivalent" means equal in value based on the following actuarial assumptions:

                    (i)          Interest Rate. 6 1/2% per annum, compounded
annually.

                    (ii)          Mortality Table. 1971 Group Annuity Mortality
Table assuming three males for every seven females

                    (iii)          Lump Sum Determination. Actuarial Equivalence
of a lump-sum payment shall be determined based on.




-5-

--------------------------------------------------------------------------------




                              (A)          Mortality. The 1983 Group Annuity
Mortality Table weighted 50% male and 50% female.

                              (B)          Interest Rate. An interest rate for
the Plan Year consisting of the annual rate of interest on 30-year Treasury
securities for the month of December preceding the Plan Year in which the lump
sum is calculated.

          (j)          Form of Payment.

                    (i)          Standard Form. Benefits under this Schedule
shall be paid as follows:

                              (A)          Married. If the Participant is
married when benefit payments are to begin, the Participant's benefit shall be
paid as a QJSA unless the Participant waives the QJSA, with consent of the
Spouse, and properly elects another available form of payment.

                                        (1)          Definition. "QJSA" means an
immediate qualified joint and survivor annuity under which a reduced (compared
to amount of the Participant's Vested Accrued Benefit payable as a Single Life
Annuity) amount is payable to the Participant for life and 50% of the reduced
amount is payable to the Surviving Spouse, if any, for life after the
Participant's death.

                                        (2)          Monthly Payments. The
monthly amount payable to the Participant and the monthly amount payable to the
Surviving Spouse shall not increase after payments begin. The monthly payments
under the QJSA shall be such that the value of the expected payments to the
Participant and the Surviving Spouse is Actuarially Equivalent to the benefit
payable as a Single Life Annuity.

                              (B)          Not Married. If the Participant is
not married when benefit payments are to begin, the Participant's benefit shall
be paid as a Single Life Annuity, unless the Participant waives that form and
properly elects another available form of payment.

                    (ii)          Optional Forms of Payment. Upon waiver of the
QJSA, Participant may elect a Single Life Annuity. A "Single Life Annuity" is a
monthly benefit payable in equal installments for the life of the Participant or
other individual with no payments to be made for any periods after the
recipient's death.

          (k)          Merger Schedule. The Company shall, as required by Code
Section 414(l), maintain a special schedule of benefits payable on a termination
basis for Hy-Test Participants as required under Regulation 1.414(l)-1(h). The
special benefits shall be payable in the priority required by Regulation
1.414(l)-1(h) if the Plan terminates on or before December 31, 2005. If the
liabilities attributable to benefits payable under this Schedule are spun off or
transferred to another plan on or before December 31, 2005, the Plan shall
transfer assets to the spun off or transferee plan sufficient to satisfy the
liabilities in full.






-6-

--------------------------------------------------------------------------------




SCHEDULE C-7
2001 EARLY RETIREMENT WINDOW/
SPECIAL SEVERANCE PROGRAM


          C7.1          Purpose The purpose of this Schedule is to provide
benefits for Wolverine Footwear employee Participants of the Wolverine
Employees' Pension Plan who were eligible to terminate employment under the
Wolverine Special Severance Program Early Retirement Window-2001 (current
Footwear employee, age 60 before January 31, 2002, 15 years of continuous
service by August 31, 2001 and not within an excluded job classification).


          C7.2          C-7 Participant A Participant will be a C-7 Participant
if the Participant is eligible under the 2001 Window.


          C7.3          Calculation of Pension For purposes of calculating the
Normal or Deferred Commencement Retirement, Early Retirement, or Monthly
Deferred Benefit and for purposes of commencing benefits under those sections, a
C-7 Participant shall be deemed to be 5 years older or age 65 whichever is less.
However, this increase in age shall not change a Participant's normal retirement
date.


          C7.4          Amount of Pension In addition to the increased age: a
C-7 Participant shall be entitled to;

                    (a)          Lump Sum the following Lump Sum payment

 

Health Care Plan Status

 

Lump Sum Amount

 

 

(as of October 1, 2001)

 

 

 

 

 

Employee Only

 

$

1758.63

 

 

 

Employee & Child

 

$

3404.83

 

 

 

Employee & Spouse

 

$

4329.55

 

 

 

Employee & Family

 

$

5506.84

 

 

                    (b)          Age 60-65 If the Participant is at least age
60, an additional percentage increase in the benefit calculated under C7.3
above, as follows;

 

Age
(as of July 12, 2000)

 

Percentage Increase
in Benefit

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

60 but less than 61

 

2

%

 

 

61 but less than 62

 

4

%

 

 

62 but less than 63

 

6

%

 

 

63 but less than 64

 

8

%

 

 

64 or more

 

10

%

 




--------------------------------------------------------------------------------




          C7.5          414(k) Transfer Allocation. For purposes of Section
4.7(c) (allocation of 414(k) transfer amounts), a C-7 Participant shall be
treated as having retired during the year of termination of employment.


          C7.6          Commencement of Pension. Benefits shall be paid as
follows:

                    (a)          Lump Sum The lump sum benefit, as soon as
administratively feasible after the expiration of the revocation period
following written acceptance of the 2001 Window.

                    (b)          Monthly Pension The monthly pension at the
first day of any month following the latest of: expiration of the revocation
period following written acceptance of the 2001 Window; the attainment of the
deemed age of 60 by a C-7 Participant; or a C-7 Participant's termination of
employment on or before December 31, 2001.
























-2-

--------------------------------------------------------------------------------




SCHEDULE C-8
SPECIAL SERVICE CREDIT
TRU STITCH DIVISION/WOLVERINE PROCUREMENT INC.


          C8.1          Purpose. The purpose of this Schedule is to recognize
certain service before extension of the Plan to TruStitch Division and Wolverine
Procurement, Inc. Employees for purposes of determining Years of Benefit and
Vesting Service.


          C8.2          TruStitch Division. An hourly nonunion employee of the
TruStitch Division who became a Participant in the Plan on January 1, 1985,
shall be credited with Years of Benefit Service and Vesting Service for the
period of service (including union service) beginning on or after January 1,
1970, under the rules of the Plan in effect during those periods.


          C8.3          Wolverine Procurement, Inc. An Employee of Wolverine
Procurement, Inc. shall be credited with Years of Benefit Service and Vesting
Service for service on or after July 1, 1989, under the rules of the Plan in
effect during those periods.



















--------------------------------------------------------------------------------




SCHEDULE C-9
SERVICE CREDIT AND INCLUSION OF
CERTAIN FORMER SEBAGO, INC. EMPLOYEES


          C9.1          Purpose. The purpose of this Schedule is to recognize
eligibility and vesting service of certain former employees of Sebago, Inc. who
have become permanent, regular employees of the Employer.


          C9.2          Designated Employees. The following individuals shall be
covered by this Schedule (Schedule C-9 individuals).


 

Name

     

Belsak, Harald

 

Charron, Elayne

 

Cremer, Vivian

 

Delaware, Marie

 

Dufault, Victor

 

Josselyn, Marvin

 

Kriner, Debora

 

Mowatt, Timothy

 

Walls, Michael

 

Warren, Joseph


          C9.3          Eligibility/Participation. A Schedule C-9 individual
shall become eligible and a Participant in the Plan under Section 3.1 as of July
1, 2004.


          C9.4          Covered Employment. A Schedule C-9 individual shall not
be excluded from Covered Employment under Section 3.2 as a former employee of
Sebago, Inc.


          C9.5          Vesting Service. A Schedule C-9 individual shall be
credited with Years of Vesting Service under Section 6.1 for all periods of
service beginning with their most recent date of hire with Sebago, Inc.










--------------------------------------------------------------------------------